The next item is the report by Georg Jarzembowski, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council on market access to port services (COM(2004) 0654 – C6 0147/2004 – 2004/0240(COD)) (A6-0410/2005).
. Mr President, ladies and gentlemen, I should like to thank Mr Jarzembowski and the Committee on Transport and Tourism for the work they have done to improve the Commission’s proposal.
This new proposal by the Commission for a directive on market access to port services meets the requirements already identified by the Commission back in 2001 when it adopted its first proposal on the matter. The proposal we are debating was presented by my predecessor, Mrs de Palacio. It pursues the same objectives as the previous proposal, namely to ensure that port services are freely provided, in accordance with the provisions of the Treaty – as confirmed by the European Council via the Lisbon Agenda – the completion of the internal market in the port sector and the implementation of the conclusions of the 2001 White Paper on transport, which put forward solutions designed to reduce congestion on the road network and to increase cohesion with the peripheral regions.
Clearly, all of this should be done in complete accordance with the regulations in force relating not only to the environment – the regulation on maritime safety and security – but, above all, to social employment and to social protection. Furthermore, the text stipulates that the Commission shall adopt guidelines on state aid for ports and that the ports concerned must comply with the provisions of the Commission directive on financial transparency.
Ladies and gentlemen, I should like to underline the importance of having efficient ports: ports are a vital link in the transport chain and in the development of the motorways of the sea. Ninety percent of our external traffic passes through our ports. We need a clear framework of rules that promote investment in our ports.
Mr President, ladies and gentlemen, the Commission has made the changes it felt were necessary in relation to the text that was rejected in 2003. I am nonetheless aware of your reservations about this new text and, for that very reason, I wish to listen closely to the debate due to take place, the main motivation for which I have pointed out: the modernisation of our ports with a view to further developing the port sector in Europe.
Thank you for listening. Mr President, you emphasised the number of speakers. I believe that this debate will, in any case, be very enlightening for the Commission. I therefore thank in advance all those who are due to take the floor and once again express my thanks to the committee and its rapporteur.
. – Mr President, I am much obliged to the Vice-President for the clarity with which he has spoken and for his willingness to engage with this House’s factual arguments.
Let me remind the House of the fact that all the arguments for or against a directive on sea ports have been the subject of intensive debate for months, and that there are two things that were determined as long ago as the Committee on Transport and Tourism’s hearing last June. One is that everyone involved in what goes on in ports – from the port companies to the shipping lines – is in favour of unambiguous rules on transparency to create fair competition between sea ports. The same can be said of all the groups in this House, and I might mention that none of them, in the course of the Transport Committee’s deliberations, have tabled any substantial amendments to the provisions on transparency in the Commission proposal, and so I find it quite incomprehensible that four groups should move that the Commission proposal be rejected outright, for in so doing they are preventing the introduction of the rules on transparency. It follows that, if you are in favour of transparency and fair competition, you cannot under any circumstances throw out that part of the directive.
Turning now to the issue of market access, it was clear from the hearing that there are very divergent interests at stake here. The providers of port services, in other words the businesses currently operating in ports – container terminals, watermen, lightermen and so on – do not, of course want these things regulated at European level; they would like to see them remain in the national sphere. Those who use port services, for example shippers and the business sectors that produce and ship goods, believe – and I think they are right to do so – that market access requires a European regulation. That is why I believe that the right, laid down quite clearly in the EC Treaty, to establish oneself and offer services, must apply in sea ports as much as anywhere else and that we need to bring in fair and unambiguous regulations to make sure that it does.
I shall now proceed to set out, in brief, just five arguments in favour of European regulation of market access.
Firstly, it is to the benefit of new service providers that market access should be facilitated in the first place by means of regular invitations to tender for public leased areas, in the absence of which no new provider of port services will ever have a chance to get into the market.
Secondly, it is to the benefit of existing businesses handling goods in ports that these transitional provisions are intended to secure public leases, in theory at least for a period of up to 46 years. What we are proposing does not, then, do anything to jeopardise any business or put even one single job at risk; on the contrary, the long transition periods make it possible for existing businesses to continue operating.
Our proposals are the right ones in terms of the interests of the port workers, since we want to delete self-handling from the directive. We take the view that there is no need for European rules on self-handling, since it is not even possible in container traffic, which is the typical activity of a modern harbour. The fact is that there is not one single container vessel that possesses the loading gear that would enable its own crew to load or unload containers.
I have already explained how the long transitional provisions secure the port workers’ jobs, and, at the end of the day, there will be no danger of social dumping or of any deterioration in working conditions, for it is stated quite explicitly in this directive that it does not interfere with Member States’ social security arrangements or with free collective bargaining.
Fourthly, our proposals are the right ones when it comes to securing the interests of shippers and of the businesses that use them, since, if new businesses come into the market, they can make their choice among the most efficient and best-value service providers and will not – as they currently do in some ports – have to contend with a monopoly situation in which they have to take what is put in front of them.
Fifthly, the directive, as amended, is right from the economic and consumer point of view, since it is vital to exports and imports, and of benefit to our consumers, that all ports be regulated even more efficiently and economically.
I do therefore believe that fair market access combined with protection for jobs and of the existing businesses’ interests is the best solution. You have before you 140 amendments to that effect, and I urge you to vote on their substance rather than turning away from making a decision based on facts. If you throw out the Commission proposal lock, stock and barrel – that is to say, not just the part that deals with competition, but also the part covering transparency – then there will be no European regulation, and, in its absence, nobody will have the certainty needed to plan ahead or any certainty as to what the law is.
Do not let yourselves be swayed by yesterday’s strikes. I thought it inconceivable that it could have been the trade unions that, by the use of false arguments, induced these people to come here. Let us not allow the flares fired off by some of the demonstrators to show port workers in general in a bad light. Let us come to a fair decision in this matter – that is my plea to the House.
. Mr President, I wish to congratulate the rapporteur on his work, which, of course, was not appreciated by the Committee on Transport and Tourism.
I too regret the violence that we saw yesterday, but we must understand the frustration that the dockers are feeling at the moment. This is a most ill-informed proposal from the Commission. It is an absolute insult to Parliament that it was brought back in virtually the same form within 18 months of its initial rejection. It is a real insult to the only directly-elected democratic institution at European level. The Commission should have thought very carefully after that initial rejection.
As was the case with the Services Directive, there is some really flawed thinking at the centre of this directive. The idea of self-handling is ludicrous. It is a recipe for disaster and a health and safety nightmare. What we need in the loading and unloading of cargo is a dedicated, trained, experienced set of people, not an onboard workforce which would be exposed to the dangers of hurriedly loading and unloading cargo.
Pilotage was included in this proposal. I represent Teesport in the north-east of England, which is one of the busiest ports in Europe and serves a massive chemical industrial complex. Highly volatile cargoes enter and leave that port every day. The notion that you can tender for piloting services for ships of that description in order to secure the lowest price is, again, ludicrous. It would put in danger not only the workers involved but also the entire population of my region.
The Commission should have done the sensible thing: it should have revised this proposal completely before it brought it forward. I hope that it will readily withdraw it when we reject it tomorrow, as I am sure we will.
. Mr President, Commissioner, ladies and gentlemen, after this House had rejected the port package, the Commission, through the agency of the Commissioner’s predecessor, delivered a fresh consignment in the form of a container with an extra dab of paint to indicate that this was a second package, even though its content is more or less identical to the first one.
The Commission has had the nerve to table a proposal which shows, as Mr Hughes rightly pointed out, that it ignores the voice of Parliament. We would have appreciated a little more respect, but the Commission seems to have considered our input somewhat superfluous. It could deal with this on its own. The Commission has road-tested self-handling and tomorrow, we will see that this can go wrong. Self-handling is, of course, not the only problem.
Our group, too, believes that this proposal – of which we are highly critical – is probably heading for a rejection, and we realise that the rapporteur, who most definitely deserves our respect, has not, despite persistent efforts on his part but as a result of all these circumstances, managed to find a majority for an acceptable, useful and viable solution on the basis of this proposal.
If this does not kill off the port package or the port package journey altogether, then we know that we have to change tack and opt for a totally different approach. We need an approach that focuses on solving the real problems, an approach that gives due consideration not only to investment goods, but also to people. We need one that offers legal certainty to everyone, and for that calm consideration is vital. Down with the confrontation model. Long live the consultation model.
Perhaps, Commissioner, on behalf of the Commission, you will be so kind as to tell us whether, when you table fresh proposals, you intend to take your time conferring with all parties involved beforehand.
. Mr President, perhaps I might say, before I say anything else, that the behaviour indulged in by some of the dockers yesterday here in Strasbourg goes far beyond what is tolerable or permissible in political life. By all means protest and demonstrate, but violence and vandalism are out – they cannot be allowed and must be denounced.
Let me now turn to the matter in hand. In the past, we talked about clean waters and clean ports and campaigned for them. We enacted legislation on the subject, one example being the November 2000 directive on port waste facilities. If the port package belongs anywhere, that is where it belongs, in amongst the port’s waste; that is the right place for it. That being so, Social Democrats and many others will, tomorrow, reject this ‘port package II’ directive. Why is this so? The answer is quite simple. The Commission’s draft takes no account whatever of the realities of life in most of Europe’s ports; its intention of interfering in functioning, economically successful structures and using an enormous and expensive bureaucracy to impose on ports a competition that already exists in almost all of them, is intolerable.
At the end of the day, the most important thing is that what is at stake is a lot of skilled jobs; families and livelihoods are at risk, and that is what this is all about. I have not, so far, heard a single reason to justify putting these jobs at risk and needlessly jeopardising social harmony in Europe’s ports. There is no reason to do so.
We are told that the fundamental freedoms – which are constantly invoked – are not guaranteed in ports. There may be a few ports like that in Europe, but unremitting competition is a fact of life in most of them. It is only natural that there is limited space in most ports for those who want to provide port services, and by no means will every one of them get their chance at once, but that is far from saying that any one of them is discriminated against.
Let me give, as an example, a pedestrian area in the smartest part of a city. Not everyone gets the chance to practise his profession there either, but does the Commission want to do something like stipulate a tendering process in future, simply because a German hairdresser is unable to rent a salon on the Ramblas in Barcelona just when he chooses to? That is simply not on.
This is not just about Europe as a location for maritime business but also about how we Europeans measure up against the other continents. If we want to maintain our European social model, we cannot go presenting Asian businesses with European ports on a silver platter – and, by the way, our European ports are in any case much more efficient than Asian ones these days.
You, Commissioner, inherited this questionable package from your predecessor, Mrs de Palacio. Knowing that you are not the sort to go hunting for legacies, we suggest that you rid yourself of this one – we will help you do it. The sort of proposal we want from you is one that cannot, in essence, be seen as anything other than European. What is needed is a European policy on ports, and fair competition between them, along with a proper policy on the ports’ hinterlands. We have to get European ports to compete properly with the rest of the world. If that is the sort of policy you want, Commissioner, then we are right behind you and will gladly work together with you in producing one.
Mr President, Commissioner, almost 50 years since the Community was founded, there is now still no specific legislative framework for port services. The ports sector is the only transport sector in which problems involving the free movement of services have to be solved one by one by the Commission and via the Court of Justice. Of course, port services come under the fundamental freedoms listed by the EC Treaty – that is to say, freedom of movement and the right of establishment, as mentioned by yourself, Commissioner – and the general principles of the Treaty do not take full account of the special conditions that apply in ports. That is why a legislative framework is needed for the ports sector.
We in the Group of the Alliance of Liberals and Democrats for Europe are, then, in favour of a ports directive, albeit not in the form presented in the Commission’s proposal. Indeed, very few people support a directive in that form. We have supported the rapporteur, Mr Jarzembowski, in his efforts to transform this directive into something more sensible. In the light of the developments reflected in Mr Jarzembowski’s efforts, I have been surprised at the violent demonstrations against the Commission’s proposal, which does not, of course, have an earthly chance of being adopted in its present form. Mr Jarzembowski is to remove self-handling from the proposal in order to make it less controversial. That said, we have to listen to bizarre and untrue assertions about Filipino dockworkers poised to take over the jobs of port workers. Meanwhile, the port workers have repaid the good will that exists by staging disturbances in front of our Parliament building and smashing a large number of windows in the facade. I think this shows a lack of understanding of, and indeed contempt for, the democratic process.
We need a ports directive that can establish the framework for free competition between service providers in ports and also for such freer competition between ports as will provide a safeguard against state aid that distorts competition. The Commission’s very point of departure is that, by putting an end to the monopolies, we could obtain more efficient and better run ports. We should then see more goods transported by ship, something that would reduce the burden on both the roads and the environment. This objective has, however, been completely lost sight of in the debate. It has to be recognised that the Commission’s proposal contains a number of weaknesses. We think that better account needs to be taken of the ability of service providers to pay interest on, and write off, the often very large investments they have to make. There must be better transitional rules when new service providers take over from old ones.
If the directive ends up being rejected – as many of us believe, but do not hope, it will be – the document should be used in future work involving a new impact analysis of legislation in this area. Given the chaotic nature of developments so far, it is understandable that many should want the Commission to withdraw the proposal. I have to say that my own group does not have a unanimous view on the approach we should adopt to this issue. Precisely in view of the chaotic way things have gone, there are many who will simply vote against the proposal, but we continue to be interested in a ports directive.
. Mr President, Commissioner, ladies and gentlemen, it is in itself quite a feat to be able to present a Commission proposal that has been subject to so much and such intense criticism by so many people, for that is the case here. We were all, of course, able to witness what happened yesterday, namely, as Mr Piecyk stated a moment ago, that the port workers, sadly only a minority, went way beyond what is acceptable and tried to shoot themselves in the foot. This was a rather absurd thing to do since it was directed towards the only European institution that has defended the interests of the port workers in the past and is apparently doing so again now. This absurd action should not, though, detract from the port workers’ main, and constantly-stated, objection, namely that if an unchanged Commission proposal is adopted, there is a considerable risk that well-trained, experienced people will be replaced by cheap, badly trained ships’ crews, and that is not something we should be encouraging.
What is striking, of course, is that it was not only the trade unions that displayed their dismay. Port services and port employers in numerous European ports also appealed with us not to introduce any more red tape relating to new rules. If you read the impact studies that have been carried out, then the conclusion is that if this directive is adopted unchanged, it will result in uncertainty and fewer investments, and will have an adverse effect on the quality of port services.
I should like to add a third argument for the Commission’s attention. Why is it that whilst your Commission, in the person of its President, has always claimed that Europe should only draft legislation if it is necessary, if it adds something and if it cannot be done at national level, it has now tabled a proposal that tries to solve a problem in a number of ports in southern Europe by saddling all European ports with uniform rules?
My group’s conclusion is that we should reject this proposal. I would urge the Commission to stop tabling proposals of this kind and instead to bring proposals which will meet with support in Parliament. We should really clamp down on proposals for state aid. I urge you to try to solve the problems in southern European ports in a different manner.
. Mr President, legislation at European Union level or the imposition of obligations to harmonise national legislation of Member States is only of any use if it solves problems. For the people working in the ports, this port directive only causes them.
The Commission has opened up the possibility of self-handling, as a result of which trained specialists, who know how to move cargo safely and accurately, could well be replaced by cheap ships’ crews from outside of Europe. Even if this Member State obligation is taken out of the directive, it still remains detrimental to ports where governments own the port’s inner harbours, the quays and adjacent industrial sites.
As a result of compulsory periodic tendering for operators, the people who work there could lose their jobs when the contract expires. Continuity will then remain possible only in private ports, provided, that is, that they do not go into receivership or are not bought by the competition.
This proposal has met with huge opposition, starting in 2003, when it was eventually rejected at third reading, only for Commissioner De Palacio, just before her departure in 2004, to leave the repeat of this proposal behind like a ticking time bomb. An important underlying motive may well have been that there were interested parties outside of ports that wanted to make transport by sea even cheaper. That is astonishing, given that the rates in Europe are lower than those in Asia or America and also because they are only a negligible part of the production costs for industry.
Commissioner De Palacio’s official main argument was to promote shipping between Spain and Italy as an alternative to the huge stream of lorries that drive along the southern coast of France. Even without a port directive, this short-distance sea transport appears to have skyrocketed already in recent years. Moreover, it is reported that the impact on the German, Dutch, Belgian and French ports along the North Sea and the Channel with their major common hinterland would create chaos.
As long ago as 1998, this House took the view that a possible port directive should focus on putting investments paid with taxpayers’ money in the public domain and that it should also focus on the extent to which the rates included cover the costs. The Commission’s two subsequent proposals did nothing of the kind.
Nevertheless, whilst up to a week ago, the Christian Democrats and Liberals, half of this House in other words, were backing this proposal, now, virtually nobody seems to believe in it anymore. We can defuse this time bomb in tomorrow’s vote once and for all.
Mr President, the French delegation of the Independence and Democracy Group is in favour of promoting maritime transport. In the current legal context, maritime transport yields good results. In 2000, 41% of the bulk consignments transferred within Europe were transported via maritime transport, compared with 43% transported via road transport. Yet, do we need this port services directive in order to promote this effective mode of transport?
The aim of this new proposal is to overcome the failure of the first package on port services, which was rejected by this very Parliament. This new proposal takes up the main points contained in the first arrangement. The scope remains the same, the list of services is identical and the promotion of competition remains excessive. The few changes affecting this text do nothing to improve it. The authorisations issued to the providers of port services genuinely give rise to suspicion. The burden of new procedures will give rise to a whole host of disputes, and the management costs will increase as a result of legal uncertainty. The authorisation periods do not take account of the long period of time required to justify significant investment decisions. This succession of patch-up jobs belies an impulsive move made without any serious impact study.
The study published by the British Transport Ministry on 26 August 2005 even falls under the heading of aggravating circumstances: an increase in the ticket granting entry into the market and an allowance granted to large suppliers at the expense of small companies. Changes affecting self-handling are re-igniting criticism of social dumping. This crucial issue shows just how central the Bolkestein Directive continues to be to all of the Union’s arrangements. Therefore, despite Article 4 and the exclusion of transport services from the ‘Services’ Directive, we know that these are the kinds of ploys we are used to in this House.
Yes, maritime transport needs specific and precise reforms. Yes, this directive is primarily designed to disguise a new and obvious failure on the part of the Union’s institutions. Yes, maritime transport needs sovereign States that make it clear how they stand. Consequently …
. Mr President, ladies and gentlemen, the draft ports directive that we are discussing at the moment is a classic product of the former European Commission. When it submitted the draft in the spring of 2004, the European Commission carried out no research into its impact on the new European Union Member States, with the result that, for example, the Baltic states ports would under this directive be obliged to compete with Russia’s ports in a situation of unfair competition. Therefore, however much the rapporteur tries to find a compromise on this draft directive, it is clear that doing so will be very difficult. Unfortunately, it may be that the organisers of the violent demonstration and various supporters of that demonstration on the left wing of this Parliament will tomorrow celebrate a victory. However, stage what events they will, I would like to say to those who espouse the relaxed social standards of the old Europe that without major reforms it will not be possible to maintain those standards after all.
Mr President, this rehashed directive will be decided during the Presidency of Austria, which has no ports at all. It follows a chaotic vote in the Committee on Transport and Tourism when there was real doubt about the correct result. Britain, may I remind you, is an island with over 100 commercial ports and the biggest, Southampton, is in my constituency. It adds over GBP 2 billion to the British economy every year and the local economy enjoys another GBP 200 million from the cruise industry alone. These are big numbers.
As a global trading nation, the United Kingdom handles more international freight than any other EU country and port management there is driven by free enterprise and market forces. There is no public ownership, no state subsidy, so expansion in the development of facilities and services in British ports depends on retaining the confidence of private investors and high standards of service and employment.
This directive will undermine confidence in those standards because it interferes in freely negotiated commercial contracts. It imposes controls that are neither necessary nor desirable. It seeks to solve problems in state-run ports that simply do not exist in Britain. The port authorities know, suppliers of services and facilities know, customers know: the only people who do not appear to know are those in the Commission. Even ship pilots’ proper concerns over safety have met with indifference. Do we really want novices piloting the biggest container ships in the world up narrow tidal waterways and trying to berth them safely?
Whenever the EU starts talking about creating a level playing field it reveals a fundamental ignorance of enterprise. British ports use their initiative and investors’ money to create competitive advantage: the very opposite of a level playing field. If passed, this directive will cost without yielding benefit and will slow down growth and confidence. The House should throw it out.
– Mr President, Commissioner, from the previous positions and events relating to the demonstrations in Strasbourg and other areas of Europe, we have all realised that we are debating an issue which is very serious in its dimensions and repercussions.
We should therefore be attentive to its multilateral parameters and, at the same time, more efficient in the objectives we wish to serve, by which I mean economic development, competitiveness and convergence between the areas of Europe.
That is why we welcome the Commission initiative to propose a regulatory framework which is missing from the European Union more than fifty years after the establishment of the European Community.
We therefore have before us the option of acquiring a regulatory framework which will lend transparency to the operation of services and relations with government and other authorities and which will also give greater competitiveness to our ports, not only in the major ports of Europe, which are losing ground against Asian ports, but also in other secondary ports, which will have the possibility, on equal terms from the point of view of competition, to develop so that they can also address the explosion in international trade and the advantages which will emerge from the European Union policy on short-haul maritime transport or sea buses.
We must be ready to reap the benefits of these policies. However, we would like to see an impact study, in advance, before we reach a final result; this is something we do not have today and relates to the lack of transparency and the lack of a regulatory framework in Europe.
However, we must try, at both European Union level and Member State level, to have such a study and we would also like this proposal for a directive to be integrated into the framework of a broader port policy, because competition is not just a regulatory framework, it also relates to services that give access and efficacy in general to the functioning of ports and transport.
Mr President, Commissioner, ladies and gentlemen, I should like to join many others in the sharp criticism levelled at the Commission for the way in which it has handled this issue. It remains astonishing how the Commission, less than a year after the previous port directive was rejected, launched a fresh proposal without consulting the sector, or Parliament for that matter, knowing full well how sensitive this issue is. I would like to make a point of saying this because I am convinced things could have gone differently had there been a willingness early on to enter into dialogue with the parties involved.
I do know, however, that Mr Barrot is not particularly happy with this dossier either, and my comments are therefore not meant for him personally, but they need expressing nevertheless. He knows, as well as I do, that it is not only the methodology, but also the content, of the text that meets with major opposition in the sector. The trade unions are obviously concerned about the extent of self-handling, but the proposal has also come under heavy criticism from ports, port companies, pilots and even ship owners.
Mr Jarzembowski deserves credit for making an attempt to save the day despite all this, but I beg to differ with him as far as content is concerned. Given the way in which this dossier was submitted and subsequently received by the sector, we have no choice but to reject it comprehensively and to ask the Commission to go back to the drawing board.
Approval would be an act of bad governance, certainly because we have no idea whatsoever what the outcome of the vote could be. If you want to build a house, but know that the foundations are inadequate, you have no choice but to stop the building work and start again. Rejection means that the ports will simply be able to continue working, as they have done for the past 40 to 50 years with spectacular growth figures in many cases.
This does not mean, of course, that we can afford to sit back. The Commission should take its time, mull things over, enter into a discussion with the sector and study what there is in ports that really requires a European approach. A fresh Green Paper or White Paper, as is suggested by some, strikes me as a good approach and the Commission can, meanwhile, focus on what is needed across the sector, namely clear rules on transparency with regard to government investments. We need to reject this proposal first, though.
Mr President, Commissioner, having rejected it during the last legislature, today we are once again dealing with the Commission’s proposal for the liberalisation of port services, and we find ourselves once again in practically the same situation, because, in substance, the text we originally rejected has hardly been changed at all.
The proposal is similar and the rapporteur is the same person; I say this with respect and affection for my colleague, Mr Jarzembowski, but I believe that this proposal will also be rejected by a majority.
Being generally in favour of the liberalisation of the markets and also of port services, I cannot support the present proposal; firstly, because the intention is purely to deal with services provided within each port, with the healthy intention of promoting free competition, but not to deal with the very real practices that breach the rules on competition amongst different European ports.
I believe that numerous aspects of the normal practices in many ports need to be changed. I believe that some of the abuses and forms of contracting imposed on service providers are unacceptable. Nevertheless, I believe that changes cannot be proposed in such an aggressive way. We must promote an ordered transition and, on the one hand, guarantee safety and efficiency in port operations and, on the other, safeguard the rights of workers.
I believe that companies have the right to choose workers freely but they should firstly take on those workers who have already been doing certain jobs and whose employment contracts are still in force. As has happened in other economic sectors in crisis, if there is a surplus of workers, we will have to negotiate a suitable restructuring plan between the trade unions, companies and the administration.
Europe and this Parliament must not be seen by the citizens as an instrument for unbridled capitalism. Proposals such as this, which we are discussing today and which I hope we will reject, have contributed to the Dutch and French ‘No’s to the Constitutional Treaty. We must modernise our economy, but with the necessary coverage and protection for the people affected, which is the main objective of any political action. In that way we will have greater moral authority when it comes to condemning the use of violence that we witnessed here yesterday.
Mr President, ladies and gentlemen, the Greens in this House reject the port package, not least for reasons of good form, since it was presented in haste by Commissioner De Palacio at her last part-session, that is to say at a time when she ought really to have relinquished office long ago. It looks bad to reintroduce, almost unchanged, a directive that Parliament has already rejected and, so to speak, throw it down before your successor and the House.
Opposition to the port package comes from almost all the Member States; it has been rejected by the conservative government in Holland, the Labour government in Great Britain, and both the former red-green and the present conservative and social democrat coalition governments in Germany. There is a justifiable fear of an economic backlash brought on by the need for investments to pay off over shorter periods of time, by the expensive growth in bureaucracy and by the fact that competition is already in place. Costs in EU ports are very low; half of what they are in the USA and one-third of what they are in Asia. The dockers are justified in going on strike, for they fear wage dumping. There is no place in a social market economy for a social freeze policy of this kind.
Opposition to the port package comes from an immense coalition of conservatives, socialists and greens. Let me urge you to join with us in rejecting it and in giving Commissioner Barrot the opportunity to put before us a new regulation that will create the transparency that European ports need.
– Mr President, our debate is being held in the aftermath of the mass unemployment demonstration by dockworkers held yesterday in all the ports of the Member States with a great deal of success, sending a perfectly clear message to withdraw this directive on access to port services.
It is also being held two years after its rejection by the European Parliament. The new version of this directive on ports, despite misleading claims of transparency, guarantees and so forth, is even worse than the one voted down by the European Parliament on 23 November 2003.
There is, in our view, a major political issue here. Although the European Parliament rejected the directive in question, although the new version of it was rejected in the Committee on Employment and Social Affairs and the Committee on the Internal Market and Consumer Protection and although the rapporteur's proposal was voted down in the Committee on Transport and Tourism, the Commission has insisted that it be brought before the European Parliament, demonstrating once again the correlation between the will of the Members of the European Parliament and the workers employed in this sensitive area.
The new version of the directive includes selling off ports to the private sector, together with the entire range of port services: loading and unloading, stevedoring and storage.
Allow me to close by briefly adding the following to what other speakers have said: one of the basic issues which is a priority for the European Parliament is the safety of life at sea and environmental safety. Adopting this directive will increase the risks and we ...
Mr President, the previous port services directive was rejected by the last Parliament in the 2003 plenary and, as nothing has changed, why should the Commission expect a different answer this time? Neither management nor staff have shown any encouragement for this legislation.
Yesterday, a Parliament spokesman said that the protests had caused considerable damage, but what will be the damage in British ports if this directive is applied? New investment of over EUR 400 million by the management of my local ports of Felixstowe and Harwich may be jeopardised if they have to open the services to other companies. Our British system has worked extremely well for decades, so why should British ports be disrupted when, clearly, this form of legislation is aimed at certain ports on the continent?
It is said that there is a need for greater competition in this sector to promote growth and job creation, but if this directive is applied, at what expense? Dockers could lose their jobs, the security systems could break down and the safety issue would be jeopardised. I voted to reject the similar bill two years ago and, as a British Member, I am going to do the same again this week.
– Mr President, ladies and gentlemen, let us overlook the fact that the Members of this Parliament have already, on numerous occasions, come out against the need to adopt such a directive, and their objections have gone unheeded. If, however, such a directive has to be adopted at any cost, for the sake of opening up the market to competition and creating a legal framework to harmonise port management procedures and to make them transparent, then it should at least be fair and rational.
The current proposal creates a series of distortions and will have consequences that are certainly undesirable, such as a decline in qualifications, with obvious repercussions on overall safety levels. In particular, it grants the pilotage service alone certain prerogatives associated with safeguarding the safety of shipping, as well as specific public service obligations. These, however, are characteristics of all technical maritime services, including mooring services, which should therefore be expressly protected and not exposed to free-market rules.
I therefore call for the safety of our ports and the professionalism of their workers to be prioritised. Otherwise, I shall be forced to vote against the proposal.
Mr President, along with most colleagues in this House, I have very serious concerns about the proposals before us. However, not only do I dislike the content of the proposals, which I will come back to shortly, but I also find it unacceptable that the Commission seems unable to take no for an answer.
Two years ago, along with many colleagues, I found myself sitting in this very Chamber, having this very same debate, where a very similar proposal was rejected. Commissioner Barrot, why do I find myself in the same position again today? At a time when we hear that the Commission is about to repeal or will not proceed with over-regulatory legislation, we are faced with the proposals we are now debating.
For the United Kingdom, the content of the proposal has been met with disbelief by the industry. There is not one port that welcomes the proposals. Should they be adopted, businesses which have worked hard to become the best performing and most competitive in Europe would be compromised and threatened. Within the proposals, authorisation periods and tendering are thought to be market-orientated measures that will increase services and competition. They do nothing of the sort. Services will be reduced as potential competitors cherry-pick only the profitable areas of business, meaning less development in the sector. Financial institutions will also be less forthcoming with capital investment as returns will be minimal and not guaranteed, leading to exactly the opposite of what is intended.
I am all for the free market and can support any proposal that is market-orientated. However, that is not the case with this proposal. If the EU wants to see a market-orientated approach, I suggest that it follows what we already have in the UK: a tried and tested system.
I call on this House to reject the proposal in its entirety and send a simple message to the Commission: ‘no’ means ‘no’ in whatever language one speaks, except ‘Euro-ese’ where it appears to mean exactly the opposite.
Mr President, Commissioner, we have a slightly original debate in store for us tomorrow since the Committee on Transport and Tourism has done a procedural ‘u-turn’. We will therefore have to give our verdict on the raw text, that is to say on Mrs de Palacio’s ‘legacy’ text – the poisoned chalice she bestowed on the European Commission. Personally, I will be voting against it, not because – as everyone can confirm – I am particularly radical, but for three reasons.
Firstly, I will be voting against the text because we do not have to accept a denial of parliamentary democracy. We cannot encourage the Commission to reproduce the same texts every time Parliament has voted against them, nor can we encourage it not to listen or to hear anything and to proceed on the basis of a mystical form of ultraliberalism that flouts everyone’s opinions, including those of the professionals.
Secondly, I will be voting against it because this text is socially unacceptable and dangerous. It comes down to legalising the same kind of serfdom in the ports that is rife on the seas. Through self-handling by onboard personnel, it comes down to encouraging our ports to employ Filipinos and Malays in order to be competitive. In reality, it comes down to admitting that was right in June.
It is politically irresponsible because we withdrew a directive on crews, which was a social directive, and we are keeping the port services directive; because, in the context of the ‘better lawmaking’ initiative, we withdrew 60 European Parliament texts in the course of proceedings, yet we are keeping the port services directive; and because, in actual fact, this text gives food for thought and proves all the card-carrying Eurosceptics and those most fervently opposed to Europe, right. As someone who fought to see Europe exist, I, for my part, believe that this is an insult to us.
Commissioner, I know what your feelings are and I think that the problems related to Europe’s ports are problems to do with the excessive concentration in the North Sea, with saturation, with the disorganisation of road traffic flows on the continent, with the security of the straits – one can see what took place again in the Pas-de-Calais – and with national and regional development. A port is primarily a site. It is a strategic site; it is not a free-for-all service; it is not a supermarket. You need to think along these lines in future when you design the new initiative.
Mr President, according to the Commission, the purpose of this directive is to make it easier to open up the market in port services and thereby increase the competitiveness of European ports. In reality, the directive would not open up the market, but instead would increase bureaucracy, reduce the productivity of ports and reduce competition too.
The Commission’s proposal makes little sense. The rapporteur, Mr Jarzembowski, has certainly done an excellent job and tabled some relevant amendments, but it has to be said that even he cannot accomplish miracles. If the proposal is unworkable, it will not be made to work here in Parliament. Europe does not need more poor administration: instead, Europe and we need to ensure the quality of the work done at ports, the safety of employees and their rights and see to it that ports operate flexibly.
The EU must focus on the essential, and the intention behind the Commission’s simplification strategy is, or at least is said to be, to do away with needless regulation. In this case at least it has not succeeded. I hope that the Commission will also apply the principles which it articulates to the directive on port services and everything it does. This directive will have to be rejected.
Mr President, Commissioner, ladies and gentlemen, today and tomorrow, all eyes of the whole trade union world will be on this House, as will those of everyone who works hard for a more social Europe. This spring is, indeed, set to become an important time, with, this month, the port directive up for discussion, while next month, it is the turn of the Bolkestein directive. As responsible politicians, we are given the opportunity to put this House on the map once again and to make clear our refusal to go along with the of ever more competition, ever more privatisation and ever more liberalisation.
By rejecting this directive, we bring home the fact that we want a different Europe, where it is not only the economy that counts, but also the social and ecological dimensions. Consideration should therefore be given to the people who work in the ports, the dockworkers, who are at risk of losing their jobs, whilst freight should be handled safely and efficiently. Due account should also be given to the pilots who guide the ships safely into the ports and ensure that minor or major environmental disasters are prevented. The Greens will therefore reject this directive because we believe that a different Europe is really possible.
Mr President, I would like to know if the Commissioner has heard a single speech – other than the one by Mr Jarzembowski, who seemed unsure whether he should say ‘yes’ or ‘no’ – in which someone has taken a favourable view of this port services directive? There is a wide variety of reasons for repudiating it, ranging from the social aspect to the bureaucracy involved, not to mention our sense that there is something undemocratic about a Commissioner past her sell-by date reintroducing a proposal that has already been rejected.
This House is very definitely united, and I do believe that you could do yourself and the Commission a favour by taking the opportunity of your closing speech to announce that you are withdrawing this proposal, thereby pre-empting Parliament’s call on you to do just that. You accept that the interested parties do not want this directive and that your idea of what is good democratic practice is not the only one, and so you stand a chance of bringing in a new directive, one dealing exclusively with transparency and with the aid that ports need. That would be a sensible way of going about things, and by conducting yourself in that way you would be doing democracy in the European Union a great service.
Mr President, that there are problems in certain European ports is not a matter of doubt; what is less certain is that the present Commission proposal will do an adequate job of addressing them. Adopting a number of amendments will not change this fundamental issue either. Given, to some extent, the growing resistance to the implications of this proposal among those involved, I would ask you to reconsider whether this measure is needed at this moment in time. In my view, this proposal is not the right action at the right time despite the imminent arrival of the services directive.
Sectoral legislation for ports is welcome, and rules on state aid in ports are necessary. This proposal, however, is not equal to the task of standing up to existing problems without imposing excessively administrative and organisational burdens. I would therefore urge my fellow Members to reject this proposal and would ask the Commission to table a fresh, more focused proposal, together with a proposal for the regularisation of state aid in ports. I warmly support the amendments that serve this purpose.
Mr President, ladies and gentlemen, what we have heard here today and what we saw in the streets of Strasbourg yesterday, naturally gives us a sense of . It should not, of course, have come to this, had the Commission had the wisdom two years ago to quietly bury its catastrophic port directive.
For years, it has been evident that in the general public opinion and in the European ports in particular, there is no democratic support for this anti-social and ideological package of measures that has not been inspired by political common sense. Even a young child would know that this – what has now become notorious – self-handling leads to unemployment, social unrest and unsafe situations in the ports.
Nevertheless, the Commission went ahead. Based on purely doctrinarian considerations, a proposal is now being put before us virtually identical to that rejected by a majority in this Parliament two years ago, without much respect for this Parliament, against their better judgement, and against the will of the large majority of European dockworkers. The same applies, to some extent, to the Bolkestein directive.
It should come as no surprise that the citizens in France and the Netherlands, as others will do elsewhere tomorrow, turn their backs on this kind of Europe. The Commission could not be more blind to the social reality in the Member States, or further removed from the citizens in their suffering.
Mr President, ladies and gentlemen, regardless of the fate of this legislation, since it would appear that the House is highly divided, as a Spanish classic said, sometimes we must say what we feel and feel what we say, when faced with unacceptable pressure, however legitimate it may be.
The European Parliament is faced today with a dilemma: either we move forward with the creation of a genuine internal market or we remain in a state of stagnation. Personally, I have decided to support a proposal whose fundamental principles and objectives are laid down in the Lisbon programme and in the Transport White Paper. Improving competition amongst port service providers will increase competitiveness and efficiency in ports and contribute to developing goods transport by sea, which is ultimately the main objective of our support for maritime transport in the Union.
One of the fundamental elements of the proposal, but one which has given rise to the most controversy, is the express inclusion of self-handling. It is fundamental for the Member States to guarantee the recognition of a method for the provision of port services that contributes to the genuine development of short-distance sea transport, which, by its very nature, requires efficiency and speed not just in customs operations, but also, in particular, in loading and unloading.
Ladies and gentlemen, in response to the fears of those people who believe that the approval of this directive will lead to a deterioration in the working conditions of workers, we must make it clear that the directive does not just respect the Member States’ legislation on working conditions, training and professional qualifications, but also those that relate to health, safety in the workplace, maritime safety and protection of the environment.
Furthermore, the transfer of loading to ports will increase the volume of operations in them, which in turn will lead to an increase in employment.
Mr President, I must point out that my country is standing at a crucial maritime crossroads from commercial and logistical points of view, since we are the European gateway between the Mediterranean and the Atlantic. That is why it is essential from an economic point of view that we have modern, efficient and well-managed ports, since they must be competitive.
Spanish ports are self-supplying and self-funding compared to other ports; that is why it is necessary definitively to assess the issue of subsidies to ports, that is, state aid. From a social point of view too, we have well-trained workers, with quality jobs and full employment rights, which is not always the case in maritime law. Finally, from an environmental point of view, many of the services being talked about are fundamental to safety and to environmental protection.
This new proposal has achieved an unusual degree of unanimity, since even those people in my country who identified aspects that were useful for resolving certain bottlenecks and obsolete practices that persist in our ports, have preferred, and prefer, to reject it today.
Based on my conviction, therefore, that this Parliament will do what it has to do and reject this proposal, which has amply demonstrated its inadequacy in terms of the current needs of European ports, I would ask the Commissioner to be sensitive, as he has shown himself to be in other areas of transport, and, because the global situation requires it, as soon as possible to prepare an updated, necessary and courageous consultation process which deals openly and thoroughly with all of the necessary aspects of European ports. In that way, within a reasonable space of time, we will be able to find the solutions to making European ports the centres of economic, social, technological and environmental development that Europe requires and, in view of the global framework, they will thereby contribute to better producing a more cohesive Europe.
Mr President, having sat through this debate, I have a message for the dockers gathered in Strasbourg. I say to them that I have heard Member of Parliament after Member of Parliament line up and put forward arguments which are in the interests of the people of Europe, and Member of Parliament after Member of Parliament expressing sympathies with the underlying arguments that they are presenting. Rather than standing and attacking this House, they should take a step back, listen to what is being said in this debate and give their support to this House. That is my appeal to them.
Tomorrow, this House will be considering a proposal that it effectively rejected in November 2003. It is a project that the Commissioner has tried to distance himself from entirely and a process that is democratically deficient, owing to a failure to consider, consult or compromise with those at its heart.
It is clear that this proposal was designed with continental ports in mind, with the desire to liberalise the port services market, which is, for the most part, still nationalised. That is a welcome and necessary step, but it needs to be done in the right way.
However, the United Kingdom ports industry has set itself apart from its continental counterparts. Our ports are privately owned. They receive no financial assistance from the government and capital for new investment is raised within the market. Owing to the large number of thriving ports, the industry already enjoys the healthy competition that this proposal seeks to achieve.
The move to impose such a landlord model on United Kingdom ports will be enormously damaging. The threat of a trend towards a non-permanent workforce will lead to a lack of job security, lower skills levels, lower wages, a deterioration in working conditions, and will have a detrimental impact on the surrounding communities.
My constituency, in the north-west of England, has a long and proud history in the maritime industry, with ports such as Liverpool, Manchester and Heysham numbering among some of the largest on the United Kingdom coastline. At its heart is Liverpool, the home of the United Kingdom’s first commercial dry dock. Under this directive, Liverpool’s communities, which are already among the most deprived in Europe, will witness hard-grafting dockers being put out of work. All this with a compensation package on the table insufficient to comply with United Kingdom law, let alone the European Convention on Human Rights. It is neither desirable nor practical for this House to try to amend this proposal, which is fundamentally flawed. It is for all these reasons that we must vote this proposal down.
– We are yet again presented with an unacceptable proposal to liberalise port services; and this proposal has, yet again, been met by a fierce struggle on the part of the workers to have it rejected, a struggle that we have supported from the outset, just as we did in 2003.
This proposal for a directive forms part of the so-called ‘Lisbon Strategy’ aimed at speeding up liberalisations, leading to a ferocious onslaught against the public sector and on public services. Quite apart from the crucial questions of national sovereignty that this strategic sector raises, this proposal, if adopted, would lead to unemployment, precarious working situations and work insecurity, especially via what is known as self-handling. Collective contracts and union rights are under attack; productivity and vocational training are dwindling; the risk of serious accidents is on the rise; and all in the name of competition.
This is a proposal that panders to the interests of the large shipowners. We have therefore tabled a proposal to reject this directive.
Mr President, there are several good reasons for rejecting the ports directive. Firstly, this is an issue on which each Member State should decide in accordance with the EU’s principle of subsidiarity. It is for the Member States to adopt positions on this type of issue. Our basic view is that Swedish rules should apply on Swedish territory.
Secondly, the process whereby the ports directive has again appeared on the agenda is undemocratic. The European Parliament rejected an identical proposal by the Commission barely a year ago. Thirdly, the players who would be affected by this directive do not think very much of it. There is currently efficient competition between European ports. The ports directive would lead to a distortion of competition because the ship owners’ own staff would take over the job of loading and unloading.
Who really wants this directive? Its main advocate is the Commission, which wants to drive through this legislation at any price. The Swedish June List will reject this legislative proposal.
Mr President, Commissioner, I am convinced that you will get a majority in this House to back a ports directive for Europe if the directive you put before us is well thought-out and really does promote transparency and competitiveness in Europe in this area. This directive, though, is not suited to that task and so I suggest that you withdraw it. You must have realised, in the course of this debate, what agreement, across the party boundaries, you have prompted in this House on this subject. You must surely realise that this draft directive, lacking as it does sufficient underpinning, is ill-prepared for debate. Even though Mr Jarzembowski has done a splendid job, there is little chance of this House improving a bad directive when one is put before it. The Commission also needs to get used to the idea that this House cannot be used as a repair workshop for bad directives.
What makes this draft directive scarcely fit for consideration is the fact that important aspects of it are unclear; its definition of markets certainly is. Is it meant to mean competition within ports, among the ports themselves or something that involves both the ports and the traffic that they share in their hinterland? No impact assessment has been carried out, nor is it at all clear what benefit the consumer is supposed to derive from all this.
More competition ought, by rights, to reduce handling costs, yet, from what we know, handling costs in Europe are less than half what they are in Singapore or Dubai anyway, which adds up to a good deal lower. The intention is that they should stay that way, yet this proposal opens the door to the possibility of their being increased. Will this directive really get more service providers into ports? I ask you to reconsider it, to withdraw it and put a better one before us. If it is thought through properly, you will get a majority for transparency and competition in Europe.
– Mr President, ladies and gentlemen, a strong, continent-wide economy needs a port system rather than individual ports; it needs a system that will integrate the Europe of 25 and facilitate the transition from allowing competition to strengthening overall competitiveness. The directive does not achieve that aim and, at a time of profound European political crisis, that is a bad or, rather, a shocking sign of the gap between the institutions and the actual needs of the interests at stake in a globalised world. All these many interests can no longer be reconciled along old lines.
Inappropriate signs like these have to be eliminated. What we need is a vision of a common port system, a common policy, and transparent guidelines for investments and state aid. Such guidelines must not confine themselves to prioritising competition among ports, but must be able to prevent the competitive disadvantages of some of these ports from weakening the whole system. We need protection for skilled labour that will eliminate social dumping and instead encourage joint training. We need to protect the efficiency of public services and to recognise their requirements in the areas of safety, quality and accessibility. Lastly, we need to assess the impact of liberalising the sector, because what we find most worrying at this point in time is the current trend towards concentrating production and logistics in certain ports around the world.
These are the new challenges, and the directive does not meet them. What has happened between the first proposal in 2001 and this second one is not a good example of European politics. I repeat, however, that a directive and rules are needed, and achieving them will require a major political commitment that does not shrink from laying down common rules, notwithstanding the autonomy of the ports…
Mr President, the port services directive presented to us for the second time completely overlooks the general interest and the improvement of the living conditions of Europeans. What is worse, it only serves the financial interests of the large transnational freight companies, to the detriment of all the actors in the port sector, from the port worker to the small businessman. Its only aims are those of demolishing the statutes and social protection measures and dragging salaries down in order to make a minority rich, and this to the detriment of people’s safety and the environment. This directive’s social model is as good as the law of the jungle; self-handling is slavery reborn.
All the technical-nautical professions and all the European trade unions unanimously reject this Bolkestein-style directive for the ports. Yesterday, I joined the 10 000 port workers from all over Europe in demonstrating before Parliament. I can bear witness to their determination to stand in the way of this monstrous directive. I can assure you that voting in favour of a directive such as this means taking responsibility for many of the Union’s ports being blocked by hard-line strikes, with all the economic consequences that such action entails.
I, like others, would point out to the Commission that we, as the representatives of the nations of Europe, had already rejected this directive. To propose another, almost identical, version of it constitutes a political affront to Parliament and to the port authorities as a whole. For the sake of the construction of another Europe seeking a high level of social and democratic integration, we call for this directive to be rejected.
– Mr President, Commissioner, I wonder who wants this directive? There is not a single port agency which is served by or which accepts this directive; all it serves is globalisation and the new order, which you are indeed monitoring and you are indeed following, by which I mean dumbing down.
It flies in the face of logic and it flies in the face of Convention 137 of the International Dockworkers Council, which clearly states that priority must be given to skilled dockworkers. What are you trying to do? Are you going to put cartels in the ports?
We in Greece have three-quarters of all the islands in Europe; in other words, we have most of the ports in Europe. We know how they operate. There is a positive modus operandi. We could have quicker results, but with people we know, people with experience. Are we going to put in unskilled workers to give us better results?
So why are you flying in the face of logic, democracy and the workers' interests? We do not ultimately want an arbitrary Europe; we want a Europe of the peoples.
Mr President, whenever there are demonstrations in front of our buildings, whether here in Strasbourg or in Brussels, we know that they have to do with the defence of existing interests, and if these demonstrations become violent, we know that the balance of these interests is very definitely the number one issue.
It is, though, an unfortunate fact that the slogans and truncheons conceal the real alternatives. What this is all about, in essence, is not fundamental issues such as liberalisation, transparency and the like, but rather, as always, the details of the practical arrangements. That is why, in this debate on how to take this directive further, I am right alongside Mr Jarzembowski, the rapporteur, in his desire to improve the Commission proposal, which, it has to be admitted, was not a good one. Nor am I greatly heartened by the slogan, ‘Back to the Start’; if we were to do that, we would simply be wasting a lot of time. The fact that people are calling for White Papers or even Green Papers is evidence of a desire in this House for five years’ rest from being Europe’s legislator.
I see this debate as running parallel not only to the debate on the services directive that we are going to be having next month, but also to the debate on the constitution. There, too, the issue is not about whether Europe should or should not be ‘social’, but, in essence, about hundreds of details that go to make up a workable, better, shared Europe. The only thing is that there is no willingness to talk through these hundreds of details, no willingness to make the effort to seek and find consensus; instead, people would rather resort to slogans. They may attract the attention of the media, but they help nobody in this Europe in which we share to find their way to better and workable solutions.
Mr President, it is a riddle to me why the European Commission should have put forward this proposal again. We hear of the significant resistance it is meeting, and Mr Barrot now has an opportunity to show that the EU is in step with our citizens by withdrawing this proposal.
I think that there are three arguments for doing so. First and foremost, we do not need the directive. Many European ports are thriving, as I know is the case in, for example, my own country, Sweden. Ports are being developed, and there are many flexible solutions. What we need instead is a directive on competition between ports, as we in the Socialist Group in the European Parliament have also pointed out.
This proposal by the Commission is for a piece of centralised European regulation. It is not about deregulation within the ports, as is being made out. It is a piece of centralised European regulation that we do not need because it would not lead to ports being developed. On the contrary, it might hinder their development. Unfortunately, it is not, then, out of concern for the ports and transportation that the European Commission has put forward this proposal.
Such centralised regulations would make it more difficult for ports to carry on their activities. It would become more difficult to develop ports and transport systems because ports are transport hubs and combined terminals that have to be efficient if the whole transport system is also to be so. What would be best is to allow regional and local players to develop the ports.
Finally, this ports directive would be bad for port workers. It is they who would have to pay the price for the centralised regulation proposed by the Commission. Many job opportunities would probably be lost, and a lot of activities transferred to the lease-in industry, the result being poorer conditions and less security for workers. It is for many good reasons, then, that I propose that Parliament reject this proposal.
– Mr President, ladies and gentlemen, we support the dock workers against this directive, which is wrong for employment, wrong for their right to safety and wrong for the economy itself, because it proposes competition based on dumping. It must therefore be rejected, as it was in 2003.
We need to think about the kind of collapse to which free-market policies are leading. Dock work has a glorious, long-standing tradition, which has created rights and prosperity by linking trading activities with the towns that welcomed them. Without this noble work, which the directive would wipe out for the sake of free-market policies, there would be no future for Europe. The European social model is our chief resource, and this directive, just like the Bolkestein directive, is the negation of it. That is why I believe that the workers are right and that this Parliament should endorse their demands by rejecting the directive before us.
Mr President, whilst we set out with a premature proposal by the committee, under Mr Jarzembowski’s leadership, a sound package of amendment proposals was thrashed out with built-in certainty, with more certainty for companies and port workers, and without self-handling. The news of this last aspect still does not seem to have got through to the trade union movement, or to some Members of this House for that matter. Sadly, battle and emotion appear to have prevailed over a sound discussion on content and, Commissioner, it is not what you say, it is the way you say it
It all stems from the Commission, your predecessor in fact, who started a flawed discussion. Why do you not withdraw this directive? I would like you to explain this for me in a moment, for that would be the best solution all round. However, today’s political reality is that there is insufficient support for the hefty package of amendment proposals by the Committee on Transport and Tourism, where it enjoyed a narrow majority. Since there is insufficient support for the package of amendment proposals, we cannot back this directive. I do remain convinced, though, that we need port policy specifically tailored to Europe.
This has been amply clarified by Members of this House, first among them Mr Jarzembowski, with whom, and on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I have tabled a proposal. We would ask the Commissioner to present a document setting out its vision of port policy in the broadest sense, including competition between the ports, as a basis for what we hope will be a sound discussion this time. Are you prepared, Commissioner, to draft a substantive discussion document of that kind? Would you also include the body of ideas from the package of amendment proposals, as prepared by Mr Jarzembowski? Let us hope that that will prompt a sound discussion.
Mr President, when the European Parliament threw out the proposed port services directive two years ago no one believed that the Commission would try to bring it back. Yet it did not consult, it would not listen and it decided to ignore this democratic parliament.
Let us be very clear about the damage that this law, if adopted, would inflict on ports, including the east coast ports which I represent in this Parliament. Replacing highly skilled, trained staff with ships’ crew able to load and unload is a recipe for accidents, injury and, possibly, deaths. Compare that with the port of Tilbury, which achieved a 50% reduction in accidents in 2005, or Great Yarmouth, which has seen no reportable accidents for two years.
I want to say to Mr Jarzembowski that this law would be devastating for jobs. Port owners tell me that over 600 new jobs at Felixstowe and over 750 new jobs at Harwich would all be threatened. Not one of 650 jobs at the port of Tilbury would be safe. That is what the port owners say themselves and these port owners would see their incentive for vital new investments destroyed.
Already two new investment projects at Tilbury have been put on hold because of the uncertainty created by this directive. Port expansion at Bathside Bay, so recently approved at Harwich, and the positive decision we very much hope for this week for the Felixstowe South expansion, are both in jeopardy.
I would say to the UK Independence Party, that represents GBP 1 billion of expenditure, if you check your figures; and we would not even have to be here now but for the fact that your members voted for this legislation in the Committee on Transport and Tourism.
On investment again, in Great Yarmouth a campaign for more than a decade to build an outer harbour would see this put in competition with the existing inner harbour, substituting existing jobs rather than expanding jobs and services in an area recognised as a priority to tackle unemployment in the whole of the European Union.
Make no mistake, it is skilled dock workers who would suffer most – people like Steven Drew from Yarmouth, sitting in the Public Gallery listening to this debate, who, together with his father Frank before him, have given 55 years’ combined service to the ports industry.
Competition is needed between ports, not within them. The European Union should now do what it should have done before: consult ports, trade unions and shipping lines from scratch, starting with a blank sheet of paper, and on this proposal it should admit defeat. This European Parliament, having sought to reject this proposal once and for all, should now vote ‘no’ for a second time and never again.
– As the previous speeches have shown, this proposal for a directive has caused huge controversy, which has extended way beyond this Chamber, covering many port operators and most workers in the sector. As regards the latter, I should like to state that we understand their protest but do not accept their violent methods. That said, the two committees called upon to give their opinions both declared their opposition to the proposal for a directive, thereby further securing its political fate.
The importance of the port sector, Mr President, needs no added emphasis. We all know that almost all external trade in the EU is conducted through its ports and that the ports employ some 350 000 people directly, not to mention those employed indirectly in the sector. What is more, techniques for moving cargo and equipment are constantly evolving and this requires constant investment and renewal.
The questions that arise are therefore the following:
Is the proposal for a directive conducive to investment, competition and access to the market? Does it respect the rights acquired as regards current operators? Does it violate the principle of subsidiarity? Is it fair as regards compensation in the event of replacing providers? Does it affect the labour market and the social rights of workers in the sector? In a word, does it achieve the objectives of greater efficiency, better competition, more internal market and better services?
Mr Jarzembowski sought to find even-handed answers to these questions, and I therefore wish to congratulate him. It does strike me, however, that this proposal needs to be looked at again, in light of the conditions under which it has been presented by the Commission. What is needed is a political strategy which genuinely stimulates the development of Europe’s ports, as the rapporteur himself points out and amends, which takes account of the current state of affairs in the market and which involves all interested parties, naturally including Parliament. It is for you, Commissioner, to provide the answer. As far as we are concerned, it will obviously be much easier to make a decision in line with the stated objectives.
Mr President, the Lisbon Strategy also means that we should prune unnecessary and ineffectual legislation and not increase bureaucracy. European port services are already very competitive currently, both in terms of quality and charges.
This does not represent a conflict between labour and capital because port owners, users and workers in different European countries regard the proposal as harmful, and not of any use. Competition for competition’s sake should be rejected and there needs to be greater focus on quality and safety.
This directive will definitely not increase competition: on the contrary, it may even harm it. For example, the authorisation system will increase bureaucracy. An ILO Convention guarantees to give registered professional port workers priority for this kind of work, and in Finland this is reinforced in a collective bargaining agreement. The key factor is safety: would it be in the interests of health and safety at work if, after a hard day’s work, seafarers had to attend to the handling of yet another load in a foreign port?
Mr President, the basic issue in this debate is about whether, in this area as in all others, competition and new services are a good thing. It is about whether competition would cause matters to become worse for consumers, employees and businesses. To hear some of the debaters, one would think that the existence of competition and more companies is bad for the whole of society.
We can, in fact, see how those European societies that have opened the doors to competition and new enterprise have seen services and businesses develop, with lower prices and better service for the consumer. We have seen this within area after area, including the telecommunications and aviation areas, and have heard the same cautionary arguments before deregulation has been implemented.
I remember how, when telecommunications deregulation was, at one stage, debated, it was maintained in all seriousness that telephone calls would be a thing of the past and that those who worked within the industry would lose their jobs. In actual fact, there have been more jobs.
When it comes to ports, which are so crucial to trade and development within the EU, it is obvious that the dynamic entailed in increased market access and in competition between and within ports will lead to a development of services. These things are crucial not only for enabling the ports industry as such to operate better but also because shipping, transport and trade will be more efficient. What is at issue here is not only the whole flow of goods in Europe, but also opportunities for new regions to develop – new ports and new structures in our economy.
If we want to see competition, we shall also get to see new developments and change. Anyone who maintains that everything is already perfect and that our ports throughout Europe operate exactly as they should need not be afraid of competition. If we obtain new enterprise and new opportunities, things will happen. That is why the basic issue is that of whether we want, as I myself do, to see a more dynamic flow of goods in Europe.
– Thank you Mr President. We are not talking here about containers; we are talking here about people, about my colleagues. This discussion is about a directive which, justifiably, the European Transport Workers Federation is calling unnecessary, provocative and unbalanced, and the port authorities and the industry also agree about this. It contains the worst elements of another proposal which this Parliament has already rejected. After that vote, instead of forgetting all about it or at least coming up with a decent proposal, the Commission took an even worse position. My vote will be against this directive because it undermines the rights which this category of workers, port workers, acquired with much difficulty in the course of a long period of time. I am going to vote against this directive because it opens the door for abuses in the way that certain workers are treated, as well as putting workers against each other. I am going to vote against this directive because it reduces the health and safety in such delicate areas as ports. When we boast so much here about health and safety, how can we do something which undermines it? I am going to vote against this directive because I believe in balanced competition where everybody gives his share, and not where it is always the workers and the lower paid who have to pay. I believe that even those who are in favour of liberalisation of port services should vote to reject this directive. This is because a vote in favour would be opening the way for an original directive which even our colleagues seem to agree that it has a lot of shortcomings. Let us give a strong signal that we are building a social Europe and not a system without a conscience. The vote on the ports directive is a golden opportunity to give hope and direction to the many who are waiting for a move from an institution like ours. I am proud that the Maltese Labour Party and the Socialist Group in the European Parliament are responding in a consistent way to this call. To the millions of European workers, among them hundreds of Maltese workers represented by the General Workers Union, and who are also here today and who are affected by this directive, we want to let them know that we are solidly behind them.
– Mr President, ladies and gentlemen, I should like to add a few technical considerations. Above all, it seems that this proposal does not take account of the Green Paper being prepared by the Commissioner for Transport, Mr Barrot.
We should take the opportunity offered by this initiative to examine the new supply of services from the countries that have recently joined, and we should compare the national legal requirements on costs to be borne by the goods, so that free-market conditions can effectively prevail. It seems to me that the directive before us runs absolutely counter to competition and market rules, in that it allows the large companies operating in northern European ports to set up oligopolies, in contrast to the different situation in Mediterranean ports, and above all it leaves us open to attack from the major East Asian companies, which are invading our port system.
We must certainly compare the effects of state aid policies on competition and clarify the concept and practical applicability of such aid, particularly as regards concessionary leases and other means of allowing a provider of services to provide them as a public service subject to public rules. Above all, this directive includes no comparison of the environmental protection rules for carrying out new infrastructure works, or of waste disposal policies.
We have to clarify the rules on competitiveness in view of the risk of unfair competition from the East and, even more importantly, we must reaffirm the environmental guarantees for the Mediterranean, which is under attack by operators who do not respect Community environmental legislation. Self-handling is a very serious threat to the small and medium-sized enterprises operating within our ports.
– Mr President, Commissioner, the Commission has retabled the proposal for a directive on the liberalisation of port services, but without taking account of why it was rejected by Parliament in 2003.
Today's proposal for a directive is basically no different from the previous one. It maintains the provision of self-service, which is out of keeping with the modern working conditions needed in European ports in the sectors of hygiene, safety and quality of port services.
Where, in truth, are the proposals for the proper layout of ports? Where are the proposals for modernising the overall functioning of ports? We have not heard the old call for exemption from the scope of the directive for pilot services, which are not a commercial activity but constitute a public service, the objective of which is the safety of shipping and the protection of ports and the marine environment.
Nor did we hear about the efforts made by the members of the committee in order to improve the proposal of the European Commission, despite Mr Jarzembowski's honourable efforts. The lack of policy will result in a long period of uncertainty and, of course, there will be no investment climate. The best proposal is to withdraw it.
– Mr President, Commissioner, ladies and gentlemen, we do not question the need for a directive or the need to pave the way for liberalisation. This proposal for a directive, however, has been framed in a similar way to the one that was rejected in the House in November 2003, and does not take account of Parliament’s recommendations. It is therefore unacceptable.
Furthermore, there are legal inconsistencies in the proposed directive in relation to the international and Community regulatory framework. Firstly, it fails to guarantee compatibility with the ongoing proposed review of Regulation (EEC) No 1191 of the Council concerning the obligations inherent in the concept of a public service. It also fails to take into account the specific characteristics of each individual port, not least ports in the outermost regions, where public services are vital to the survival of communities and where forced liberalisation can lead to socially and economically unacceptable monopolies.
The proposal for a directive before us is already unacceptable, but the report makes matters worse by increasing deregulation and by creating problems relating to security, to guarantees of public services, to the efficient operation of port services, and to the safeguarding of social rights, arising from the proposal to extend self-handling without any regulation.
I therefore believe, Commissioner, that this proposal for a directive should be withdrawn and subsequently replaced by another that takes account of Parliament’s recommendations …
Ladies and gentlemen, Estonia is a maritime country, and port services represent a large proportion of our gross national product. The implementation of the Port Services Directive would not lead to big changes for us. The port services market was liberalised soon after Estonia gained its freedom from the Soviet command economy.
The directive proposed by the European Commission broadly interferes in details, such as the licensing process and the duration of contracts, while leaving responsibility in important areas to the Member States.
Uniform and clear standards concerning quality, environment and safety would be more useful for improving competition in the internal market than detailed regulations. I also share the fears of the port workers of old Europe. It appears that the Commission wishes to achieve an increase in efficiency mainly at the expense of qualified workers.
Let it be said that the ports of my homeland Estonia, in the so-called ‘new Europe’, compete on quality, not cheap labour. I am certain that the intellectual potential of the European Union could produce a much better directive. The Commission should make use of this opportunity. Commissioner, I regret to say that I will vote against this directive tomorrow. Thank you for your attention.
. Mr President, even though the debate was not a chorus of praise, I have listened very carefully to each and every one of you.
Firstly, it is useful to point out the background to this proposal, which in fact came from the previous Commission and from my predecessor. Nevertheless, I can understand that Parliament might have been surprised, Mr President, that this proposal was presented to it again and I can understand that this move might have shocked some of you. I would simply like to raise some points that – without justifying it – also explain the reason why this proposal is back on the table.
Firstly, it is because, despite everything, we feel the need which some of you have highlighted to have a clear legal framework in order to promote port investments. Ninety percent of our European exports pass through our ports. We need efficient and modern ports. Secondly, this proposal was re-presented with very strict limits on self-handling, which had undoubtedly been the subject of the most serious criticism at the time of first reading.
Thirdly, as someone who has exercised social responsibilities, I cannot all the same let it be said that this proposal would violate all the social rights existing in the port sector. It was not the Commission’s intention to reduce the social rights of workers in this sector. The Commission has even included in its proposal an obligation for all the providers of port services to receive an authorisation forcing them to comply with the minimum rules of Community social law. Furthermore, Article 4 of the proposal constitutes a safeguard by stipulating that the directive will in no way affect the application of national legislation on the employment of personnel.
I will put it very simply, ladies and gentlemen: I would never have re-presented this proposal if I, personally, had felt it presented such serious risks as some of you believed it did. In all honesty, I would not have done so.
Nevertheless, I must say that the debate has all the same been useful and it has shed some light on all the aspects of a port policy which cannot, in fact, be merely reduced to the subject of this text. Many of you pointed out that other problems were very important. These include greater transparency with regard to the costs of services, the introduction of fairer competition between our ports and the need to boost investments in order to further increase the capacities of our ports. I am therefore well aware that a port policy cannot be reduced to a text of this type and, in this regard, the debate has been very useful.
Another thing the debate has done is to highlight the very diverse situations of Europe’s ports, even though I had already become aware of that state of affairs in this, my first year as Commissioner for Transport. In this regard, we are also coming up against a problem. Some of you rightly emphasised that it was impossible to deal with the fact that situations differ so greatly from one port to the next by focusing too much on centralisation, and I admit that you are right. We are also faced with the high-speed development of the technologies used in the ports, which also brings a factor into play not present in the situation that prevailed when this proposal for a directive was devised.
I would say both that the debate was useful and that your committee has done a really good job. It is true that I will give my full agreement in advance if Parliament goes as far as to discuss the amendments tabled by its committee. I am in favour of extending the expiry dates for the authorisations. I am in favour of the transitional measures, Mr Jarzembowski. I am also in favour of the compromise amendments on the protection of investments made prior to the entry into force of the directive, provided, of course, that the stated aims, that is to say non-discriminatory and fair market access for all, are observed.
It is quite clear – and here we are faced with a paradox – that the Commissioner addressing you had hoped that you would reach a verdict on the text amended by your committee. The paradox is that you are going to have to reach a verdict on the initial text. Well, you will not criticise me for having faith in Parliament when I say that, in this area and with regard to this text, I believed that the improvements made by Parliament were excellent and in fact made it possible to respond to a number of valid criticisms.
That is the situation, however. I am aware that there are two schools of thought among you. There are those who say that the initial text is not amendable, and then there are those who say that it could be corrected. That is your rapporteur’s theory. Mr President, my task is a difficult one. I want to affirm my respect for Parliament: on the one hand, I have to respect the work done by your committee and, on the other hand, I also have to respect the opinion that will be expressed during a vote.
Is it not in fact sensible to wait for the vote so that I can draw all the necessary conclusions? It seems to me that, in a healthy democracy, there can be the opportunity to vote. That is what I believe, and I am not offending Parliament when I tell it to reach a verdict, while I perhaps regret the fact that this procedure does not allow it to reach a verdict on a text that has been improved – I have no hesitation in saying this – by the committee.
Be that as it may, Mr President – and I say this somewhat solemnly – on having listened carefully to this entire debate, it is quite clear that I will draw all the necessary conclusions from tomorrow’s vote by Parliament. I believe that doing so is a way of respecting Parliament and I acknowledge the strength of a number of arguments, which will enable me, I might add, to better devise an overall port policy for Europe.
I wish to thank you, ladies and gentlemen, and, once again, I undertake to do only one thing: to draw the necessary conclusions from your votes, once they have been cast.
The debate is closed.
The vote will take place on Wednesday – therefore tomorrow – at 12 noon. It is up to you to draw all the necessary conclusions from it.
In quashing this second proposal for a directive, before our first reading and notwithstanding the fact that the Jarzembowski report brought about some real progress and constituted a solid base from which to work, the left and certain trade unions are going to plunge the port services back into a situation of legal uncertainty and political instability.
The withdrawal of self-handling and the recognition of criteria relating to maritime safety and to professional qualifications in the selection procedure for service providers were advances on the first proposal for a directive.
European ports have to invest if they are to develop and respond to the increase in maritime traffic. A port like Marseilles needs European competition that is fair and equitable if it is to defend its assets and its jobs. Our Community fleet needs efficient and competitive port services.
This proposal, while admittedly imperfect, would have brought legal certainty and stability to a booming sector. I remain opposed to the rejection of the text, an action that amounts to our abandoning our responsibilities. If the text were to be rejected, then I should like the Commission to propose a Green Paper on port policy and to consult all of the parties concerned.
I will conclude by thanking the French law enforcement agencies, which kept Parliament safe in the face of yesterday’s intolerable demonstrations.
. – The next item is the joint debate on
- the report by Mr El Khadraoui (A6-0403/2005), on behalf of the Committee on Transport and Tourism, on developing the agenda for the Community’s external aviation policy (2005/2084(INI)); and
- the report by Mr Zīle (A6-0375/2005), on behalf of the Committee on Transport and Tourism, on relations with the Russian Federation and China in the field of air transport (2005/2085(INI)).
. Mr President, Commissioner, ladies and gentlemen, I should first of all like to thank the shadow rapporteurs of the other groups for their good cooperation. Although we did not see eye to eye in every respect, I do think we managed to agree on the essence, and we will in that way help bring about a European strategy on a subject that is only set to increase in importance in the next few years.
As you know, this discussion was sparked by the famous 2002 open skies judgment by the Court of Justice, from which it was evident that the European Community has exclusive competence in international airline services, more specifically automated booking systems, intra-Community ticket prices and the distribution of slots or landing rights. All existing bilateral aviation agreements between the Member States and third countries must be brought into line with the judgment, with the consequence that no fewer than 2 000 aviation agreements across the entire Union are up for review.
There are two ways of going about this. Either the Member States take it upon themselves to hold bilateral negotiations with third countries in order to bring their bilateral agreements into line with Community law (58 agreements were harmonised in this way), or negotiations are held at Community level under the so-called horizontal mandate. So far, 22 countries have already accepted horizontal agreements with the Community, as a result of which 327 bilateral agreements have been adapted. This brings the total to 385 agreements, which means that there is still a long way to go before all 2 000 agreements are amended.
I therefore make a case in my report for bringing all bilateral agreements into line with the open skies judgments as soon as possible in order to avoid legal uncertainty. I personally prefer Community agreements, since one set of negotiations is enough to replace all existing bilateral agreements with a particular country in one fell swoop. After all, the European Community can throw far more weight into the balance during negotiations than can, for example, a Member State on its own, but this does require common, cohesive vision.
I would stress that we should conclude agreements with our key partners and up-and-coming countries, such as China, the United States and Russia, as soon as possible, whilst not forgetting our immediate neighbours. That is important for economic reasons, as well as political reasons in terms of aviation, such as safety and security, and that is why I have tabled an amendment on this very topic in readiness for today’s vote.
When Community agreements are concluded, it is crucial that the European Community should consider three major factors. Firstly, the agreements must be balanced, and equivalent access to each other’s markets is important. This means that aspects such as landing rights, rights to cabotage, equal establishment and ownership rights, as well as state aid must be taken into account. I tabled an amendment before today’s sitting to ensure that the issue of state aid will be added to the list. That is not unimportant in view of the tougher security measures that were imposed on all airline companies in the United States following 11 September, with the US Government providing funding for US airline companies but not for the others, which amounts to distortion of competition.
Secondly, my report underlines the fact that the opening up of markets should always be preceded by convergence of regulations, and the need for the degree of liberalisation to be coupled to fair and competitive conditions. The European Union is either working on, or already has, rules on social matters surrounding safety, security, the environment, state aid and competition. It is unacceptable that these high standards should be eroded by the advent of market operators bound by less stringent rules. Certainly in open skies agreements, where it would be possible for airline companies of the European Union and third countries to have unrestricted access to each other’s markets, it is essential that there is a level playing field between the legislation of both parties. Otherwise, we could end up with distortion of competition and there is also the risk of relocation, as a result of which European airline companies would move to states with less clear-cut rules. That is why I have tabled an amendment to include the convergence of regulations surrounding security, state support and competition in my report, so that regulatory convergence will take place in those areas too. If it proves impossible to reach an open skies agreement, the Commission would then be asked to develop fair and transparent mechanisms for dividing up traffic rights among the Member States.
Thirdly and lastly, the Commission should also consult and inform all parties involved in the aviation industry and the European Parliament during the negotiations about the many fresh aviation agreements which will be concluded between Europe and the rest of the world in the next few years.
These three important factors are also reflected in Mr Zīle’s report with regard to Russia and China. Here too, the principle of reciprocity must apply. The high levies which Russia demands for flying over Siberia must be abolished. Asia, after all, is gaining in importance, and the shortest route to fly to it is still via the Russian Federation. Mr Zīle, therefore, also deserves all our support.
. Mr President, ladies and gentlemen, first of all I would like to thank all the shadow rapporteurs and those who put forward motions on the European Commission’s report; as a result of this, in my view, we in the Committee on Transport and Tourism managed to achieve a good result. I think that we all had a common goal to give those from the European Commission that are conducting talks both with Russia and with China something to work with and, of course, also to send a political signal to the Council for the giving of a mandate. In these terms too, in my view, we managed to formulate a very clear position on the most essential issues.
With regard to relations with China, taking into account the rapidly growing Chinese aviation market in ten years’ time, for example, China will be the largest market in Asia for cargo flights we had several principles in our work. Firstly, there needs to be swift progress in creating a comprehensive aviation agreement between the European Union and China. Secondly, the agreement would have to be based, of course, on a horizontal agreement. As Mr El Khadraoui, my colleague, just mentioned, we would very much like to see very rapid development on this foundation in relations with China. Thirdly, at the same time as preparing a comprehensive agreement we would like to see an extension of the mandate, so that it would also cover requirements for the safety infrastructure of airports and for the quality of China’s air traffic control. Fourthly, the report placed particular emphasis on the need to achieve a result without delay in the field of air cargo transportation that would allow European companies to compete sooner in the potentially largest Asian air cargo market.
With regard to Russia, the most important aspect is that the Transport Committee regarded as totally unacceptable the practice whereby each year Russia, in contravention of the Chicago Convention, of which Russia itself is a signatory, collects from European Union airlines more than EUR 250 million for overflights of Siberia. Most of this money is invested in the Russian airline Aeroflot, which thus makes over USD 100 million profit per annum and is enabled to retain approximately 38% of the air transportation market between the European Union and Russia.
I am pleased that my colleagues on the Transport Committee considered that the European Commission ought to be far tougher in talks with Russia, both within the framework of the World Trade Organisation and on projects for aviation modernisation. In our view, it is unacceptable for these payments to continue as they are and in a very non-transparent form until 2013. In addition, for many European airlines these payments create discriminatory obstacles when it comes to acquiring parts of the previously mentioned Chinese market. The expression in the draft motion for a resolution is even stronger no other forms of payment to replace the Siberian overflight charges are acceptable to the European Parliament. We in the Transport Committee also considered that in talks between the European Union and Russia all European Union airlines must be given equal non-discriminatory legal status in order to enable them to acquire permanent take-off and landing rights at Russian airports.
Finally, may I say that we in the committee would like to see more information both about negotiations and about their status, which would thus give the European Parliament the opportunity better to defend the interests of Europeans both airlines and passengers in the sphere of other countries’ aviation markets.
. Mr President, ladies and gentlemen, I sincerely wish to thank Mr El Khadraoui and Mr Zīle for their work and for the spirit of cooperation that has governed our work. I also wish to thank the members of the Committee on Transport and Tourism for having put a great deal of effort into this important debate. I would point out, Mr President, that this debate is timely, given that I have to prepare new aviation agreements during 2006. It was very helpful to have Parliament enlighten me on the Community’s external policy in the field of air transport. These two reports genuinely constitute an important contribution to the interinstitutional dialogue on Community action in this field.
Throughout the past 20 years, the Community has seen its responsibilities increase in the aviation sector. The Member States have brought down the barriers of their national markets in order to have only one market now – the Community market – which is henceforth based on a full set of common rules, including in fields such as security, safety or air traffic management. This Community governed by the rule of law is the foundation of a market that has become increasingly important as the years have gone by. There are now 600 million passengers and 60 million tonnes of goods transported each year.
To go from a bilateral system between states to one of agreements negotiated at Community level provides new and significant prospects, thanks to the opportunities afforded by the large European market and to the opportunities for developing cooperation in the Community. This transition from a bilateral system to a Community system also constitutes a legal requirement in terms of ensuring that our regulatory acquis is recognised and respected in the aviation sector.
Mr El Khadraoui’s report addresses a series of key problems for our policy. Firstly, the importance of taking steps to align the bilateral agreements, which, ever since the Court judgments, have been the subject of legal uncertainty. Mr El Khadraoui, we are engaged in this task alongside the Member States in a spirit of close cooperation and using all the levers provided by the EU’s external policy.
Secondly, you highlighted the need – and I thank you for doing so – always to respect the following dual objective: the opening up of markets and regulatory convergence. This priority accorded to regulatory convergence enables us to develop our international activities and the international activities of our industry in an environment of healthy and fair competition. We must simultaneously pursue both of these objectives. The efficiency and credibility of the Community in the negotiations depends on our doing so.
Finally, this regulatory cooperation has to rely as far as possible on technical cooperation in order to guarantee a high level of convergence in such vital areas as security and safety, not forgetting, of course, in the problematic environmental and social areas that form part of our European social model.
With Parliament’s support, we are going to continue to call for new negotiating mandates. The integration of Ukraine into the European area, an agreement with Australia and Chile and the start of negotiations with China and India will be the priorities for 2006.
China and Russia are the subjects of two communications by the Commission, on which Mr Zīle’s report is based. I will begin with Russia and with the issue of Siberian overflights. I should like to thank you for your support on this issue and for your very legitimate demands. We are determined to put a stop to these charges, which clearly contravene all international rules, and, before contemplating a comprehensive aviation agreement with Russia, we need to resolve this specific issue by also taking into account Russia’s willingness to join the WTO. I have been increasing the tempo of the negotiations with the Russian Government over the past few months. The issue was brought up during the EU-Russia Summit in October following a letter sent by Mr Barroso to Mr Putin. I have had two meetings with the Russian Transport Minister, Mr Igor Levitin, during which I laid a great deal of emphasis on the urgent need for a solution. We are resolute in our position: we are calling on the Russian Government to establish a transparent and non-discriminatory system and gradually to reduce the charges before they stop altogether in 2013, which was the date agreed in 2004 between the Russian Government and the Commission. Finally, we are calling for the restrictions on the number of Siberian overflights by European airlines to be abolished. Through lack of sufficient reactions on the part of the Russian Government at this stage, we need to bring up this issue at all levels. A solution needs to be found to this issue before Russia enters the WTO.
As regards the booming Chinese market, there are obvious advantages to a Community approach, as Mr Zīle demonstrated. The prospect of an agreement with China is crucial for European operators in the long term. Yet, our approach with regard to China needs to be gradual and methodical in order to strengthen our cooperation, while developing a level of regulatory convergence that is acceptable to our industry. The first phase of negotiations must unquestionably be devoted to improving the regulatory framework and the conditions relating to commercial operation. Our airlines are suffering from unjustifiable restrictions that must be lifted immediately. These aspects related to ‘doing business’ will be our priority.
In any event, Mr President, I should very much like to thank the European Parliament for its contribution to the success of these important negotiations, which will enable the European Union to increase the opportunities for its air transport industry, which I believe is an industry that deserves credit for creating jobs in Europe and for showing us a particularly dynamic side to Europe and a Europe in which the development of transport goes hand in hand with a high level of security and with high-quality transport. I should once again like to thank Mr El Khadraoui and Mr Zīle, and I should also like to thank your committee.
. Mr President, I express my appreciation to the rapporteur, Mr El Khadraoui, for his extremely thorough work. The Committee on Transport and Tourism accepted his report as an appropriate compromise. Therefore, on behalf of myself and the Group of the European People’s Party (Christian Democrats) and European Democrats, I would like to express the opinion that the report basically corresponds with the position of Parliament.
In laying down the general principles, we have correctly emphasised that when, in accordance with the ruling of the Court, an issue falls within the competence of the Community, any type of discrimination between partners within the Community must be pragmatically excluded, on the one hand, and ‘open sky’ agreements should be concluded, to the extent that it is possible, on the other hand. Existing bilateral agreements can now be harmonised using this dual approach.
At the same time, it still remains to be decided how we are going to divide between Member States the number of flights that will now be negotiated with foreign partners, in cases when the number of flights is limited. The Commission will soon have to submit a concrete paper on this sensitive issue to Parliament.
In addition to this, I believe that another important principle is found in the approach of the Commission and Parliament, which emphasises the necessity of increased technical harmonisation with external partners. This is how we can primarily help maintain flight safety, the cornerstone of our foreign policy, and this is how we can indirectly facilitate the implementation of environmental and competition priorities.
However, I do not agree with ideas of extending European or mainly Member State social rights to agreements concluded with third countries, and to aircraft flying under the flags of other nations. Let them comply with the provisions of the internationally applicable labour law and safety and competition standards. Anything more than this even within the European Union would only increase the unnecessary publicity campaign against new Member States, under the pretext of the non-existent social dumping.
I also reject the taxation of air transport for reasons of environmental protection, since on the one hand there is no compulsory international regulation in this respect, and on the other hand, this competitive sector must finance itself, including airports, from its own revenues. The best environmental protection is to ensure the development of technical safety, not to impose new tax burdens. We have only accepted the inclusion of air transport in the Emission Trading Scheme as part of the compromise, but direct taxation is out of the question.
As a Member coming from a new Member State, it is particularly important to me that neighbouring regions, the Balkans and large market partners such as China, the USA and Russia enjoy priority. Finally, I would like to say that in order to ensure transparency of negotiations, Parliament should be continuously involved in the negotiation rounds.
.   Mr President, I should like to start by saying that Mr Zīle and Mr El Khadraoui have both tabled excellent reports, for which I should like to thank them. The fact that we are considering these reports together is also good news, since it will give an idea of our policy on civil aviation in general, and in particular with regard to China and Russia. The latter are key countries in economic, political and population terms, and also countries where aviation is developing at a very fast pace.
The report tabled by Mr El Khadraoui provides us with a basis for a common EU aviation policy towards the rest of the world. This will place the EU in a stronger position, and my group very much welcomes this approach. Mr Zīle stressed in his report that the Committee on Transport and Tourism did not have access to the negotiating mandate beforehand, and I can assure the Commissioner that the Commission will be asked to be more open towards Parliament as far as negotiating mandates are concerned.
We believe that the position on Russia outlined in Parliament’s report is ‘friendly but firm’, and I am delighted that the Commissioner too has expressed his support for such an approach. We agree entirely with the demands made regarding service quality standards, environmental protection, technical equipment for airports and air traffic control, including safety issues. We are fundamentally opposed to charges for flights over Siberia, and we believe that this issue should be resolved along with the other matters that will be negotiated with Russia.
We would stress that the principle of mutuality needs to be observed, in relations with both Russia and China. This holds particularly true when it comes to debates on the rules ensuring a common level playing field for competition in the field of aviation for the EU Member States, and also for Russian and Chinese operators.
I am therefore very much in favour of these two reports being adopted, and the rapporteurs deserve our thanks for their work. I am also delighted that the positions of the Commission, the Commissioner and Parliament coincide in a great many respects.
. That air transport is one of the major sectors that has an impact on growth is not a matter of dispute, and it is something of which we have all been made aware during the debate on these two reports.
Particularly intensive consideration has been given to two issues, namely flight safety and, of course, the protection of the environment. Where flight safety is concerned, there is an urgent need for reciprocal rights of inspection, not least within the SAFA (Safety Assessment of Foreign Aircraft Programme), along with something that is an important step into the future, and one that we in this House have already discussed, that being the training of inspection staff and the exchange of information with third countries.
It has to be said, though, that air transport has played just as significant a part in frustrating the achievement of the Kyoto target. If no action is taken, air transport will claim for itself all the room for manoeuvre in emissions accorded by the Kyoto Protocol in which the other sectors have made reductions. What that means is that industry has reduced emissions; private households have reduced emissions, and air transport will use them up unless we take action. That is why the debate on possible courses of action – whether these be fiscal in nature or involve emissions trading – must remain open-ended. That is a question to which we will have to address ourselves if we want to take Kyoto seriously.
At the same time, we have to raise – not least at the international level – the issues of noise pollution and regionally-adapted bans on night flights, and make social dumping impossible. Within the ‘open sky’, though – where important actions have already been taken – Europe needs to speak with confidence and a single voice if balance is to be maintained and no one nation or group of nations is to enjoy advantages in global competition that are denied to others.
.   Mr President, Commissioner, ladies and gentlemen, aviation in general has been a life-long interest of mine, if not to say passion, and it is 40 years since I started flying myself. I always have been and still am proud of the fact that this field of human endeavour – and I refer in particular to air travel – can serve as an example of effective and broad-based international cooperation, in which such things as ideological differences are overlooked. Amongst other things, this ensures that air travel is in fact the safest form of transportation.
For these reasons in particular, I will on the whole be happy to vote in favour of today’s reports. Their aim is to step up international cooperation, which will help make aviation better, safer and more efficient. I cannot, however, lend my full backing to one of the reports on account of the recommendation made in it to block Russia’s accession to the WTO, because charges for flying over Siberia have not been abolished. Let there be no mistake; I am not an advocate of the charges as such, since they do not represent a logical solution. As I see it, however, it is intolerable that what amounts to a threat should be used against a sovereign state and that one obstacle should effectively be removed in order to make way for another that in my opinion is much more serious. I am in favour of tough and transparent negotiations, but they should be negotiations nonetheless.
.   Mr President, I should like to pay tribute to the two rapporteurs for their work and also to congratulate them.
It is good news that the EU’s proposal for a Community aviation policy takes into account economic, technical, legal, social and environmental concerns, without neglecting safety requirements. The importance of these latter becomes particularly apparent in the event of accidents, poor weather conditions or strikes, or whenever there is an escalation of the terrorist threat. I would add that passengers must not be treated as a necessary evil whenever such situations arise, which unfortunately is what happens at present.
I should like to touch briefly upon a number of key issues. In view of the ‘open skies’ policy, I believe it would be useful to increase the number of airports in those EU Member States that serve as hubs for international flights. This would make it a great deal easier to transport both passengers and goods. Wherever appropriate, EU funds should be used to modernise airports, and I am delighted that an announcement has been made to this effect. Secondly, a similar level of services should be offered to EU citizens when checking in at any airport and the same should apply to the service culture and to flights to locations outside the EU. Thirdly, there should be a guarantee that appropriate conditions will be in place for disabled air passengers both within and outside the EU, and indeed we held a debate on this matter only a few weeks ago. Fourthly, the Community as a whole should be involved in negotiating such issues as charges for flights over Russian territory, and in fact these charges should be abolished without delay. Fifthly, I would suggest that all planes used by EU airlines, regardless of where they have been manufactured, should employ similar technological solutions in terms of passenger safety.
I should like to conclude by saying that carriers should be encouraged to step up their cooperation with each other. This cooperation should cover price and schedule flexibility, since the goal should be for passengers to feel as though they are the focus of the carrier’s activities, and not a troublesome piece of freight, as is sometimes the case.
Mr President, Commissioner for Transport, ladies and gentlemen, I am speaking as rapporteur for the Group of the European People’s Party (Christian Democrats) and European Democrats on the report on the European Union’s relations with Russia and China in the field of air transport. I would like once again to tell you about the conclusions we originally reached in the Committee on Transport and Tourism.
I would like firstly to congratulate the rapporteurs, both Mr El Khadraoui and Mr Zīle. I believe, Mr Zīle, that your work has been entirely positive, since it has allowed all of the parliamentary groups to appreciate the scope of this proposal and the need to create a genuine common air space in order to consolidate our position in the world. The European Union must create closer ties with its partners, which include Russia and China.
Ladies and gentlemen, Russia is a priority for the European Union, not just as a neighbouring country, but also for a series of reasons relating specifically to it, both from economic and political points of view. With 75% of external passenger traffic destined for the European Community, the European Union must be able to present our Russian partners with a proposal aimed at a future global agreement in the aviation sector, which, we believe, must be implemented in phases and once the problem of the payment of rights to fly over Siberia has been resolved.
This last issue, ladies and gentlemen, is a genuine obstacle to the beginning of negotiations and we believe that the European Union must maintain a very firm and demanding position towards our Russian partners. In this regard, we are pleased with the words expressed here this morning by Commissioner Barrot.
With regard to China, we are also in favour of reaching a global agreement, since China offers immense market opportunities to the European Union. Over the coming years, the Chinese giant is expected to show a sustained growth in the commercial aviation sector of between approximately 9% and 15%. Furthermore, China is carrying out a process of reform and liberalisation in its aviation sector, facilitating foreign investments and implementing a significant airport construction programme.
Nevertheless, in order to begin negotiations successfully with our Chinese partners, China must firstly reach a horizontal agreement with the European Union and resolve the problem of overflying Siberia, which European airlines are obliged to do in order to reach China.
Mr President, Vice-President, ladies and gentlemen, I would like, first of all, to seize the opportunity to sincerely congratulate the rapporteurs on the work they have done. Reform of international air transport must also, I think, make it possible to establish a common aviation area with uniform standards.
Considerations such as the efficiency and safety of flights are not just a contribution to the EU’s neighbourhood policy, but are also very emphatically in our own interests. It is, therefore, of enormous importance in the interests of our own safety that uniform air safety standards be incorporated in any new air traffic agreements with third countries, for this is the only way in which future air disasters can be prevented and a uniformly high safety standard guaranteed.
We have to consider, though, the possibility of support being made available to those states that are unable to meet these technical standards. What matters is not just compliance with common rules in the field of aviation safety, but also, and above all, with those relating to social and environmental policy.
There are few, if any, references to such rules in the bilateral agreements currently in force. Under no circumstances must the opening up of the aviation area be accomplished to the detriment of workers who may, in third countries, be employed under less stringent social security regulations. Were that to be the case, it would mean not least a considerable risk to safety if these workers were to perform their duties under intolerable conditions. If all those who become active in the market do so subject to the same rules, then there is no likelihood, in future, of safety in the air losing out as a result of social dumping.
Mr President, Vice-President, ladies and gentlemen, I can, of course, do no other than agree with those members of my own group who have already spoken, whilst extending my thanks to both rapporteurs.
There is one point I would particularly like to highlight. It is a very good thing that there should be such agreement on this issue within this House and with the Commission, and I am very happy about that. I would like to point out, though, that not all the Member States take the same positive view as we do of this idea of a single aviation policy to the benefit of our airlines, those who work for them and those who travel with them, and there are airlines that are often happier to be represented in their dealings with third countries by their national governments rather than by the Commission. That is why we must take care that the Commission’s negotiations with such third countries as, for example, the USA, provide the Member States with evidence that a single European aviation policy is preferable to 25 different policies on aviation with reference to third countries. This is a dimension of which we must never lose sight. We are convinced that it is right and in the interests of the industry, workers in it and of airline passengers, to pursue a single policy with regard to third countries. Several governments, though, remain to be persuaded that this is indeed the case.
Mr President, I would like to begin by congratulating the two rapporteurs, Mr Zīle and Mr El Khadraoui. I would like to congratulate the latter on his excellent work, which is particularly significant as a milestone on the road towards the creation of single skies between the European Union and third countries, and which will now enable us to reflect upon what has been achieved and the challenges that remain, and which require certain conditions of social and environmental equality.
Furthermore, I would like to congratulate the Commissioner, who, with admirable diligence, is successfully fulfilling the Community mandate and who, by gradually overcoming obsolete and increasingly inefficient bilateralism, is enabling us to take forward the initiative that often increases our credibility in the negotiations aimed at creating European single skies. In this regard, his particular reference to the move from national airlines to European airlines is extremely hopeful.
I would, however, like to stress certain aspects that are of concern to us; mainly the delay in the agreement with the United States. We know that this is a well-known delaying tactic in negotiations: while hoping to acquire greater benefits, in the end they must join in with everybody else. The Kyoto Protocol has demonstrated this. We would therefore urge you to be firmer in this regard.
Furthermore, I would like to stress the need to overcome bilateralism in the negotiation with Russia and, of course, its unacceptable policy of surcharging, which is entirely contrary to international legislation. These are lessons that we will clearly have to apply to the negotiation underway with China.
We would also like the strengthened European Air Safety Agency to have an agreed and unequivocal means of coordinating with Eurocontrol, in order to overcome the apparent conflict between the two bodies, which could turn out to be contradictory.
Finally, I would like to say that, in the case of the application that is taking place within the agreements or the requirement for environmental rules and legislation on social rights, we would like this negotiation to move increasingly towards international rules that are closer to the stricter European rules, in other words, they should be harmonised upwards. In this regard, I would like the Commissioner to tell us about the current situation of the conversion of the JAR OPS to EU OPS, that is to say, all the rules on flying times and rest times following the agreement reached in the Council, which we also believe to be important within the framework of the negotiation of the Union’s foreign policy in the aviation field.
– Mr President, the own-initiative report by Mr Zīle gives a complete picture of relations between the European Union and the People's Republic of China and Russia in the field of air transport. However, the important thing is the differences which exist as far as flights over the territory of the two countries are concerned.
As the rapporteur rightly points out, on the one hand we have the process of developing, modernising and liberalising Chinese civil aviation, which is well under way; on the other hand, however, in the case of Russia, problems persist, mainly as regards the point that, contrary to competition law, all efforts to manage and control air traffic are being used in an effort to subsidise Russian airlines.
In both cases, the interventions by Commissioner Barrot are considered to be catalytic, although so far, in the second case, the issues pending still remain.
In the case of the People's Republic of China, I welcome its progress, especially its adaptation to the rules of good cooperation with the European Union, the main features of which are the opening up of air corridors by its government to European companies, in order to serve fully passengers and the movement of freight by increasing flights.
As a member of the delegation for relations between the European Union and the People's Republic of China, I welcome the Commissioner's general stand, especially the action by Commissioner Barrot towards the completion of agreements on flights, although I would point out that, for Parliament, it would be logical for it to have access to the terms of the negotiating mandate which the Commission is seeking from the Council in relation to China.
Finally, I agree with the rapporteur that an overall agreement with Russia should not be concluded unless a resolution is found to the problem of flights over Siberia which makes provision for the abolition of overflight charges. I hope that we shall reach the most harmonious of agreements, because both sides, Russia and the European Union, need each other within the framework of the general interests of our peoples.
Mr President, I have three comments to make. The first is that, while we welcome the Commission’s move towards the progressive extension of Community agreements with third countries, the far-reaching effects on the transport sector as a whole, on the environment and on competition and the internal market prompt me to urge you to again consider whether foreign policy as it relates to air transport ought not really to be dealt with via the codecision procedure.
Secondly, what we expect of the Commission is not only that it should set out its strategic approach, but also that it should draw up a list of countries with which an agreement is a priority and seek to conclude one with them. The Commissioner briefly sketched out what this might be like earlier on.
Thirdly, all agreements must be guided by the principle that the first priority is the mutual opening up of markets on an equal basis, it should be borne in mind in the current negotiations with Russia and China that, if the problem with Russia relating to the overflight charges is not sorted out first, an agreement with China would go against the requirement for reciprocity, for the overflight conditions Russia imposes on China are not the same as those imposed on the European airlines, and that is something we cannot accept.
Mr President, I too should like to join with all those colleagues who have remarked on the excellent work of the rapporteurs, Mr El Khadraoui and Mr Zīle.
I support the view of the rapporteur concerning the necessity of developing a common external aviation policy for the EU. However, in addition to the EU aviation policy, we must be able to develop bilateral aviation agreements with third countries, as many of our partners have difficulties in committing to those common Union agreements. Nevertheless, I underline that those bilateral agreements should be in addition to and complement – not replace – the common aviation policy. Most importantly, the normal functioning of air traffic should be assured without useless confrontation while we are negotiating.
As the rapporteur has stated, we have noted the difficulties in negotiating a comprehensive agreement with Russia. The charges imposed for flights over its territory are clearly against international law and are not acceptable. Sad but true, it seems that Russia will always somehow utilise its airspace for strategic purposes. I do not believe that we will get rid of those charges even though Russia would no longer collect overflight charges. Every year we in the European Union pay around EUR 250 million in such charges. Unfortunately, a major part of that sum ends up in the accounts of Russian airline Aeroflot. That is also bad for the competition situation in Europe.
For Finland these charges are significant, as the only realistic option to fly to Asia is over Siberia. We should ensure that a level playing field exists for all EU operators. Today that is not the case, as those charges are often arbitrary and differ from one airline to another.
As Russia seems to prefer bilateral cooperation, it is with happiness that I note that a more open attitude prevails in China. I would hope that the Council would agree to start negotiations with China and give the Commission a proper mandate for achieving a common aviation agreement.
Finally, by ensuring sustainable economic and regulatory conditions for air traffic to Asia, we also revitalise the European aviation industry and ensure the possibility of offering efficient flight connections and routes, including in the more sparsely populated and geographically distant areas of Europe, such as the northern part of Finland.
. Mr President, I wish to thank the Members who were keen to react to the excellent reports by Mr El Khadraoui and Mr Zīle. On this occasion, I am very willing to confirm my intention to inform Parliament on a very regular basis about the strategic guidelines of our policy of international negotiations. Once again, I wish to thank our two rapporteurs for their excellent work. There is a great deal of scope for developing the aviation sector, and this is an integral part of our transport policy.
I am obviously delighted with your very broad support for regulatory convergence, which, as an objective, goes hand in hand with markets being opened up. With certain partners not doing enough to guarantee a fair and efficient commercial environment, regulatory convergence is a priority. Markets can only be opened up gradually when a more careful approach is required. At times, we even need to adopt a firm stance. This is already the case, and it will increasingly become so where Russia and the issue of Siberian overflights are concerned, as Mrs Kauppi highlighted a short while ago. There is also the fact that these overflights are the subject of arbitrary charges. I am therefore delighted with your clear and unequivocal support on this point.
I intend to pay a great deal of attention to safety and security issues, which sometimes urgently crop up in this sector. Aside from competition, we must be vigilant in ensuring that the social and environmental standards are fully complied with. In this regard, I wish to say to Parliament that the fact that we have a European strategy and that we can sign horizontal agreements is advantageous, because that enables us to influence international civil aviation law. A united Europe is far more able to bring about the development of certain standards and to steer them towards a higher quality, as much for the environment as for the social dimension. With this in mind, allow me to take the liberty of telling you, Mrs Kauppi, that the ‘operating standards’ text is currently at the stage of being finalised with a view to a common position being adopted by the Council. The lawyer-linguists need to translate this text, and the intention is then to send it back to Parliament for a second reading towards March or April.
Finally, I should like to say that the progress of the ‘open skies’ negotiations with the United States should give the necessary impetus to the Community approach, which follows on from the Court of Justice judgment. In this regard, it is premature to give a precise assessment of the situation: we are awaiting a clearer insight into the US Transport Ministry’s new interpretation of the control rules for US airlines. It is true, however, that we have made a great deal of progress, particularly with regard to regulatory convergence, on which we have practically reached an agreement, and I hope that these negotiations will give a determined and decisive boost to the Community approach. This approach is clearly far preferable to bilateral agreements, which will never be as effective for our European industry.
This is a fine illustration of the fact that, in certain areas, the Union would do well to speak with one voice. You will understand, Mr President, that I wish to thank Parliament in particular for strongly supporting the Commission in this strategy to promote a specifically European style of negotiation, which I believe must also be beneficial to each of the Member States, as well as to our entire European industry.
I thank our rapporteurs and Parliament for having taken an interest in this aspect of external relations and of our international negotiations. This aspect will become more important, given the increasingly significant role the aviation industry is required to play in the world.
The debate is closed.
The vote will take place at 12 noon.
Mr President, I would be grateful if you could pass on to President Borrell our thanks for his very kind words yesterday in memory of our colleague, Phillip Whitehead. I know I speak not only for the whole of my delegation but also for the whole European Parliament, because Phillip’s fair-minded and judicious approach to politics won him friends throughout this Chamber.
My delegation has placed at the entrance to the Chamber a book of condolence, in which we hope colleagues throughout Parliament will feel free to put their memories of Phillip. We will be presenting this book of condolence to his family at his memorial service, which will take place at Derby Cathedral on 29 January. My office will provide details to any Members who wish to attend.
Thank you, Mr Titley. I think that our colleagues and friends will have made a note of all these unfortunately very sad arrangements.
The next item is voting time.
That concludes the first voting session of 2006.
The delegation to the European Parliament abstained on the Brok report because it considers the following points to be indispensable prerequisites for Croatia’s accession to the European Union:
1. To call for the suspension of EU accession negotiations for so long as the Croatian authorities maintain their ban preventing Community citizens of Italian nationality from having access to the property market, in clear contradiction of the principles of the ;
2. To call for full compensation for the property confiscated from the thousands of citizens of Italian origin expelled from Croatian territory since 1946, as a condition for Croatia’s accession;
3. To call on the Croatian authorities to accept their responsibility, now historically proven and documented, for the deportations, atrocities, massacres and ethnic cleansing perpetrated against thousands of people of Italian origin by the Communist regime since 1946.
. As the rapporteur in the last Parliament on the issue of relations with the Republic of Korea in the field of science and technology, I recognise the importance for Europe of relations with this growing economic power in Asia. I therefore welcome this report and I support it extending as it does our framework trade and cooperation agreement to the new Member States of the Union. We now have the mechanism in place for a growing partnership between the EU and the Republic of Korea. The important thing now is to use it.
.  I voted in favour of this report before us, in view of the issues it raises, namely the true financial extent of the difficulties facing the Maldives following the tragedy of just over a year ago, quite apart from all of the country’s previous problems, and Parliament’s responsibility in this area, in technical terms, which differs from that of the financial institutions.
. It is clear, and I hope uncontroversial, that the Maldives should be included in the list of countries eligible for aid in the aftermath of the tsunami disaster of 2004. I was glad to support this move and hope that we can move as quickly as possible to provide useful practical aid to the country.
Mr President, the Catania report on citizenship of the Union, which we voted out a moment ago, can claim to be one of the most undoubtedly incoherent and ill-considered texts that this House has ever produced, which is saying something. The long and short of it was that it granted the general right to vote for all elections to everyone who happens to be on our territory more or less legally. Willingness to integrate did not come into it, any more than did language command or conditions of nationality. In short, the aliens were accorded all rights, but no duties.
This was indeed madness. This was the work of a handful of blinded ideologists who refused to recognise the reality of the totally failed multi-cultural model. Moreover, the sovereignty of our Member States was fundamentally damaged in this report. State citizenship and all associated rights, including the right to vote, must remain an exclusive competence of the Member States. Europe should not interfere in this. We had every right, and reason, to reject this idiotic report.
– Mr President, ladies and gentlemen, I should like to express my extreme bitterness at the fact that the Catania report has not been adopted by Parliament. Sometimes progressive trends can be seen in Parliament, while at other times decidedly conservative trends prevail.
My deepest regret is that my own group was divided on the vote on this report, which should have been accepted in the most genuine spirit of liberalism. It is true that European citizenship is ‘work in progress’ and is additional to citizenship of one of the Member States, but it is a goal that we should be striving to attain through political actions. In doing so, Europe must endow itself with the dignity it deserves, and it must attempt to interpret as well as it can the new needs and rights of citizenship, which emerge in any case even before the law can take account of them.
While explaining my regret at the rejection of the report, I should also like to express, therefore, my total solidarity with Mr Catania, as I have collaborated with him and support him on the amendments as well.
Mr President, I have a declaration of vote to make on behalf of the delegation of the Austrian People’s Party.
We believe that the Catania report on the Commission’s fourth report on citizenship of the Union completely missed the point. At a time when the vast mass of the population take a sceptical view of much of what goes on in the EU, the issue of citizenship of it needs to be addressed with some seriousness. It is lamentable that this report does no more than discuss the situation of immigrants and has nothing to say about the needs of Europe’s citizens. Let me make it quite plain that those who want to enter the European Union from third countries, namely as immigrants or asylum seekers, deserve to be taken far more seriously and treated with much more respect than they are by this report, and it is for that reason that we have voted against it.
. My party strongly supports measures which assist the upward harmonisation of human and civil rights for all citizens of Member States. I strongly endorse those elements of the Catania report which sought to raise the issue of migrant workers' rights, particularly their civil and political rights to citizenship and electoral participation.
Sinn Féin strongly believes that migrant workers should have full access to civil and human rights and that Member States should have a fair and equality-focused process of naturalisation for those migrant workers who choose to avail themselves of such mechanisms.
I abstained in the final vote on Giusto Catania's report on the Commission's Fourth report on Citizenship of the Union (A6-0411/2005) on the basis that Sinn Féin policy regards issues of citizenship, elections and political participation as matters whose primary location should be within the governing institutions of the Member State.
.Nothing in Mr Catania’s report on European citizenship was worthy of support. However, two proposals were particularly shocking. Firstly, the demand for a form of European citizenship that includes the right of all residents of a country, irrespective of their nationality, to vote and stand for election, in local, national and European elections. Secondly, the demand for citizenship rights in the Member States to be harmonised, on the pretext that the differences between these rights bring about discrimination against non-Europeans who wish to acquire European citizenship as currently defined in the Treaties.
Where will this madness end? The only possible way of acquiring citizenship of a country is by having the nationality of that country. It is exclusively for the sovereign Member States to determine the conditions to be fulfilled before nationality can be conferred. Granting foreigners the right to vote, irrespective of their nationality, comes down to granting them a dual right: the one that they can continue to exercise in their country of origin plus the one that they can exercise in their country of residence. In reality, therefore, this is an unfair measure. Being someone’s guest does not give you the right to interfere in their business.
For all of these reasons, it is a good thing that this report has been rejected.
The report is aimed at strengthening citizenship of the Union by making it independent of national citizenship and by requiring harmonised rules for the granting of national citizenship. We, for our part, believe, however, that citizenship is one of the cornerstones of the sovereignty of nation states and that each Member State must be free to make its own decisions about granting citizenship.
Of course, there may be arguments in favour of reforming the rules concerning the acquisition of national citizenship following a fairly long period of continuous residence in a country and concerning the opportunity to vote and eligibility to be a candidate in local, regional and national elections.
The issue of citizenship of the Member States is, however, exclusively an issue for the countries concerned, applying their own legislation. It is up to each Member State to establish the conditions under which citizenship is acquired or forfeited, as well as the effect citizenship is to have. The European Union has no powers in this respect. Citizenship of the Union is, then, subject to national citizenship and is thus to be defined by national laws on citizenship.
Moreover, the report contains a number of wordings concerning the introduction of an EU tax, uniform European party lists for elections to the European Parliament, the significance of a European Constitution in strengthening European solidarity and common bases for incorporating the European dimension into the curriculum of every school.
.The concept of ‘citizenship of the Union’, which is not even qualified by the word ‘European’, is a device designed to destroy our national rights to identity and sovereignty. Mr Catania’s report is proof of that, insofar as its aim is to impose one huge group in which the French, the Poles, the Spanish, the Italians, the Germans and the British will have disappeared, only to be replaced by ‘citizens of the Union’ who benefit, in particular, from the same political rights.
Thus, Article 17 of the report, which calls on the Member States to grant the right to vote, and stand for election, in national elections to any resident who is a ‘citizen of the Union’, ‘irrespective of nationality’, would enable a Czech living in France to take part in the election of the President of the Republic.
This right to vote would even be extended to non-European immigrants insofar as Article 18 proposes extending the rights of citizens of the Union to third-country nationals residing in the European Union.
The nations of Europe, under threat of being flooded by immigration on a global scale, do not need European citizenship. Rather, they need to have their national rights reaffirmed. An increasing number of French people, in particular, are demanding that the nationality code be reformed on the basis of the principle ‘you either inherit French nationality or you earn it’.
Even though Europe is experiencing a crisis both of representation, seen particularly in the French and Dutch rejections of the European Constitution, and of democratic participation, with growing numbers of people staying away from European elections, year after year since the 1992 Treaty of Maastricht it has not ceased trying to force us to swallow the pill of European citizenship.
Once again, what we have here is a machine for crushing nations and national identities so that they can ultimately be replaced by a European identity. This new ‘package’, which comes straight from the upper echelons of Euro-federalist bureaucracy, is an integral part of the submersion and immigration/invasion process desired by the Commission. The right of every citizen to move and to reside freely on the territory of the Member States is intended as the central right of European citizenship. It is therefore easy to understand why Brussels is trying to simplify and relax the rules for entering and residing in European territory because it is on them that the acquisition of this new citizenship depends.
The mindless dictatorship is systematically destroying national values and identities. It takes real courage today to display and defend a national awareness.
. We have voted for the report, keeping in mind that some elements of the text were not appropriate to be considered in this report, including some elements of EU citizenship, the positive stance on the constitution of the EU, election of some MEPs on the basis of transnational lists, the proposal on the European tax, etc.
We voted against these elements of the text, but finally voted for the report in pursuing the better course of the migrant people in Europe. We kept in mind that this was only an own-initiative report without legal consequences.
. I welcome the report regarding citizenship of the EU with relation to third country nationals. The report's key issue is that EU citizens should be able to vote in national elections in Member States other than their own, provided they are resident there.
I regret that the report was rejected as it was a worthy report. However, I abstained on the amendments to paragraphs 11, parts one and 2, paragraph 12, parts 1 and 2 and paragraphs 13, 21 and 28 as I felt that, at this stage, they went too far.
. It is apparent from the falling turnout at elections, the negative messages received from referenda and increasing frustration with the EU that the European citizenry are not going to be won over by sharing in an anthem or a banner. Far from being interested in how the EU presents itself – by way, for example, of the draft constitution – they are much more concerned about what it does or does not accomplish.
Making more of citizenship of the Union will do nothing to turn EU-sceptics into the enthusiasts some might like them to be; it will certainly do no such thing for as long as we lack EU-wide minimum standards for the grant of citizenship and fail to do away with abuses of the asylum system. The attacks in London, the murder of the filmmaker Theo van Gogh, and the street battles in France are evidence of the fact that we must, in future, carefully examine those who seek citizenship as to their capacity for integration into the majority culture. The failure of Europe’s Moslems to accept the European legal and cultural order is a fact, and it is one that the EU can no longer gloss over on the pretext of ‘multiculturalism’.
The practice of mass legalisations, too, whereby millions of illegal immigrants have been turned into ‘Europeans’, must be stopped, and the Schengen information system must in future be able to give indications of when there are embassies with a mass-production approach to handing out entry visas.
For as long as the Schengen Agreement is ineffective and we fail to get a grip on the problem of parallel societies, for as long as we are unable to guarantee the protection of our indigenous European peoples – for as long as these things are going on, the dream of EU citizenship is one that we can do without.
. The issues raised by this report are highly interesting and worthy of far-reaching discussion. I should like to point out, however, that it does not fall within Parliament’s scope – or that of any other European institution, for that matter – to hold this debate in the first place. Acquiring citizenship is an exclusively national issue, a keystone of each Member State’s sovereignty and, in my view, non-negotiable. I disagree with a great many of the premises and conclusions in this report, and accordingly voted against it. I therefore welcome the rejection of the report.
It is a human right to be able to participate actively in the democratic process, and we are vigorously endeavouring to bring about a situation in which everyone has this right. It is not, however, defensible for the EU to use this as a lever for developing its ambitions to take control of the Member States' democratic structures and so increase its powers.
. This report deals with citizenship, a very controversial subject, and I would generally be of the view that such matters should be purely matters for Member States, and that any EU rights flow from Member State citizenship. However, this report, which is non-binding, attempts to explore ways in which each Member State can be encouraged to raise standards of equity and fairness, as there are instances of EU countries treating minorities poorly. The eventual rejection of this report does I think reflect a mature decision on the part of Parliament, much as I still believe that these issues need to be examined and will return to the house before long.
– ‘European citizenship’ is an ideological construct of no practical value, given that citizenship is granted by the Member States. The role which the report attempts to ascribe to 'European' citizenship has purely ideological characteristics, creating the false impression of a non-existent 'European citizen' on a single 'political and cultural territory', so that it looks as if there is no going back from an imperialist and reactionary EU.
Basically, the report attempts to introduce through the back door aspects of the reactionary European Constitution rejected by the peoples of the ΕU, such as the taxation of European citizens directly by the ΕU, the strengthening of European parties, supranational ballot papers and so forth. The Euro-lust dominating the report is such that it goes as far – and this is unprecedented anywhere in the world – as establishing the right to acquire non-existent 'European' citizenship of persons who have been residents 'over a long period of time' and who will, however, be deprived of citizenship and rights in the countries in which they reside.
We unreservedly support and are fighting with immigrants for the safeguarding and broadening of full political and social rights, such as the right to vote and stand for election, full employment, wage, insurance and pension rights, the granting of citizenship to persons who have been resident over a long period of time and so forth. However, the acquisition of these rights has nothing to do with the misleading ideology of ‘European citizenship’; it is the fighting ground of the mass grass-roots movement in each Member State and at European level.
We have, of course, wholeheartedly endorsed this report by Mrs Prets, and we are also very glad of the considerable improvements that the amendments have made to it.
It was a matter of particular concern to us in the Group of the Greens/European Free Alliance that it should be made clear that prostitutes’ clients should also have cause to fear punishment if they are aware of forced prostitution. Our intention in this is that it should be spelled out that forced prostitution must not only be fought against by means of the law, but must also be treated as repugnant by society at large, and we are particularly pleased that this House has taken note of our 8 March initiative against forced prostitution during the football World Cup, which is being played in Germany this year. Our intention is to make it clear that forced prostitution must be shown the red card, and fair play must mean our making every effort to get rid of it.
I hope that this House will thereby send out a clear message about sporting events, for we can combat forced prostitution only by sending out such clear messages to every stratum of society, and not only by means of legal initiatives, and the boom in forced prostitution really must prompt us to get stuck into fighting it.
Mr President, the trade in human goods, which is even more lucrative than that in weapons and drugs, has done well out of the disintegration of state structures in a multicultural society, the transition to a market economy in states of Eastern Europe, the consequent encouragement of corrupt and criminal organisations, and the mass immigration brought about by the opening of borders. As the victims are too ashamed or afraid to testify and half the trafficked women and children who return home end up back in circulation, the perpetrators generally get away scot-free and so the sort of preventive action that is needed involves educating potential victims at as early a stage as possible and the fostering of popular awareness of the problem.
Not only that, but there must also, at long last, be tough punishments for paedophilia throughout the EU and even tougher ones for the organised trafficking in human beings.
. The UK Independence Party voted against the Prets Report on the trafficking of women and children due to the nature of articles contained within the report. We are strongly against the trafficking of all people and slavery, but we do not feel that it is the competence of the EU to interfere in domestic issues, and in particular we do not feel that the EU should be creating a policy regarding prostitution.
All the items mentioned in the report have already been covered by UK legislation, and it is these laws which should be utilised fully rather than to create yet more EU legislation, which would have resulted in negative consequences.
. The UK Independence Party voted against the Prets Report on the trafficking of women and children due to the nature of articles contained within the report. We are strongly against the trafficking of all people and slavery, but we do not feel that it is the competence of the EU to interfere in domestic issues, and in particular we do not feel that the EU should be creating a policy regarding prostitution.
All the items mentioned in the report have already been covered by UK legislation, and it is these laws which should be utilised fully rather than to create yet more EU legislation, which would have resulted in negative consequences.
. I voted against the ALDE Group on paragraph 46 concerning criminalizing the clients who deliberately exploit persons in a situation of coercion. Whereas the ALDE Group line was to vote ‘No’ to this I believe that people that deliberately buy women/girls who are forced into prostitution should be seen as committing a crime similar to the crime of buying stolen goods – that is, fencing. And I think even the Member States that today are against criminalizing the buying of sex could introduce this as a criminal offence.
We have voted in favour of the report on the trafficking of women and children. We believe that people’s safety is best ensured through common efforts to combat cross-border crime, particularly crime that violates people’s basic freedoms and rights and their human dignity. With a view to giving legal effect to the demands being made and so raising the profile of the issue, the Swedish Conservative delegation also wishes to emphasise that the issue of trafficking should be dealt with in the European Parliament’s Committee on Legal Affairs rather than in its Committee on Women’s Rights and Gender Equality.
We are, however, opposed to proposals in the report that interfere in the Member States’ areas of competence, for example that of how the police are organised.
The own-initiative report concerns important issues, and the June List supports many of the basic ideas that permeate the report. Sexual exploitation and human trafficking must be combated. Nor can the serious crime that is often a consequence of cross-border human trafficking be overlooked. It is therefore extremely important to make it easier to cooperate and to exchange information within the EU.
The June List believes, however, that, on these issues too, each Member State must itself be permitted to choose its method and way of working. The June List therefore chooses to vote against the own-initiative report.
. I and my British Conservative colleagues applaud the recognition in this resolution that tackling trafficking is a key component of the fight against organised crime. Consequently, any measures taken in this regard should be consistent with the overall strategy against organised crime. Therefore, this should not be used as a pretext for pursuing the objective of full communitarisation in this area. Rather, we support effective national policies and strong inter-governmental co-operation to stamp out this evil trade.
Trafficking in women and the sexual exploitation of children are increasingly forming a sizeable parallel economy in Europe. According to the United Nations, nearly 4 million women and children are being abused or sexually assaulted. Inevitably, we are also seeing the methods of trafficking in human beings becoming more diversified.
The growth in sex tourism and in demand for children for economic exploitation (as beggars, pickpockets, dealers, moonlighters, and so forth.), are all forms of crime and exploitation which in most cases are in the hands of organised criminal gangs. The dangerous Schengen Agreements, which abolished all controls at the European Union’s borders, allow them to be used as drug smugglers or robbers. Moreover, because they are minors, they cannot be prosecuted if they are arrested by the authorities.
If we want to prevent all forms of human trafficking, we must tackle these mafias, these illegal trades that are constantly growing in a Europe that is wide open.
Additional Community programmes and pious hopes from the many NGOs will achieve nothing. Only if people and our elites wake up to the ultraliberal pro-immigration policy being pursued by Brussels can we hope to eventually feel safe in Europe.
. I welcome the report emphasising the importance of introducing and promoting gender mainstreaming and child-sensitive approaches in all EU policies. Trafficking of human beings for sexual exploitation is a violation of human rights and between 600 000 and 800 000 men, women and children are trafficked across international borders each year. Approximately 80% of those cases are women and girls and 50% are minors.
I agree that data on trafficking is lacking and that there is a need for a more harmonised approach between Member States on how data should be collated and, equally, that data on children should be kept separate from the data on men and women.
It is essential that prevention strategies address both victims and traffickers. The most vulnerable groups should be focused on, first by improving education and employment opportunities, fighting the problem of the feminisation of poverty, discrimination and inequality. Furthermore, more campaigns should be introduced, with a common EU logo and international help lines, and more information on legal rights to health services for victims in other countries must be provided.
Finally, I agree that law enforcement must prosecute and strictly punish traffickers and fight corruption.
. The Prets Report on combating the trafficking of women and children is an important contribution to the tackling of one of the most distressing and accelerating problems facing vulnerable women and children who face modern slavery, particularly in the sex industry in Europe.
The problem must be tackled with maximum consideration for the victims of trafficking so that they do not suffer a 'double punishment' in the justice systems of EU countries.
The sexual exploitation of women and children is a scourge of humankind that is becoming an ever-greater problem as time goes on. I fully agree with the idea of providing for severe punishment for the clients of sex slaves. That is not enough, however. A common, effective strategy is also needed.
Trafficking in human beings, which is controlled by a real Mafia-like multinational of organised crime, feeds on the desperation and poverty of men and women who flee their own countries of origin in search of jobs and a better life in the rich countries of the world.
Although trafficking in women and children is mainly directed towards sexual exploitation, it is also, unfortunately, used for other purposes that are equally despicable and degrading for a human being: forced labour, slavery and – something I find even more ignominious – the export of organs.
Sexual exploitation is known to be part of a larger complex of criminal activity that includes sex tourism, drug trafficking and the smuggling of arms and radioactive waste. In order to help fight the Mafia and similar criminal networks, I again propose – as I did in March 2004 – that a European observatory should be set up to monitor organised crime and to propose ways of harmonising the laws on punishing it across the European Union.
.  I do not need to repeat the arguments, which are so clearly set out in the report before us. That being said, I feel it is worthwhile pointing out that we should condemn in the strongest terms the trafficking of human beings (not only of women and children, even though they are the most vulnerable groups), be it for the purposes of sexual or any other form of exploitation. It is not enough to be firm in protest, however; we must also be resolute and proactive in deed. As is abundantly clear from so many parliamentary reports and so many journalistic reportages, the fight against trafficking of human beings will have little chance of success without cooperation at Member State level. I therefore feel that greater cooperation, improved coordination and stronger determination are required.
Estimates of the number of women and children who fall victim to trafficking across the world vary from 700 000 to 4 million a year. According to the United Nations, 1.2 million are children.
My colleague’s report takes as its starting point the tragic fact that despite the measures so far taken by the Member States and by the European Union itself, trafficking in human beings is today considered the fastest-growing criminal activity in comparison to other forms of organised crime. Sadly, this global phenomenon will not be stopped by piling up Community texts, resolutions or countless NGO reports on the subject.
Indeed, while the causes have been identified: poverty, social exclusion, unemployment, the lack of border controls allowing the development of underground networks of all kinds of organised crime, violence against women, education, the explosion of pornography or the disappearance of moral reference points, the solutions proposed in this report are very vague, general and incomplete.
If we are to combat all this organised human trafficking effectively, the first thing we must do is restore controls at the Member States’ internal borders. Their abolition with the Schengen Agreements was one of the main reasons for the development of this entire sex industry in Europe.
There is a link between combating, on the one hand, human trafficking and, on the other hand, the demand for related services from those who buy sex. Criminalising this type of crime at EU level might, however, lead to penalties not adapted to the national systems’ internal logic and might also lead to a ban on criminalising those who buy sex.
. Nobody can deny that organised trafficking of women and children is a pressing issue facing the countries of the EU, and coordinated action across the EU is necessary to fight it. This report demonstrates how cooperation will lead to better results than the individual Member States acting alone, and I am pleased to support it. While I have reservations about some of the sentiments contained in the report, I am of the view that the EU itself must take action to combat this problem, in conjunction with the Member States themselves.
. The UK Independence Party voted against the Prets report on the trafficking of women and children due to the nature of articles contained within the report. We are strongly against the trafficking of all people and slavery, but we do not feel that it is the competence of the EU to interfere in domestic issues, and in particular we do not feel that the EU should be creating a policy regarding prostitution.
All the items mentioned in the report have already been covered by UK legislation, and it is these laws which should be utilised fully rather than creating yet more EU legislation, which would have resulted in negative consequences.
–  There is no denying the fact that the future of air transport is currently at a crossroads. Last year’s steep rise in oil prices led to major problems for a number of airlines. Several of them will be faced with significant losses, and some in the US are even receiving government assistance again. Low-cost airlines are a second problem that we face, and we must ask ourselves to what extent these carriers, which are based in developed countries, meet International Civil Aviation Organisation and International Labour Organisation standards and the OECD guidelines for multinational companies. The key question is whether we are capable of ensuring that they comply with the requirements of the EC directives referred to in paragraphs 24 and 25 of the report on developing the agenda for the Community’s external aviation policy, and whether we are capable of monitoring this compliance effectively
In the same vein, I am aware of the problems posed by negotiations, in particular those with our largest partners, or in other words Russia and China. This is a subject covered in the report on relations with the Russian Federation and China in the field of air transport. The situation is probably most complex when it comes to negotiations with the United States, where relations constantly border on unfair competition. Yet in spite of the major problems that the Community faces when negotiating with its external partners, I should like to stress that such negotiations are urgently needed and of key importance, and that air transport will not develop any further without them. This means that particular importance should be attached to the closing comment of the El Khadraoui report. The place where a person is deemed to work when carrying out cabotage operations in an EU Member State is the Member State in question, which means that working conditions should be of an appropriate standard. Furthermore, cabotage in the field of air transport should be regarded as employment within the European Union.
I should like to take this opportunity to emphasise that this approach of extending the scope to cover an entire service sector should be supplemented by best-practice methods. It would then be possible, both in this and other sectors, to start negotiations on the opening up of the market and on the liberalisation of cabotage. This approach could also open up fresh opportunities for negotiations on the directive on services, including services of public interest. Adopting these two reports therefore provides us with a fresh opportunity for negotiations on both air transport and other matters. What is more, the opportunities for applying new principles to which I have referred may represent a real breakthrough, and they are very much welcomed by the Confederal Group of the European United Left/Nordic Green Left.
.  I believe that the establishment of a coherent development strategy for the Union’s external aviation policy is of significant importance.
This common external policy can be set up either by adapting the existing bilateral agreements to Community law, or by concluding new agreements between the Community and third countries.
It has become clear in the various discussions in committee, however, that this strategy cannot develop without agreements with the USA, the Russian Federation and China.
In view of the new realities facing the global market and in the context of the various initiatives implemented by the Commission and the Committee on Transport and Tourism, this report is worthy of my support.
.  The Union is pursuing its general strategy for the creation of a common aviation area with its neighbours.
The vote on the report by Mr Zīle on relations with China and Russia in the field of air transport forms part of this context. These countries share high levels of growth in the aviation sector and face challenges relating to consolidation, liberalisation and modernisation.
We never lose sight of the specific nature of these two countries and raises issues such as the abolition of overflight charges, and the need to extend the scope of the mandate to cover questions concerning airport and air safety infrastructures. I therefore feel that this report is a highly significant step in ensuring legal clarity through a transitional process that does not undermine the economic stability of the sector.
I voted in favour of this report, which forms part of the broader question of the development of the EU’s external relations concerning aviation policy.
Yesterday’s minutes have been circulated.
Are there any objections?
Mr President, I was present yesterday and I cannot find my name in the Minutes. Would you please make a note of that?
That will be corrected, Mr Poignant.
Mr President, I would ask that the damage sustained by the Parliament building as a result of yesterday’s demonstration be paid for by those who caused it.
Mr Rübig, that has already been discussed at yesterday’s meeting of the Bureau. Fifteen police officers were injured and 20 window panes smashed. We discussed the security aspects and also how the damage may be made good.
We now come to the statements by the Council and the Commission on the security of energy supply – and in particular that of gas.
. Mr President, honourable Members, the events in the first week of January surrounding the dispute over gas between the Russian Federation and Ukraine have made it abundantly clear to us that we cannot take the security of our energy supply for granted.
Gas imported from Russia accounts for over one quarter of that consumed in the European Union, and, since up to 80% of that is transported via Ukraine, the uninterrupted and continuous supply of gas from Russia via Ukraine to the European Union is absolutely vital to households and businesses. The fact is, though, that there was up to a 50% shortfall in supply in some EU Member States on the first and second days of January this year. A diplomatic initiative on the part of the Commission and the Austrian Presidency of the Council helped to put a speedy end to this situation. This leads me on to mention Moldova and Russia, and to ask both of them to return to the negotiating table in search of a longer-term solution to the problems existing between them. It appears from reports in the media that an agreement has been reached for a period of three months, but that is certainly a very short-term solution.
What matters now is that we learn the right lessons from what has happened. As I see it, there are three things we need to do if Europe’s supply of natural gas is to be secure in the long term, and I shall now set out what they are.
Firstly, there is a need for diversification in the sources from which natural gas is supplied and the routes by which it is transported. Plans are in hand for a series of new pipelines with the capacity to transport a total of 140 billion cubic metres per annum, and these must be built without delay. One project that looks likely to be successful is the ‘Nabucco’ pipeline, 3 300 km long and running from Austria to the area around the Caspian Sea via Turkey, which, when finally completed in around 2020, will be able to transport up to 31 billion cubic metres of natural gas along a new route into the European Union.
Secondly, we need to push forward the use of liquefied natural gas. The current capacity of existing facilities amounts to some 60 billion cubic metres per annum. Projects are up and running in certain countries to establish new terminals or extend existing plant. It is to be expected that capacity will increase to 160 billion cubic metres per annum by 2010. The European Union should aim for a five-fold increase in the quantity of LNG that it imports by 2010, which will enable it to receive supplies from other regions not capable of being connected to the EU by means of a pipeline.
There is, thirdly, a need for greater transparency on the hydrocarbon markets in order to make prices less volatile and to ensure stable prices that reflect the market, while also improving the quality of information on the quantities of natural gas imported, and in this a considerable level of investment is essential. It is crucial that there should be as inviting a prospect as possible for investment in energy if businesses are to be prepared to actually make these investments at all.
In the short term, we will have to give consideration to how we avoid situations of this sort coming about, or how we can deal with them without fallout. One option, to be sure, is greater integration of the supply network in the European Union, which would have the effect of simplifying the exchange of gas within the Community, thus reducing the dependency of individual Member States on certain states by which gas is supplied or through which it has to pass. Having more gas traded within the Community does, of course, presuppose the availability of gas in the necessary quantities and that is why we also have to work at supporting the establishment of liquid wholesale markets.
Another short-term instrument is without doubt the storage of gas reserves to bridge the gap when supplies are interrupted for up to two months, although account will need to be taken of specific national requirements, such as whether to use geological voids, power stations or industrial premises for storage purposes.
The Austrian Presidency will give priority to energy policy and in particular to secure energy supplies. Security of supply, alongside competitiveness and of course sustainability, is one of the pillars on which European energy policy reposes, both at national and at Community level. Europe must redouble its efforts to be equal to the challenges presented by energy policy, for by 2030 the world will be using 50% more energy and Europe will become even more markedly dependent on the importation of fossil energy sources.
All things considered, if we want to guarantee the European public and industry a secure supply of energy, we will have to opt for an approach that incorporates various strategies. Within the European Community, we will have to further diversify energy supply by making more use of renewable energy sources, which may entail a three-fold increase in the use of biomass by 2010. European energy supply is to be founded, , on the cost-effective use of renewable energies. Other options for Europe will include the use of coal with clean technologies and, in the long term, of hydrogen.
The Austrian view, however, is that the use of nuclear energy is not an option. Where supply is concerned, it will be necessary to press on with our efforts to create a European single internal market and increase investments in energy supply.
Turning to consumption, on the other hand, energy efficiency in the Community needs to be improved. There are at present great disparities between the Member States in terms of energy efficiency, defined as energy consumption per unit of the gross domestic product. As our basis for this, we can take the agreement between Parliament and the Council on the directive on energy end-use efficiency and energy services.
What happened at New Year also showed how important are the European Union’s relations with its partners. These partnerships need to be sustained consistently both at multilateral level – whether through the dialogues in the International Energy Forum or under the energy treaty with South-Eastern Europe – and at bilateral level as part of the EU’s dialogues with Russia and the OPEC. Willingness to cooperate is an absolutely essential element in securing energy supply.
There are, then, a multiplicity of options available to us. It is for us to make effective and speedy use of them. As securing the European Union’s future energy supply is in the interests of all Member States, I am convinced that we will succeed in doing that.
. Mr President, I should like to thank Parliament for finding time today to debate the security of energy supplies and particularly gas. In a way, it is a continuation of the debate we had on high oil prices last year. The current price of oil is more than USD 60 per barrel.
The gas dispute between Ukraine and Russia triggered the debate on the security of supply to the European Union. The gas dispute hit the headlines at the beginning of this year when Russia stopped its supply to Ukraine for a day and a half. That also had an impact on the EU through a reduction in the amount of gas reaching the European Union.
While it is reassuring in the short term that an agreement was reached between Ukraine and Russia, we must be under no illusions. The issue has not gone away. Commercial negotiations between the two sides will continue in order to find a price adjustment formula that is mutually acceptable. We have also seen the repercussions internally in Ukraine, with the vote of no confidence in the government last week. Nor must we forget that the gas price dispute between Russia and Moldova was resolved only yesterday, with more detailed negotiations in the near future. I firmly believe that everyone needs to learn the lessons from the events at the beginning of the year.
So, what are the lessons the EU should draw from this dispute? Firstly, in the context of this particular dispute, the EU was, and should be, proactive. We not only maintained close bilateral contacts with both parties throughout the dispute but also urged them to resolve this dispute. While it is evident that the EU could not and should not take sides, we made it clear to both sides that it was in their strong interest to come to an agreement rapidly. In such a situation it is very important to have close cooperation between the Council – in particular the Presidency – and the Commission.
Secondly, the dispute has underlined the usefulness of the energy dialogues with Russia and Ukraine. Those dialogues have provided us with the contacts necessary to impress our concerns and views upon both parties in a framework of mutual trust and common interest. At the same time, it clearly underlines the need to give greater momentum to dialogue.
Thirdly, this dispute has underlined the importance of and the need for a clearer, more cohesive and proactive EU-wide energy security policy. While it is true that the Commission and Parliament have argued for this for many years, the time is now right to make real progress on this.
I should like to stress the importance of developing a common approach to energy, which was highlighted at the Hampton Court informal summit and in the meeting between the Presidency and the Commission at the start of the Austrian Presidency. In his speech today, the President-in-Office clearly indicated the importance the Presidency attaches to this particular issue and that many concrete and clear proposals have been made.
During the crisis we witnessed a certain lack of transparency in the European gas market that has made it quite challenging to monitor and assess accurately how this shortfall was being handled. The 2004 directive concerning measures to safeguard the security of gas supplies, once fully transposed, should assist. Addressing those kinds of issues is one of the objectives of the energy market observation system which is under development in my services.
More generally, this incident has thrown into sharp focus our increasing dependency on external energy supply. The necessity of adopting and developing a common EU approach will be addressed in a green paper on energy policy that the Commission is currently preparing. Clearly, the development of a common approach to the external energy dimension will be a fundamental element in the green paper.
This external energy dimension should be based on a diversification of different energies, as well as on different energy sources, routes, suppliers and transit networks. There is a clear need for more investment in LNG terminals, in gas pipelines for diversification of supplies and gas storage facilities.
While the EU has been engaged, via its technical assistance programmes, in promoting the development of new supply routes, and upgrading and enhancing existing routes, it is clear that other major energy consumers also take a very proactive and political approach to this issue. Europe will have to learn some lessons here, although one should not underestimate the complexity of this task.
There are also, of course, the internal aspects of an EU energy policy to consider: firstly, the need to ensure that an internal EU-wide energy market is a practical reality. There is still some way to go to achieve a real internal market in both electricity and gas. Then there is the need to facilitate the necessary infrastructure investments required to ensure that the various national energy markets in the EU can really become more integrated. Here it is important for us all to recognise that this calls for the necessary means also to be provided including, where necessary, financial support.
We also need to ensure that sufficient policy and financial support is given to research in priority areas and to ensure that more efficient energy technologies, including cleaner coal and renewable energy technologies, can penetrate the market. We need more actively to pursue policies and measures that can achieve real energy savings and efficient use of energy and thus diminish our external dependency.
We have adopted ambitious legislation. Now it is time to implement it.
Finally, we need to improve energy security measures to enhance the solidarity mechanisms to face the challenges of possible disruptions to energy supplies. One should keep in mind that this particular dispute, as it affected the EU, was resolved in a very short time, but we must be prepared for longer-lasting disputes.
In conclusion, this dispute has again been a real wake-up call for us all. While it is true that energy is just a commodity, it is a commodity that is fundamental for our continued economic development and wellbeing. We must learn the lessons from this episode, which I will sum up as a need for a common European energy policy. This policy needs to be clear, coherent and effective both internally and externally, corresponding to the goals of security of supply, competitiveness and sustainability.
. Mr President, the recent gas supply crisis is a wake-up call for the European Union. The PPE-DE Group welcomes the fact that the security of energy supply and sustainability of energy production and consumption are one of the Austrian Presidency’s priorities. It is high time, since energy security is becoming increasingly important for the overall security of the European Union, and especially its economic security.
Any difficulty, even temporary, that has the effect of reducing supplies of energy from third states also causes serious disturbances in the economic activity of the Union. We were recently made aware of how the problem of energy security does not solely concern the areas of industry or economics. Energy has been used as a weapon and foreign policy instrument, and hence should be discussed in the context of foreign and security policy.
The recent energy crisis between Russia and Ukraine has exposed the vulnerability of many Member States of the European Union that are to a dangerous extent dependent on one supplier. It is absolutely essential, therefore, for the EU to extend joint action to the energy field and take steps to create a proactive energy policy.
It is clear that all the efforts taken at national level are not sufficient as they do not guarantee the long-term interests of the Union as a whole. Action at EU level is therefore clearly justified, in accordance with the principle of subsidiarity. Moreover, if we treat the idea of a common market seriously, we should endow economic operators, not to mention citizens, with equality in energy security and supply.
In this light we assess very positively the Presidency’s plans to finalise the decision on the trans-European energy network early this year. We should, however, move beyond that. One of the main principles of European integration – that of solidarity – encompasses the obligation to assist all those States that are in danger or in difficulty, and that includes problems relating to energy supply shortages. The Union should take concrete steps towards the diversification of energy sources and supply and the sharing of reserves. All potential avenues for enhancing the Union’s energy self-sufficiency should be explored.
Nor should we forget the principles of transparency and equal access. The EU should propose a code of conduct on relations with its main energy suppliers. We should make all the necessary efforts to establish new sources of financing for all the undertakings aimed at increasing the EU’s energy security, both from the EIB and from the EU budget itself.
We should not just think about ourselves. Energy security should constitute one of the cornerstones of the Neighbourhood Policy. Reality calls for courage. Close cooperation in the energy field and the possibility of sharing energy reserves constitute one of the most effective and indispensable confidence-building measures both within the Union and between the Union and its neighbourhood.
Our citizens will appreciate the tangible results of our actions to secure energy supplies. The PPE-DE Group will be tabling a resolution on this for the next part-session in Brussels.
. Mr President, while endorsing what the Council and the Commission have had to say about European energy policy, I do believe that there are areas in which we have to be rather more definite and specific.
For a start, the big consumers – the EU, the USA, China and India – must do more to have a joint effect on the market, rather than only competing against one another for energy supplies.
Secondly, we should turn our attention to infrastructure, and give thought – not as a state, but with our firms and businesses – to having the infrastructure owned and managed on a common basis, so as to avoid monopolies.
Thirdly, we have to do something about the situation in which the WTO has procedures for settling disputes on everything from textiles to shrimps, but not on products as important as gas and oil.
Fourthly, we need to develop the infrastructure, one example being the Nabucco project, to which the Minister referred, which is very important and which the European Union should support.
Fifthly, all the Member States must diversify and come up with proposals on the basis of which a single European project can come into being.
My sixth point is that renewable resources must, of course, be given priority. I share the President-in-Office’s scepticism about nuclear power, but the debate will go ahead and we have to ensure that it takes into account all the positive aspects and points of criticism and does not leave out the issue of how to dispose of the waste.
We certainly cannot – and this is my seventh point – insist on a single energy policy with every country; only by taking national differences into account can we – particularly in the eyes of the outside world – justify a single energy policy. You, Commissioner, will recall how, at the hearing, I asked you for a programme that combined energy policy and foreign policy. I made the same request of Commissioner Ferrero-Waldner, but nothing, unfortunately, has as yet been forthcoming. I really would press you to put forward such a programme as a matter of urgency, in the Green Paper at the latest, so that we will have a consistent policy that we can defend to the wider world.
Let me conclude by making it quite clear that, while we want – and need – partnership with Russia, its latest actions are unacceptable. We need Russia to treat its neighbours fairly, for they are our neighbours too.
Mr President, ladies and gentlemen, energy resources are among the fundamental economic and production factors ensuring the competitiveness of an economy and the wellbeing of people.
EU Member States assure their energy resources by concluding bilateral agreements. Russia is taking advantage of such agreements, including the forthcoming German-Russian gas pipeline, and is dividing the European Union by providing individual Member States with different degrees of access to energy supplies. Individual countries are easier to influence than the European Union as a whole.
By constantly emphasising the importance of Russia as a strategic partner and its exceptional position among other countries, the European Union is granting Russia concessions. The main reason for such concessions is the growing dependency of the EU on Russia in terms of energy. However, the recent issues with gas supply between Russia and Ukraine show that Russia may resort to the same tactics in supplying gas to European Union Member States.
The alternative sources of energy which must be used in order to avoid absolute dependency on Russia, that is, Norwegian gas resources, are limited and will not be able to meet the growing demands of the EU economy in the future. Is this, then, not the right time to reconsider nuclear energy, the most ecological form of energy, as an alternative to dependency on the unpredictable supply of energy from Russia?
Another very important issue being widely discussed in the EU is common energy policy. With the European Commission as the energy supply partner representing the interests of all 25 Member States, Russia would have to show more respect. Russia will not be able to completely cut off the supply of gas to the EU; it would simply not have any other way to dispose of it.
Therefore, I invite everyone not only to discuss the development of a common energy policy, but also to take actions to develop the common energy policy and, in particular, a single energy system without delay, thus ensuring energy as well as political security for the entire EU.
. Mr President, Commissioner, Mr Bartenstein, I would like to start with Ukraine, having been rather surprised that the gas dispute between Russia and Ukraine, which is an annual event nearly caused us in Europe to treat it as a European gas crisis. Ukraine, and later Moldova, found themselves in a situation that had been brought to the point of crisis, but Europe did not. Europe was able, as it has been before, to rely on stable trading relations with Russia. As I see it, what this situation has shown us was that we in the European Union cannot regard Ukraine as nothing more than a safe transit country, but must rather, by means of energy policy, help it to free itself from dependence on Russia and thereby improve its prospects for the future. A great deal of change is needed here.
Quite apart from that, I see this whole debate as an object lesson in the weaknesses of European energy policy, which are more or less marked from one Member State to another. A coordinated approach could, without a doubt, help to improve the situation in the Member States and across Europe. We have now learned the real value of natural resources. It has to be said that we right across Europe, are, to say the least, wasteful in our use of gas, and of oil too, and this was the subject of more vigorous debate at the time of the Iraq war. For some considerable time, our squandering of these raw materials has been something we have not been able to get away with. If we want to learn the right lessons from this, then we must, I believe, be much more consistent in doing as Commissioner Piebalgs suggested at the time he took office. We have to pursue natural resource productivity and energy efficiency if we are to be less dependent on others; I would be dead against striving for a fully self-sufficient Europe, which would be a naive approach in terms of the overall debate, but we do have to work towards a Europe that makes adequate use of raw materials. This is something we have been talking about for decades, for as long as there has been a Club of Rome, so let us at last come up with something of some practical use. Let those who think that the use of nuclear power is the right response to the reduced – or indeed finite – supply of gas, just for once put forward a serious case for their chosen approach; how many reactors do they want to build over the next few years, and where? What do they propose to do with the waste that has been produced in Europe for decades? A few weeks ago, we debated the report on the decommissioning of power reactors. Right now, the whole business of nuclear waste disposal is a disaster area. If that is to be the shape of the future, then I urge them to make their case in clearer terms, but please can they spare us a debate on lifetime extension of the sort that is resuming even on the subject of the reactor at Ignalina? If you really do want to do no more than extend the working life of superannuated technology, then you are increasing the risks inherent in energy production rather than delivering us from them.
. Mr President, Minister, Commissioner, the world continues to see the burning of fossilised matter. It is estimated that in 2030 humankind will still be producing 80% of its energy using fossilised fuels.
The earth has a confirmed 179 trillion cubic metres of gas deposits. A quarter of the gas is in Russia, and another quarter in regions less stable, in Iran and Qatar. It can be estimated that at present consumption rates the EU’s own supplies of gas will be enough for just six or seven years. The use of Norwegian and North African gas for the EU’s needs increases the time perspective for gas consumption by 20 years, but it is 50 years in the case of Russia. If the EU is planning to satisfy the entire growth in its energy requirements in the next few decades by means of gas, there are no alternatives to imports from Russia.
The next few years will see the development of cheaper methods in the liquefaction of gas, which will allow for a wider range of possibilities in importing gas. At the same time it will also make them narrower in scope. Liquefied Russian gas can then be sold to the United States of America, which needs gas, without the need for a pipeline. America’s own gas reserves will not be enough for even 10 years. Western Europe has been dependent on the gas pipeline that comes from Russia via other countries. The planned pipeline at the bottom of the Baltic Sea will reduce this dependence. The project is understandable, because some of the countries the pipeline now passes through are hostile towards Russia. We in Finland have not had the slightest problem with the gas supply in 40 years.
There is something in the gas agreement between Russia and Ukraine that needs explaining. Who owns the supply company Ros-Ukr-Energo? On the basis of published data, I have worked out that it unaccountably benefits from the agreement to the tune of USD 600–800 million a year. The oligarchs in both countries have been involved in this, and what is the role of these countries’ presidents in generating huge sums of hidden profit?
Our group supports good partnership relations and cooperation on energy with Russia.
.   Mr President, the recent events referred to by the international press as a ‘Cold War’ between Ukraine and Russia over gas, and the less recent project involving the construction of a gas pipeline between Germany and Russia, bypassing the Baltic countries, including Poland, are ample proof that certain countries are using electricity and gas supply networks, especially the latter, as political weapons in their relations with others. The Member States expect the Community to provide them with assistance in finding a solution to this problem.
The Community should pursue a cohesive and integrated policy on the above-mentioned supply networks, as well as on natural disasters, pandemics and the terrorist threat. Such a policy would make it possible to safeguard the security and diversification of supplies. It is unacceptable for one Member State, Germany for example, to form a coalition with Russia on such matters, since this harms the interests of other Member States, including those that only recently joined the EU. This is one of the rare instances when the European Union should respond, and when it should respond promptly and decisively. A passive attitude on the part of the EU means that it consents to the principle of solidarity being destroyed, and that effectively it has no influence when it comes to the economic and political problems that are of real importance for Europe. That being so, there is no reason why the Union should not go on issuing meaningless resolutions and statements or directives that work to the detriment of Europe’s citizens.
.   Mr President, it is a simple fact that Russia’s energy strategy is based on the use of gas and gas suppliers to achieve its political goals in certain regions, including Europe. The recent gas crisis is a test of sorts for the European Union. Its effects were intended to be felt, and indeed were felt not only by Ukraine and Moldova, but also by eight EU Member States, including Germany, France and Italy.
By provoking such a crisis, Russia has forfeited its status as a stable and reliable partner. The only question that remains is what conclusions will be drawn by the European Union and the individual Member States. Will they decide that the construction of the Baltic pipeline should continue, although it will make Europe even more dependent on Russia, or will they realise that what is needed is a genuine diversification of gas supplies for Europe as a whole and a system of energy solidarity for EU Member States and their immediate neighbours?
Russia hopes we will draw the first of these conclusions. All those who no longer harbour any illusions about the new Russia’s imperial policies hope for the second. I shall take the liberty of making one final comment namely that the House’s difficulty in adopting a common resolution on this matter is an embarrassment for Parliament.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party. Current international political events and also economic factors, including the constant increase in the price of oil, are forcing the European Union to sit up and take notice of a situation that is both obvious and familiar: we have a structural energy supply problem and an increasing level of dependence. World demand for energy is rising, global resources are not limitless and, in any case, our Union does not have enough to meet its own needs.
Recent events have shown how the energy supplies on which our economy is currently based can be put in jeopardy, and that is a risk that we absolutely must not take. It is essential to promote a closer international synergy, including through signed agreements such as the European Energy Charter, which creates a cooperation framework between Europe, Russia and Mediterranean countries. Energy cooperation with third countries is, in fact, a core element in the European supply strategy and helps to consolidate stable international political relations.
Within this framework, clear, well-defined, concrete, lasting agreements must now be made, particularly with Russia. It is now urgent, therefore, for Member States to put into practice the recent recommendations on implementing energy saving measures, which will require a serious commitment on the part of the EU institutions, the Member States and every individual citizen. Furthermore, we must at last hold that complex and comprehensive debate on choosing technologies for the future and on the production and use of alternative and renewable energies. Despite the various crises, some of them recent, that have marked Europe’s economy over the last 40 years, this debate has, unfortunately, not yet been held. This is a delay, a failing and a gap that we must try to make up for as quickly and as urgently as possible.
Mr President, I would like to congratulate Commissioner Piebalgs for his role in convening the Gas Coordination Group and thereby making a major contribution towards resolving the dispute between Naftagas and Gazprom earlier this month.
This situation between Russia and Ukraine has served as a wake-up call to those who may not have been aware how dependent the EU Member States are on imported fuels in general and on natural gas from Russia in particular. However, it is important that we retain a sense of proportion about this matter. The trade in gas between Russia and EU Member States remains commercially viable just as long as each has something the other wants. The import dependence of the EU Member States and the related increasing dependence on natural gas is hardly a secret.
We in the Committee on Industry, Research and Energy have long been aware of this situation and have been debating the need for measures to address this dependence. Ten years ago, I submitted a report to Parliament on prospects for gas supply in Europe and was criticised by the industry for suggesting that we could become over-dependent on gas if it provided over 25% of our energy requirements.
Let me remind the House of the wide range of measures that are already in hand which address our security of supply needs: both legislative measures, such as the TENs Directive, and actions by the industry in building pipelines, storage and LNG facilities.
We must take note of Russia as it flexes its muscles internationally, but I suggest that a measured, practical approach to maintaining diversity of supply and encouraging appropriate investments to that end must be our response as a long-term solution.
Mr President, Mr President-in-Office of the Council, Commissioner, in twenty years or so we will actually be 90% dependent on imports of gas. That is quite an achievement. The amount of gas used by the Member States and stocks vary greatly; in other words, the degree to which one is susceptible to a crisis varies very much. The further east a Member State is, the more dependent it will be on gas from Russia.
The European Union has put pressure on Russia to abandon the practice of the dual pricing of energy, including gas, which goes on inside the country. We regard it as a condition of WTO membership. I therefore do not believe that the dual pricing of energy can last very long in Russia’s foreign trade either. Of course, in business deals it is permitted to grant discounts to good, regular customers in general, and that happens in many other sectors, but it obviously depends on the relationship between the seller and the buyer.
Turning off the gas tap was certainly the wrong solution and a very unwise one. Such things are not done in European trading; it does not go on very much in less significant areas, let alone in such major contexts. The situation with regard to energy in the European Union is continually on the verge of a crisis. It only takes a storm on the other side of the ocean or the Ukrainian event to start a crisis or even a panic. We must have viable and diverse energy sources quickly, with a wide range of supply arrangements and networks of conveyance, and time is of the essence: our bedrooms could get cold at any time.
We urgently need the Commission to produce an energy crisis programme. The resources that we now have are not sufficient. How are we preparing for a longer cut in the power supply, Commissioner? What kind of solidarity mechanisms could enter the framework, and does the forthcoming Green Paper deal with energy crisis issues?
Mr President, the recent crisis between Russia and Ukraine over gas supply has shown that it is more important than ever to have a European energy market that is less dependent on imports. This will provide not only enormous opportunities for the European energy industry, including renewables, but also a window of opportunity for tackling climate change, boosting growth and creating new jobs. In order to achieve this we want more transparency, better regulation, a renovated and functioning grid, a European energy strategy, debate on self-sufficiency and solidarity between Member States, and rules that enable consumers to decide on their own consumption in a workable way. We therefore welcome the green paper as well as the Presidency’s programme.
There is much to be done, but I think we can do it.
Mr President, Mr President-in-Office of the Council, Commissioner, I believe that the way the talks are going between Ukraine and Russia makes it unmistakeably plain that Europe – which is more than just the European Union – needs a new and modern all-embracing energy policy.
While one can debate the point to one’s heart’s content, the dispute between Russia and Ukraine was, at the end of the day, one between a supplier who wanted more money, and a customer who was unwilling to pay up. Both sides in the dispute had known that for ages. If, so to speak, a political course is set that makes this sort of crisis inevitable, without the attempt being made to find a solution in good time, then both governments have been negligent.
Although I do indeed welcome the Commissioner’s announcement that a Green Paper will be appearing, I do of course hope that it will not contain such old ideas as the negotiation of codes of conduct for the countries by which energy is produced and those through which it passes, new pipelines or even nuclear power. Rather, I believe that we have to rely, as is already being done in many countries, on other sources, such as biomass, the sun, wind, water, geothermal energy and cogeneration, while also, at the same time, saving energy, making more efficient use of it, and reducing subsidies for long-established fossil fuels. That is something we have to bring about.
The supply of energy is a service of public general interest, and we ought perhaps to consider whether responsible policies ought not to be regarded as a higher priority than attempts at liberalisation or the use of liberalisation measures as a solution to this problem.
Mr President, the lack of a common and long-term energy security strategy is proof not only of the EU’s short-sightedness, but even that a conflict of interests exists between its Member States. One of the reasons why oil prices have tripled is that the EU has failed to adopt an intelligent energy strategy. The rise in oil prices works to the advantage of the large fuel companies, but it works to the disadvantage of the EU Member States and of the citizens of these Member States.
It is a mistake for individual Member States to attempt to reach an agreement with Russia, as Germany has done, sacrificing the interests of the Baltic States, Poland, Austria and other Member States in the process. Along with the EU’s passive attitude, this has encouraged Russia to blackmail Ukraine by threatening to cut off gas supplies. There is an urgent need for the EU to draft and implement an energy security strategy as soon as possible, and indeed this can be viewed as a test of the extent to which the European Union is still a community.
The EU’s energy security strategy should be based on the criteria of the weakest link, which can be summarised as follows. The efficiency of a system can be measured by its resistance to crises in those countries and regions which are most dependent on one supplier, or which have the worst transmission and distribution systems, or the highest generation costs in relation to national income.
Our concern should focus in particular on neighbouring and transit countries. To echo Hamlet, ‘to be or not to be’ is the dilemma we face with regard to energy security in the EU. In this context, I regret to say that no provision whatsoever has been made for a common European energy security strategy in the EU’s 2007-2013 budget.
Thank you, Mr President. The Christmas greeting from the Russian President to gas consumers in Ukraine was in no way a surprise. With its interruption to the gas supply in the very middle of winter, Russia reminded not only Ukraine but also the world’s energy markets, that power currently lies with energy suppliers. Energy consumers will have to take this into account for an unforeseeably long time. I would like to express my gratitude to Commissioner Piebalgs, who during the Russia-Ukraine gas crisis made use of the European Union’s influence early enough to prevent an energy crisis in Europe.
With regard to the conclusions to be drawn following the Russia-Ukraine gas dispute, the European Union must itself display and must ask the other countries in Europe for total openness regarding information about developments in gas prices. I believe that recent events give the Commission special authorisation to implement the legislation that has been passed, to implement decisions for the acquisition of alternative, energy-efficient resources and the creation of a truly liberalised energy market, and to secure the integration of European energy networks. Naturally, today almost all the speakers have mentioned this point: the need for a genuinely common energy policy for the European Union’s common market, which would facilitate long-term political stability not only in Europe but also in the global energy market.
Mr President, Commissioner, the European Union is in a state of shock following the crisis that has taken place between Ukraine and Russia. This is largely because, to date, even at time of intense internal upheaval, Russia had always shown itself to be a reliable energy partner, and at no point in the past have the Member States of the Union seen their supply of gas interrupted or reduced.
Those three days of crisis were sufficient to bring countries such as Italy to the point of releasing their strategic reserves and, above all, for the Union as a whole to realise once again that its supply system is extremely vulnerable. The time has therefore come to consider seriously the possibility of investing in alternative supply routes, improving dialogue with stable partners, such as the Republic of Kazakhstan, for example. We must begin to think about importing gas from that country via Turkey, for example, which is a candidate country and hence an extremely secure one.
Furthermore, we must maintain and enhance, at European level, research and development in new energy sources and achieve more efficient use of those we already have. Naturally, Mrs Harms, we cannot ignore any primary energy source. Not one. We must look beyond ideological preconceptions and face reality. If you want to commit energy suicide, you are free to do so, but your sacrifice must be an individual one. Do not expect us all to commit suicide against our will.
Finally, Mr President, I shall end by calling upon the Commission to carry on putting pressure on the Member States to create a common energy policy, and this crisis has shown us beyond any doubt that we need one. Let us not wait until there is another crisis and then take measures that are more drastic and that may well be too late.
Mr President, I must keep it brief. My concern is that attention be called to the foreign policy aspects of what we have witnessed in recent weeks, when Russia threatened to cut off gas supplies to Ukraine.
This did not come as a total surprise to those who, like me, have worked with those countries for many years. After all, Russia has previously threatened to use energy as a weapon with a view to exerting political pressure on its immediate neighbours and has even, if you ask me, done so on one occasion. Obviously, the outcome of what happened also came as a shock to the European Union and forces us to have this discussion today.
As I said, I will keep it brief. There are three conclusions that are important for us where those foreign aspects are concerned. Firstly, we should diversify our supplies, our sources. Given that most of the countries from which we get our energy are unstable, the more countries we can use as sources the better.
Secondly, we must reconsider the pipeline situation in Europe. We are particularly vulnerable since most gas is supplied via Ukraine. Are there any possible alternatives?
Thirdly, we must make it absolutely clear that in the longer term, we can safeguard our energy supply only if we can join forces with partners who are reliable and democratic.
Finally, it has in my view become evident that energy policy more than ever goes hand in hand with foreign and trade policy.
Mr President, I would like to focus our attention on proposals concerning possible solutions for energy problems. First of all, the European Union must promote the more efficient use of energy in its external policy by making this one of the priorities of the EU’s Neighbourhood Programme. It may even be worthwhile to establish the criteria for the energy efficiency as a condition for the provision of European Union support. In so doing, we will also facilitate democratisation processes in the neighbouring countries; our experience with reforms in Lithuania shows that modernisation of the economy provides the stable background needed for the development of democratic processes.
In European domestic policy, greater attention should be paid to the development and implementation of an innovation centre dedicated to the new generation of small-scale energy plants based on nuclear and other technologies. We already have a successful aviation project, the remarkable Galileo programme; therefore, we can no doubt also have an innovation centre for the implementation of energy programmes. Such a centre could operate in countries with the greatest dependency on a single source of energy.
I would like to believe that, apart from the general talk about a common energy strategy, the Commission will finally do something specific and that such a centre might provide the best evidence of implementation of the Lisbon Strategy objectives.
Mr President, contrary to opinion, including opinion within this Chamber, the Ukrainian gas crisis was not a one-off, first-time event justified by the need to move to market policies. On the contrary, it is a consistent policy and has everything to do with politics. First, Ukraine had a contract, signed in 2004 and lasting until 2009. It was terminated because Ukraine elected the wrong president and because of forthcoming parliamentary elections.
Second, the Russian Government is the majority shareholder in Gazprom, a monopoly headed by the deputy prime minister. It is not a company. One cannot speak of market prices and a government-controlled monopoly in the same breath.
Third, the one-off issue: Moscow stopped oil and gas deliveries to stymie Lithuania’s independence movement way back in 1990. After independence, the Russian Government used the same weapon to punish the Baltic States for not joining the CIS and for demanding the removal of Russian troops. When Lithuania tried to privatise the Mazeikiu oil refinery, again supplies were cut off so that Russian investors could move in. It successfully followed the same policy when it came to Georgia, which gave up its gas pipelines.
To sum up, Russia has consistently used a government-owned monopolistic energy company to put political pressure on countries – market practices and existing contracts be damned. Empiricism is wiser than wishful thinking. The experiences of the new Member States, and of Ukraine and Moldova when they adopted a pro-EU stance, clearly show the dangers of lacking a robust EU policy on energy security.
. Mr President, honourable Members, I do believe that the Commission and the Presidency have done the right thing. In the absence of sufficient information, we refrained from apportioning blame in any way and did not want under any circumstances whatever to express agreement with any one party to this dispute or even to betray the least hint of it. What is clear is that the situation could very well become critical, for one new Member State had problems with the energy supply to its industry from day one, but we and the Commission are deliberately not talking in terms of a critical situation rather than of a crisis.
We must not lose sight of the fact that dependence on fossil energy sources and on imports thereof cannot do other than markedly increase; the Commission estimates that the proportion of our energy that we derive from these sources will, by 2030, increase from just under 50% – which is what it is at present – to something like two-thirds. It will be possible to influence this to some degree by the use of renewable energy sources and by improving energy efficiency, but I do not myself take the view that we can bring about any fundamental about-turn in this trend. The presidency looks forward with great interest to the Green Paper, or rather to the appearance of the first parts of it in time for the Spring Summit. When, if not now, are we to discuss the development of a common European energy policy? What prompts us to go further down this road is the gas issue, Russia, Ukraine, and the problem of supply, as well as oil prices, climate change and many other considerations too.
Both I personally, and the presidency as a whole, endorse the Commission’s proposal for the creation of a two-month reserve similar to that which already exists at another level for oil. Your House will have an opportunity to discuss the details of this later on. As I said in my statement on Moldova, we have sought in many respects to give priority to that country in our neighbourhood policy.
Despite Mr Swoboda’s assertion that having Russia as a member of the WTO would open up certain possibilities in this respect, even then, it would be possible to do but little within the space of 36 hours. What is interesting is that Russia has not ratified the Energy Charter, and so there can be no recourse to the dispute resolution procedure for which it provides. It is, then, energy efficiency that must quite clearly be given priority, along with renewable energies and the fostering of the awareness that we must, in various ways, and to an even greater extent than before, address the issue of gas imports.
It remains for me to observe that, over the coming years and decades, Russia and Russian natural gas will become the backbone of the European Union’s gas supply. Speaking as an Austrian, I would like to point out that it was an Austrian company, OMV, that was, in 1968, the first to conclude a supply contract with Gasprom, which has been absolutely reliable for nearly forty years. We need to win trust, and perhaps, to some extent, to rebuild it.
I have already, in my speech, discussed the alternative route in the shape of the ‘Nabucco’ pipeline through Turkey. Absolutely necessary though it is to diversify supply, this cannot be accomplished overnight; we must learn our lessons from the critical situation that lasted for 36 hours. With this in mind, I am grateful to your House for this very important debate and will close by highlighting the importance that we attach to this chapter as an item on the agenda for the Spring Summit in March.
. Madam President, I wish to begin by thanking Parliament for this debate, which clearly indicates there is general support for developments towards a common EU energy policy that respects subsidiarity. It is interesting that the first calls for such vital developments were made 30 years ago, during the first oil crisis. At that time, for obvious reasons, they came not from Parliament but from the Council. The situation today is definitely more complex than it was then, and will probably have longer-lasting consequences in the energy area than was the case 30 years ago. Given these circumstances, the Council, the Commission and Parliament must act.
On the security dimension, I would like to mention two particular aspects. Firstly, enlargement definitely brought new challenges for the European Union. Security of supply was certainly a far bigger challenge for the new Member States than for the older Member States. Secondly, the paper we are preparing at this stage has two authors: Mrs Ferrero-Waldner and myself. Therefore, the issues that Mr Swoboda raised will be addressed.
We also look into action at times of crisis. As I mentioned, this crisis was very short and some speakers referred to it as a mini- or even non-existent crisis. One should not underestimate the importance of the situation, because some countries did feel an impact. In most countries, the only impact felt by citizens was a media one. However, in some countries economic measures were taken in respect of the supply of gas. It was a real crisis and we should look at how we could react more effectively in the future.
At the same time, we should act immediately. We already have a lot of instruments that could be applied vigorously. On energy efficiency, we have a building directive entering into force which should be applied vigorously. The same applies to combined heat and power, and renewable energies: we have legal instruments and we should apply them. The same is true for renewable energy. The Commission will do everything possible. It is already taking positive steps, such as trying to mobilise all possible resources.
Let me turn to the New Neighbourhood countries, with which we have very good relations. Unfortunately, it is true that energy issues have been neglected. A memorandum of understanding with Ukraine on the implementation of energy policy was signed only this year during the summit. Therefore, we really need to help not only to deal with external supply issues but also with energy consumption, because the energy intensity in those countries, and energy losses, are tremendous, and no country could bear the energy costs arising from that situation. The same applies to Moldova.
The European Bank for Reconstruction and Development has done a good job in Ukraine, but it could intensify its activities. We could draw on other resources to strengthen these and harness New Neighbourhood instruments for strengthening policies. We will do this, and do the same as regards development policy, because otherwise there can be no solution.
I should like to thank you once again for this debate. I am sure that this will not be the last time we debate these issues, and I draw a lot of inspiration from such debates.
The debate is closed.
The next item is the joint debate on
- the report (A6-0391/2005) by Mr Fruteau on behalf of the Committee on Agriculture and Rural Development on the proposal for a Council regulation on the common organisation of the markets in the sugar sector (COM(2005)0263 – C6 0243/2005 – 2005/0118(CNS));
- the report (A6-0392/2005) by Mr Fruteau on behalf of the Committee on Agriculture and Rural Development on the proposal for a Council regulation amending Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (COM(2005)0263 – C6-0244/2005 – 2005/0119(CNS)), and
- the report (A6-0393/2005) by Mr Fruteau on behalf of the Committee on Agriculture and Rural Development on the proposal for a Council regulation establishing a temporary scheme for the restructuring of the sugar industry in the European Community and amending Regulation (EC) No 1258/1999 on the financing of the common agricultural policy (COM(2005)0263 – C6-0245/2005 – 2005/0120(CNS)).
. Madam President, first of all, I would like to thank Mr Daul, Mr Barón Crespo, Mr Fazakas and Mrs Morgantini for their proactive involvement in this dossier, and to praise the impressive work accomplished by the rapporteurs, Mr Fruteau, Mr Glattfelder, Mr Wynn and Mrs Kinnock. Let me also thank the members of the Committees on Agriculture and Rural Development, International Trade, Budgetary Control and Development for their strong commitment, their helpful input and the very constructive debate. These impressive contributions certainly have produced results. The reform of the common market organisation that has remained practically unchanged for almost four decades is a major undertaking; in fact this reform is long overdue.
Sugar policy has many facets. The list of legitimate interests that need to be met is very long: the hundreds of thousands of farmers who grow sugar beet in the community; the sugar producing and consuming industries and their workers; the consumers; and, last but not least, our trade partners, including those countries enjoying longstanding preferences. From the beginning, I have been aware of the need to strike a fine balance between the different needs and the different demands.
As Commissioner for Agriculture and Rural Development, I am fully aware of the social, economic and environmental relevance of the sugar sector, both inside and outside the Community. That makes sugar policy particularly challenging, which is why I have committed myself so deeply to the reform of this sector.
I believe that the present proposals in their entirety respond to the needs of the Community. They are the result of careful reflection and are in tune in the CAP reform package and our international commitments. We have been ambitious and far-reaching. I am convinced that the future of the sugar sector cannot be based on short-term approaches.
The reform package seeks to give the European sugar sector a viable and competitive future. It offers long-term certainty and generous assistance to help both farmers and sugar producers with the process of adjustment. By acting now, we will have the funds available to ease the painful restructuring process that is absolutely vital and at the same time compensate our farmers. Delaying this necessary reform would result in nothing but a more drastic reduction of Community production and a much more severe restructuring process. We also need to ensure the compliance of the future regime with the WTO panel, and our proposal fulfils that requirement.
Finally, we have to ensure that the European Union remains an attractive market for developing countries, and offer our ACP partners the necessary financial assistance to adapt to these unavoidable changes. Much useful work has been done since the first communication from the Commission was presented in the summer of 2004, both in the European Parliament and in the Council. As a result, today we have the contours of a reform that has to a very large extent been shaped by Parliament. Most obvious is that the entire reform is built on the basis of a restructuring fund, which was an idea originally introduced by the European Parliament in the report by Mr Fruteau and Mr Daul at the beginning of last year.
There are many other examples of the European Parliament’s influence on this reform: the retention of the intervention system during a transitional period; the reduction of the price cuts and its extension over a four-year period with a generous compensation scheme; all the measures taken to more adequately ensure the management of supply; the possibilities of making a real difference in those areas that will be most affected by the restructuring; and the allocation of the restructuring aid, of which at least 10% would be reserved for sugar beet growers and machinery contractors – an amount that could be increased by Member States according to their specific situations. All these fingerprints show that we have had collaboration that has gone beyond the expression of intention and has delivered a real political result.
I want to express my sincere thanks to the European Parliament for its cooperation.
Madam President, Commissioner, ladies and gentlemen, the European Union is today faced with the necessity of reforming its sugar sector. As we all know, this reform is unavoidable. It is necessary because we need to bring the common organisation of the market in sugar into line with the guiding principles of the new common agricultural policy. It is also necessary in order to adapt to the changing rules of world trade.
All the same, we must not lose sight of the consequences of the coming changes for the men and women who make their living from producing sugar in the fields and factories of the Community and in the developing countries. With this in mind, it is important that the changes to the European sugar sector do not result in the dismantling of our common organisation of the market in sugar, in the gradual closure of our production capacity or in the sacrifice of our producers and those of the poorest countries in consequence of an uncontrolled opening of world trade. Reform is essential, that is true, but it will only meet its objectives if the quest for efficiency respects the requirements of social justice.
This twin perspective, which makes for balance, is the common thread running through the three reports on which the European Parliament is to vote this week and which were adopted almost unanimously by the Committee on Agriculture and Rural Development on 29 November last. These texts are the fruit of several months’ discussions and hearings in the Committee on Agriculture and of exchanges of views with yourself, Commissioner, with your services and with the various parties concerned in the industry. They represent a compromise negotiated and approved by a large majority of the political groups in this Parliament.
There are four major aspects to this compromise. The first is the introduction of flexible regulation of the sugar market. Flexibility, then, through the gradual introduction of market logic into the sector; I am referring to the reference price, which will make the sector more competitive. Regulation, too, however, to avoid the disastrous consequences of a totally deregulated sugar market.
Internally, this means maintaining the intervention system for a time so as to guarantee market stability during the next four years, which we all know will be difficult economically.
Turning to the external aspect of the reform, the need for regulation means keeping control of sugar imports from the least developed countries. It is in fact essential today that we take account of the damage caused by the uncontrolled opening of trade, as the recent example of the western Balkans has shown. With this in mind, in order to avoid any incentive for fraud once the ‘Everything But Arms’ initiative has taken full effect, the Committee on Agriculture argues in particular for the establishment of a commercial safeguard in the form of a safeguard clause limiting exports according to the net exporter principle. This arrangement would enable us to prevent destructive triangular trade while ensuring for the least developed countries that their local populations working in the sugar-producing sector will actually benefit from the preferential trade regime with the European Union. It would not affect the growth prospects of the LDCs’ sugar industries and would be fully compatible with the objectives of the ‘Everything But Arms’ initiative.
The second major theme of the compromise before Parliament is European solidarity with, in particular, the most fragile regions. While the establishment of trade regulation will allow us to stabilise markets and avoid excessive price fluctuations in the future, it must in fact be accompanied by measures to cushion the reform’s impact on the communities most affected by cessation of activity, above all those which are most fragile.
These include, first of all, farmers; they must receive substantial compensation for their loss of income, and some of the aid provided by the restructuring scheme should allow those who will lose their delivery rights and will be forced to make new investments in order to switch to other crops to be indemnified.
Then there are the people employed in sugar factories. They are totally dependant on the sector’s future restructuring, and it is essential, where there is cessation of industrial activity, that they be considered by strengthening the conditions that manufacturers will have to satisfy in order to receive aid from the restructuring fund. Finally, to avoid the most fragile regions being the main casualties of the restructuring of Community production, it is essential that the Member States should still have the final say over whether production ceases or continues on their territory.
It is also essential that due and proper account be taken of the specific situations and constraints of the outermost regions. The growing and processing of sugar cane are essential to those regions and irreplaceable, in economic, social and cultural terms. In this connection, Commissioner, I would like to thank you for being such a good listener and for the efforts you have made to ensure that these regions receive special treatment, especially as regards compensation and sales aid. I am sure that such schemes, for which Parliament has called, will enable the people of those regions who make their living from sugar cane to look to the future with greater equanimity.
The third aspect of the reform is concerned with the sector’s future through the development of alternative outlets. In a world context characterised, on the one hand, by rising oil prices and, on the other, by the need to fight greenhouse gases, alcohol production in the sugar sector in fact offers a major asset for the development of alternative energies. In view of the impact of the reform of the COM on production levels, the Committee on Agriculture and Rural Development therefore proposes anticipating these trends by means of a proactive policy involving both the agricultural and the industrial aspects: the agricultural by means of measures to improve access to aid for energy crops in particular, the industrial by adapting the restructuring scheme to encourage the development of bioethanol distilleries. These tools form part of a coherent legislative proposal that would encourage the development of the bioethanol industry, a source of outlets for both farmers and manufacturers in the sector.
Finally, the fourth and last major thrust of our work, but not the least: prices. By contrast to the Commission’s original proposals, which would have a drastic effect on the sector, the rural fabric and the developing countries, the Committee on Agriculture in the end came out in favour of a slower and more moderate 30% reduction in sugar prices over four years. Such a level of price reduction would guarantee the reform’s economic effectiveness while helping to soften its impact on the sector’s players. In so doing, it would better guarantee continued activity in the production regions, safeguarding hundreds of thousands of jobs directly and indirectly related to the sector. This more moderate approach is also in line with the Community’s development commitments and will enable the ACP and LDC countries which export part of their production to the EU to continue to practice remunerative prices.
At the end of November, in anticipation of the World Trade Organisation conference in Hong Kong and without waiting for Parliament’s final vote, the Ministers of Agriculture of the twenty-five Member States reached an informal, provisional compromise on the main directions of the future reform. While the real purpose of that agreement was to arrive at a common political line, the way it was immediately exploited by the various signatories in the media as meaning that the reform had been settled ahead of schedule nevertheless sends a clear message: I believe it expresses the desire of the Commission and the Council to bypass the European Parliament, whose prior opinion is nevertheless mandatory before any decision is taken. In this respect, I find the procedure totally unacceptable and it must be condemned in the strongest terms.
However that may be, that compromise is now on the table and while it does not follow the Committee on Agriculture’s proposed amendments to the letter, it has to be said that, as it stands, it is a remarkable confirmation of how far the Council has moved from the original proposals.
The compromise marks an appreciable shift towards the more moderate and more balanced measures proposed by the Committee on Agriculture and Rural Development on the four major topics I have just mentioned. In terms of regulation, it takes up the idea of maintaining the intervention system for four years, before moving to a reference price, which will mark the introduction of the logic of the market into the common organisation of the market in sugar. Secondly, and more importantly, it confirms the soundness of Parliament’s analysis regarding the need to retain some ability to manage the supply of sugar on the Community market. While the measures proposed are different, their philosophies converge along the lines of adapting the ‘Everything But Arms’ initiative.
Concerning the implementation of European solidarity, the Council backs the increase in aid to farmers, proposing a compensation of 64.2% of lost earnings instead of the 60% initially proposed. It also takes up the idea of transferring to farmers 10% of the money provided for restructuring aid. Parliament’s proposal for a partial coupling and a modulation of aid for the less-favoured regions was not adopted, however.
Concerning the third line of approach, alternative outlets, the Ministers of Agriculture of the twenty-five Member States confirmed the possibility of a partial dismantling of factories, enabling bioethanol distilleries to be developed. Nevertheless, the hoped-for financial incentives for the development of energy crops have not materialised. Finally, in the field of prices, the 36% reduction over four years envisaged by the Council is not so quick or drastic as the initial proposals and is entirely consistent with the work done by the European Parliament’s Committee on Agriculture.
Despite this undeniable progress, which must be welcomed, a number of proposals have not been taken up, in particular as regards tightening up the conditions that manufacturers will have to satisfy in order to qualify for restructuring aid. It is in this regard particularly regrettable that the Council has up until now disregarded all the social criteria that must be complied with and the fact that it is ultimately up to the Member States to approve or otherwise any cessations of production. Moreover, even if it means departing from what is, strictly speaking, the subject of this debate and of my reports, I really must at this point express my outrage at the way the ACP countries are treated. In the light of a reform, and in particular a price cut, the consequences of which will be disastrous for a great many of them, the sum of EUR 40 million allocated by the Council for 2006 can only be considered derisory and insulting. The European Union really will have to find the resources necessary to remedy this situation, which contrasts with what the Heads of State or Government have repeatedly said about helping the poorest countries to develop.
It is clear, ladies and gentlemen, that the Ministers of Agriculture will have to continue their efforts during the February negotiations if they are to reach a final agreement that is acceptable to all. With this in mind, I would like Parliament to vote in favour of the three reports before it with the largest possible majority in order to send a strong signal to the members of the Council so that the remaining gaps in November’s provisional compromise are closed and the COM in sugar is reformed in a way that is both fair and efficient.
. Madam President, I thank the Commissioner and Mr Fruteau for dealing so well with what is an extremely contentious and difficult issue.
Clearly the reform of the sugar sector is essential, but I cannot agree that the collateral damage of what is an internal European Union reform should be felt by some of the small, vulnerable economies with whom we have very special relationships and partnerships.
Throughout the discussions the ACP countries have made the case for a gradual price cut, an end to dumping and for additional long-term funding to help them deal with what is a drastic reform. By and large, their pleas have been rejected. It is the view of the ACP countries, as Mr Fruteau has intimated, that they have been abandoned and betrayed by what is on the table now. They have no guarantee of where the money is to come from in the long term to help them restructure and to diversify both within and outside of sugar. In the Caribbean alone the losses as a result of the cuts are expected to be in the region of EUR 125 million.
The ACP Sugar Protocol countries supplied tropical sugar when Europe needed it. Now they are asking that we understand the inevitable dependence they have on that commodity, one upon which they depend for foreign exchange earnings which have brought stability to them and have ensured that they maintain democracies.
Compensation amounting to EUR 7.5 billion is on the table for European farmers. So far the ACP has EUR 40 million, which is to be divided between 18 countries, and it is not even clear how it is going to be divided. In addition, Commissioner Mandelson warned last night in the WTO debate that the figure of EUR 190 million, which the Commission has proposed, is now threatened by a 20% cut agreed in the EU’s budget negotiations.
Commissioner, where exactly is that money going to come from? Is it yet again the intention of the Commission to raid the development budget to cover the cost of these accompanying measures for the ACP? I hope that the Commissioner for Development, Mr Michel, will stand firm and that, in the spirit of what you said about your interest in developing countries, you will give your support for new and additional money to cover the accompanying measures.
Another concern relates to the effects of the regulation on LDCs. I refer you to the amendments that I have submitted on that issue. Almost all of the world’s least developed countries are members of the ACP group. Therefore they have an enormous interest in the appalling suggestion that we should pull back on our commitments to Everything But Arms. From 2009 all least developed countries should benefit from the same guaranteed price as that provided for in the ACP Sugar Protocol. There should be no delay in the fulfilment of Europe’s commitments to provide duty-free, quota-free access on a stable and long-term basis to LDCs.
The safeguard clause that was agreed by the Council calls for an upper limit of a 25% increase per year on LDC imports. That makes an absolute mockery of EBA. LDCs are set to lose EUR 783 million of potential earnings in the first year alone. I hope that this Parliament will not accept a situation which jeopardises a European initiative of which we have been justifiably proud. We must not vote for any delay on the implementation or indeed for a safeguard clause, which would limit the promise offered by EBA.
In line with the objective of having coherence between agriculture and development priorities, I would recommend support for amendments on the elimination of export subsidies and the abolition of C sugar exports. If we fail to act we will be giving absolutely the wrong signal to millions of the world’s poorest people, at a time when Europe is meant to be focusing on making poverty history.
. Madam President, the Committee on International Trade prepared a recommendation for the draft report debated today. This had three main elements. The first element stated that the Committee proposes a moderate price cut. We proposed that the European Union restrict imports more efficiently and that sugar producing farmers in the European Union receive higher compensation.
These proposals are significantly more beneficial for the European sugar sector than those tabled by the European Commission. It is unfortunate that the decision of the Council of Agriculture Ministers, adopted in November, is extremely disappointing, as it does not take into account sufficiently the interests of European agriculture, and in fact it is even questionable that a decision adopted in this manner would lead to the development of a stable sugar market in the European Union.
Today, Parliament can only hope for minor changes, but we are still very determined in respect of a few details. For instance, we would like to make it possible for sugar beet growers to be able to receive up to a fifty percent share from the restructuring fund instead of the current ten percent.
I would like to draw attention to the fact that in the opinion of the committee, the effective restriction of imports is extremely important. For instance, even the United States of America restricts imports under preferential conditions. If the United States does not allow cheating, then the European Union should not allow it either because it undermines the international reputation of the European Union. Furthermore, a system that imposes strict quotas on producers in the European Union, but allows importers to supply the markets of the European Union without any restriction is extremely meaningless and unjust.
. Madam President, I should like to say to the Commissioner that when she first presented her proposals to the Committee on Agriculture and Rural Development, I applauded. I realise that I was the only person who applauded in that committee, which put me at odds with many of my colleagues. I applauded because I have wanted reform in this sector ever since I read the 1991 report by the Court of Auditors. I have sought changes in the regime from a budget control point of view, from a budget point of view, from a development point of view, from a WTO point of view and from a consumer point of view, which puts me at odds with Mr Fruteau, for whom I have the greatest respect and whom I genuinely admire. But quite frankly, we should not accept the call for ‘the introduction of modifications’. What we need is a radical overhaul, as the Commissioner proposed. We should not vote for lesser price cuts and increased compensation and less quota cuts than those proposed by the Commission. We should not vote for structural or social cohesion policy instruments to be used to cushion sugar farmers. All ACP producers were being offered the same. Large amounts of CAP funds are already available to EU farmers. Let us not forget that sugar producers, processors and refiners are not the poorest people on this planet.
I agree that we need to monitor imports from the less-developed countries in order to prevent fraud and guard against triangular trade, but quite honestly, we are talking about tiny amounts. EU sugar production of 17 million tonnes will not be distorted; there will not be a market imbalance because of LDC imports.
Amendment 61, on the Everything But Arms Agreement, should be opposed. What we are trying to do to the least developed countries is unacceptable. We should follow the line that Mrs Kinnock has given, making sure that, whatever we do with these reforms, the developing world is not jeopardised.
. Madam President, Commissioner, ladies and gentlemen, reform of the common organisation of the markets in sugar is one of the most major reforms to the common agricultural policy to be undertaken in the life of this Parliament. It is a balancing act on a high wire extending between, on the one hand, the demands made by the WTO, the obligations arising from the ‘Everything but Arms’ initiative and the panel’s decision, and, on the other, the producers of beet and cane sugar and the economic interests associated with them in Europe.
The Commission, represented by Commissioner Fischer Boel, Parliament and, above all, the Council bear the brunt of responsibility for this high-wire performance. Some 350 000 farming families and well over 100 000 workers in the relevant economic sectors of the EU are affected by it. Many sugar beet farmers and worker in sugar factories still want to know why it is so necessary to reform, and on such a massive scale, a sugar market organisation that has stood the test of decades. The answer is a very simple one: it is because the international commitments made long ago mean that, in the absence of reform, the future of beet and cane sugar cultivation in the European Union will be very much in doubt after 2009.
Reform of the common market organisation for sugar gives us the chance to keep a great deal of production in Europe, even though it will result in painful reductions in income for sugar producers. It is unfortunate – as Mr Fruteau indeed said – that, following the Council’s agreement of 24 November, the Commission and the Council of Ministers gave the impression that that had put the seal on the sugar market organisation. The fact is, though, that this agreement was no more and no less than a declaration of intent on the part of the Council. It is only when the ministers next meet, on 19 February, that the Council will be able to adopt the sugar market reform.
I am glad to see that the Council of Ministers has, to a significant degree, taken on board the demands we made in our motion for a resolution on 10 March 2005. For example, the Commission envisaged price reductions of up to 50% in the price of beet sugar. A majority on the Committee on Agriculture and Rural Development wanted a reduction of 30% in the price of white sugar; the Council agreed to 36%. In its proposal, the Commission envisaged 60% for compensation payments, while the Council wants to increase them to 64.2%.
It is also heartening to see that the reform is to run until 2014/2015, and that there is to be no transfer of quotas from one Member State to another. It is at this point that I would like to thank the new German Agriculture Minister, Mr Horst Seehofer, who, shortly after being sworn in, promptly played a significant part during negotiations in the Council in getting the Commission’s proposals changed to the benefit of the European Union’s beet and cane sugar cultivators.
It is above all in the restructuring fund that improvements are needed. The Council’s plan is that at least 10% of the funds provided for restructuring will be used for agriculture. The Committee on Agriculture and Rural Development is calling for at least 50% to be used for the creation of alternative means of agricultural production, and, when it comes to the final decision on that in the Council, I ask you, Commissioner Fischer Boel, and the Council, to take account of the way this House votes.
It is evident from Russia’s use of gas supplies to Ukraine as a means of political blackmail that we have to seize every opportunity to make the European Union just that bit more independent in energy matters. It is within the capacities of European agriculture to use agricultural land no longer required for food production to produce energy in the form of biomass. The Commission and the Council must support economically viable energy production by using the restructuring fund to provide start-up finance, and must do everything possible, to enable a stop to be put to the so-called triangular operations, to which reference has already been made.
In my capacity as shadow rapporteur for the Group of the European People’s Party (Christian Democrats) and European Democrats, I would like, in particular, to thank the chairman of the Committee on Agriculture and Rural Development, Mr Daul, and the rapporteur, Mr Fruteau, for their outstanding cooperation on the report on the reform of the common market organisation for sugar. I also wish to thank all those other Members who have made a constructive contribution to this report.
When, on Thursday, we vote on the reform of the sugar market, this House will be sending out a signal and demanding that the Commission and the Council change their declarations of intent, even if only in a few respects.
– Madam President, I should like to start by congratulating the rapporteur, Mr Fruteau, on behalf of the Socialist Group in the European Parliament, for the maturity and efficiency with which he presented his proposals and for his cooperation with the political groups and all the parliamentary committees.
Unfortunately, however, I must point out that the Commission and the Council have decided to review one of perhaps the most important markets without barely waiting for the decisions by the Committee on Agriculture and Rural Development.
Do you imagine, Commissioner, that the way in which you have handled the issue promotes substantial interinstitutional cooperation? Of course it does not. Do you today have at least to make a show of good cooperation with the European Parliament? Which of the European Parliament's proposals do you intend to accept? Have you been instructed and do you intend to exert dynamic pressure on the Council in this direction?
The review of the sugar industry is a premeditated crime for rural areas and for the European industry and of dubious results for developing countries, especially the less developed countries. Already in numerous regions, including my country, Greece, demonstrations have started by sugar beet producers and workers in the sugar industry – including the Greek sugar industry – due to the significant repercussions which a reduction in the order of 36% will have.
You said, Commissioner, that you aimed to make the European sugar industry viable in the European Union. Are you exaggerating or have you got the wrong figures? Both predictions and results show that the sugar industry will shrink or disappear and producers with it.
We are therefore calling, within the framework of close cooperation and a mild adaptation of the new market, for certain proposals which are expressed as proposals in the Fruteau report.
First, substantial compensation for loss of income, mainly for the small-scale producers who will be hardest hit by the reduction in aid.
Secondly, material activation of the Reconstruction Fund, as the basis for substantial consultation with all producers and workers for the preparation of integrated operational programmes and restructuring programmes in a bid to stop areas being abandoned.
Thirdly, aid of EUR 80 per hectare for areas sown under energy crops and an increase in the overall number of hectares allowed from 1.8 to 2.8 million. This is important, because efforts are being made to switch to more environmentally friendly forms of energy.
Fourthly, the possibility of national aid for producers for a transitional period and the provision of a percentage of between approximately 30 and 50% of the sum given for the restructuring of industry to producers themselves, provided of course that they continue to cultivate other crops.
Of course, what this means, Commissioner, is that you undertake to safeguard the sugar budget during negotiations on the financial perspectives. Otherwise, it will be cheque returned to drawer which, in the wake of the Commission's poor organisational skills, will reinforce the lack of credibility of the Community institutions in the mind of European citizens.
Madam President, first and foremost, I should like to congratulate Mrs Fischer Boel on this reform. It was an ambitious proposal that the Commission put forward, and the compromise subsequently adopted by the Council is an excellent one. The result is clear: more free trade where sugar is concerned. Over the next few years, the world’s poorest countries will be given free access to the European market, and the price of sugar will be reduced to something closer to its price on the world market.
I am annoyed that Parliament has made its contribution too late. In spite of many calls to get things under way last year, we are now in a situation in which we have had our day, as the decision has already been made in the Council of Agriculture Ministers. That does not mean that the European Parliament has made no impression on the reform. On the contrary. Quite a few features of the reform reflect the wishes expressed by the European Parliament. For example, the section on restructuring reflects our desire to strengthen those regions in which sugar cane production is crucial.
I am very pleased that we have, at long last, adopted a reform of the common organisation of the market in sugar, which has existed largely unchanged for 40 years. By means of this reform, we have taken a good long step in the right direction: towards something that is more in the way of a market economy. However, I should like us to go still further. It is not enough to bring about free trade with countries outside the Community, as the fact is, of course, that we do not have a free market within the EU. Only once we have removed the national quotas so that production occurs in the places that are best for it and where it is most profitable shall we be able to talk in terms of having a free internal market.
There are quite a few features of the reform worth emphasising. Unfortunately, time does not permit me to do so. I want particularly to mention the proposal for increasing the use of biofuel and the production of ethanol, in which I believe we must invest a very great deal as quickly as possible. That is something that, fortunately, a number of Member States are doing. Meanwhile, others are procrastinating and have not yet begun investing. It is not only sugar cane but also other crops that can be cultivated in areas previously given over to sugar cane and that can be used for biofuel which – environmentally, economically and in terms of supply – will be an important part of future energy production.
The biggest battle in the campaign to create a basis for biofuel must be fought with the Member States’ finance ministers, who are a little too keen on the tax revenue from oil and on the contribution it makes to the state coffers. Irrespective of how justified it may be, the reform – including, in particular, the reduction in prices – will have harmful and far-reaching consequences for some of those poorest countries in the world that cannot cope with free competition in the world market. Given the very high price of sugar in the EU, we bear a very large share of the responsibility. It is therefore an urgent matter for us to appropriate adequate resources for the restructuring faced by these countries. Finally, I wish to thank the rapporteur, Mr Fruteau, for his constructive cooperation.
. – Madam President, Commissioner, we are agreed that sugar reform was necessary. The market organisation for sugar had become perverse in terms of the quantities and budgetary resources concerned: after all, exports exceeded quotas by 5–6 million tonnes, which led to a disastrous dumping effect. The benefits gained by the ACP countries who were able to supply us with a proportion of their sugar on our terms were counteracted by the collapse in prices to which we contributed by means of this dumping on the world market.
Although we were in agreement, two different approaches were proposed. On the one hand there was the idea of using quotas to return quantities to reasonable proportions and giving countries in the developing world, including the least developed countries, more involvement. On the other hand there was the Commission’s approach of starting to liberalise this organisation, cutting prices and promoting rationalisation in these fields – a solution that would culminate in full liberalisation.
We argued long and hard in committee – although there is no point going into details about this now, nor would there be time. Having noticed that there was considerable opposition within Parliament, the Commissioner proceeded to bypass our institution and, together with the Council, to conclude the matter without any regard for Parliament. She knew that she could afford to do so because, firstly, she could assume that Parliament had no power of codecision and, secondly, because she had handed out presents to those whose interests were affected by this sugar market organisation. The most generous gift – the restructuring aid of EUR 6 billion to industry – then produced a change of heart in the interest groups. That is how she managed to carry her reform through.
The only issue that still generates a great deal of opposition is the question as to how these restructuring funds will be managed. We have presented proposals for this. The scenario where farmers receive only 10% and where it is not compulsory to make business and regional development plans in which social and environmental criteria or the workers play a part, is unacceptable. My group will therefore, be proposing that this issue be referred back to committee, to enable us to negotiate it with the Commissioner and to achieve something for the farmers and the regions. If we let it go through as it is, no one will lift a finger. I hope that the other groups will follow our lead.
Madam President, the reform of the common organisation of the market in sugar is giving rise to grave concern both in the ACP countries and in the outermost regions. That concern is particularly keen on the island of Réunion, where sugar cane is still the main crop. The mobilisation of the players in the sugar-cane sector has not been in vain. It has brought appreciable changes to the initial reform plan. We note these positive changes and pay tribute to the work done by the Committee on Agriculture and Rural Development and its rapporteur.
We must not deceive ourselves, however. The measures proposed to mitigate the effects of this reform are temporary and as such merely palliatives designed solely to win acceptance for a reform the effects of which may ultimately be disastrous. The outermost regions share the same fate as the ACP countries in this respect. We cannot let them believe their future is assured. It is all the less secure because there are many uncertainties about what will happen after 2013. Apart from the inadequate Community compensation, what national compensation will there be and, more importantly, will it continue beyond 2013?
This concern is all the more legitimate because the Hong Kong summit suggested there will be a new debate starting in 2009 with implications for the European budget, including the common agricultural policy. When we know that a stock of sugar cane represents seven years’ harvest on average, after which it must be replanted, it is easy to see that these uncertainties may undermine the confidence required to meet the replanting targets hitherto supported by the European Union. Ultimately, the question is how the sugar cane sector can be saved.
Madam President, I will conclude by saying that, faced with this situation where our planters’ future is not assured beyond the life of a cane stock, it will be impossible for us to approve the report that is before us.
.   Madam President, the methods being employed to reform the sugar market run counter to the strategic goals of the EU and of the common agricultural policy.
The EU subsidises the dumping of B sugar surpluses onto the markets of third countries. This is expensive, and it leads to a distortion of international trade. Sugar production limits should be imposed primarily on countries with large B quotas, and it should be these latter that bear the cost of the reform. After all, A quotas serve to meet Member States’ own needs. Combining A and B quotas would therefore mean that many Member States would risk no longer being self-sufficient in sugar. It would also mean that those countries that have played no part in bringing about this overproduction crisis would incur unjustifiably high restructuring costs.
When viewed in the light of the reform’s goal, this proposal is unjust and illogical. The cost of solving the overproduction problems caused by a small number of Member States will be covered by others, in particular the new Member States, which after all have much lower B quotas. Why should they have to do so? The old EU Member States have been allocated a B sugar quota of 2.7 million tonnes, whereas the new Member States have only been allocated 0.12 million tonnes. Environmental concerns have also been passed over in the reform that has been proposed. Farmers will be forced to intensify their production of sugar beet and to concentrate it in selected countries and regions, all for the sake of increased competitiveness. What does this have to do with environmental protection? This reform will also work to the detriment of social, economic and regional cohesion. It will result in even more farms going out of business and in redundancies at sugar factories, which runs counter to the Lisbon Strategy. The proposed reform of the sugar market is based on a strange concept of solidarity, for which we unfortunately have the Commission and certain governments to thank.
The sugar market reform under discussion stands in contradiction to the common agricultural policy. Once again, it is becoming apparent that this policy is common…
Madam President, Commissioner, ladies and gentlemen, we have always maintained, both in committee and in Parliament, that the Commission’s haste in pushing through its proposal – to the extent of breaking institutional and Community rules – was suspicious to say the least. The reason for such haste seemed obvious: after the World Trade Organisation negotiations, the Commissioner would certainly find it more difficult to gain approval for a reform characterised above all by major price cuts and partial compensation for losses.
Madam President, while agreeing that reform is needed, my group has always demanded that it should not only bring in the necessary changes, but above all not lose sight of the essential aim of keeping the sector internationally competitive in the medium and long term. We have therefore been opposed to the Commission’s proposal right from the start, because it aims at concentrating production in certain Member States by sacrificing the less suitable, weaker areas; thus only some areas will have to pay the price of the inevitable overall cut in European production.
Fortunately, the Council has mitigated the Commission’s original proposal, partly by introducing the chance for Member States to grant production-linked aid, up to a maximum of 30%, although the compromise achieved is not fully satisfactory and will still penalise the sector too much. At this stage Parliament must, in any case, accept the responsibilities conferred on it by the Treaties and adopt its own position.
Although it will be very difficult to reopen a debate that is now closed, when the Council comes to formally approve the reform, it must consider the possibility of including some of the vital amendments proposed by Parliament to improve the text. These include, for instance, maintaining the intervention system until 2010; varying compensatory aid according to production; making it mandatory to allocate at least 50% of the restructuring aid to sugar beet and chicory growers, to offset their loss of income; and reformulating the conditions for access to the restructuring system through the signing of a trade agreement with the sugar beet and chicory growers.
– Ladies and gentlemen, I recommend that you do not approve the three reports dealing with the reform of the sugar regime. This is a reform that works against the growth, rural employment and economy of the least developed regions of the European Union and, as such, against the Lisbon Strategy as well.
The reform is not improved sufficiently even by the better amendment proposals contained in Mr Fruteau’s reports, and it will lead to the European Union losing its unique chance to play a leading role in the liberalisation of agrarian trade within the WTO framework. This is highly regrettable, because the assumption of a leading role in this issue would enable us to achieve our objectives in negotiations on the liberalisation of trade in non-agricultural commodities.
The main problem is that, rather than relying on natural market forces to correct the current over-bureaucratised regime, the reform employs a new array of untried, non-market and complex administrative restrictions. Neither quantity nor price regulation, for instance, are used in the trade in more important commodities, such as flour or cereals.
The need for a different type of reform is further prompted by the profound changes in the economics of bioenergy. For these reasons, I have already submitted proposals for a market-based regulatory system to the relevant authorities. On the question of the Fruteau reports, the House should give its support, in particular, to the recommendation of the AGRI committee, under which the Council would never be allowed to conclude a final political agreement without consulting the European Parliament. Ladies and gentlemen, I thank you for your support.
Madam President, I first wish to thank the rapporteur, Mr Fruteau, and Mr Daul, as Chairman of the Committee, who, through their cooperation, have produced an excellent report on the issue of sugar, and one which we will have no trouble voting in favour of this week.
Although this sugar reform is vital, however, the question here is also how this process is to be undertaken and how farmers will experience it in the different Member States, and especially whether farmers in the Member States will think that they are being treated fairly in this respect.
For example, in my country, Finland, there was fear for a long time that the original Commission proposal on this subject would end sugar cultivation in our country entirely. That would certainly have happened if the Commission’s original decision had come into force. Now in Finland another sugar plant has to be closed by virtue of the impending decision and Finland itself has to pay a subsidy to its producers. There is no way anyone can say that Finland has gained from this, but now it is important that you, Commissioner, assure Finnish farmers as well as farmers in the other small Member States that in future, agreements will be kept to and that all countries will be able to engage in farming. This way needless fears can be dispelled.
Another issue is that it has been said in public that the decision has now already been taken and that Parliament can no longer do anything about it here. This is the wrong impression to give, and I hope, Commissioner, that you will reassure us that in all matters relating to agriculture, Parliament will always be heard in good time and that there will always be cooperation. Then our citizens will have confidence that this system actually works.
– Madam President, ladies and gentlemen, first of all, I too should like to congratulate the rapporteur on his report. I think the text is appreciably better than the Council’s compromise text, because it points out a way to achieve much-needed reform without drastically penalising the agricultural sector and its production, particularly in the less favoured regions. The Council compromise gives cause for concern above all because of the repercussions it would have on less suitable areas, even though the cuts in aid have been substantially reduced, while the four-year extension certainly remains an unsustainable cut-off point.
Commissioner and representatives of the Council, what I am asking – so as not to dwell on matters already dealt with by other Members – is for you to appreciate the considerable understanding shown by the committee and its Chairman, Mr Daul – the whole committee in fact – regarding the change in procedure that led to the informal compromise, in order to provide a more suitable negotiating position at the WTO. I also ask you to return the favour of Parliament’s understanding by accepting the proposed improvements to the text, which are sure to be adopted by this House, particularly so as to allow for transitional state aid in the least favoured regions and to readjust the compensation paid to farmers, especially from the restructuring fund.
Madam President, ladies and gentlemen, I congratulate Mr Fruteau for having prepared these three particularly important presentations on reform in the sugar sector.
As early as last November, the Council agreed on the common principles of the organisation of the sugar market and the directions for reform. That was a very important decision, welcomed by us all; first, because it demonstrated our ability to agree on issues that are important to the entire Community, which unifies the Union and, second, it has strengthened our negotiating position in Hong Kong. We have shown that the Community not only articulates ideas, but is also able to take specific actions. The Community comprehends and consistently prepares to meet the challenges of globalisation.
It is a shame, of course, that the agreement was accepted by the Council without having consulted the European Parliament, which represents the interests of the European people.
Madam President, ladies and gentlemen, the way the reform has been designed and planned is very important, but its implementation is of even greater significance. Therefore, restructuring is a cornerstone of all three reports.
In Lithuania, the major sugar manufacturer is the Danish company Danisco Sugar. It operates factories not only in Lithuania, but also in Sweden, Germany and Finland. It is evident that the proposed reform will encourage to maintain the most efficient factories while decommissioning those operating at a loss. However, what we need to do is take into account the interests of the employees, as well as those of raw material growers, and ensure that they are not abandoned. Therefore, the reform must, first and foremost, facilitate the production of alternative products and create new businesses, and not only arrange an exit from the market.
Austria and Finland promised to complete the reform by the end of the year. The reform will only be a success if it takes into account the interests of all market players.
Madam President, whenever it is stated that the ACP countries will suffer if the EU’s chaotic sugar arrangements are abolished, the underlying agenda is always protection of the EU’s own production. If the ACP countries are to suffer as a result of these arrangements being abolished, it is of course because, with our absurd trading system, we have kept them in conditions resembling those of slavery, and if slaves are freed without being helped to cope successfully, they are obviously in a worse situation than before.
We should help the ACP countries to develop sustainable production. It is grotesque that we only give them a pittance, when we richly reward our own sugar producers and sugar industry. The sum of EUR 200 million proposed by Glenys Kinnock is an absolute minimum. There is a lot of money to be saved by phasing out the common organisation of the market in sugar, so such compensation is amply affordable. We should also be very pleased about the fact that many developing countries would benefit from the liberalisation of the sugar market. The social and environmental problems that are demonstrably to be found in many places must be solved through the ILO and the environmental conventions. We must support those forces that are endeavouring to have the relevant requirements implemented, for example in Brazil, and, above all, we must have those requirements accepted by the WTO as obvious trading conditions.
– I am sorry but today's debate, as far as Parliament's opinion on the sugar industry is concerned, is a mockery, given that the Council has decided and the national governments are planning to implement the harsh, anti-farming decision under which thousands of small and medium-sized holdings will be wiped out, sugar factories will close and the workers will join the ranks of the unemployed.
Already in Greece farmers and workers are demonstrating. The decisions in the new regulation drastically cut quotas and institutional prices and abolish intervention. They come under the philosophy of the new CAP and constitute tools which aim to reduce resources for farming and channel them to the repressive policies of the European Union on the pretext of terrorism.
At the same time, the decisions by the WTO demonstrate that farming – and, of course, sugar – have come under the guillotine in order to favour the interests and profitability of European industrial capital through its increased, unimpeded penetration into developing countries, so that it can exploit them better.
The rapporteur is trying with his proposals to delay the repercussions somewhat. Unfortunately, a quick or a slower death for the sugar industry ...
Madam President, like the last speaker, I too wonder why we are considering these proposals. Surely the Council made a decision on 22 November and it is now a . However, if Parliament is determined to have its say, we should remember that the sugar regime has existed virtually unchanged for almost 40 years, and yet here we are trying to introduce wholesale change almost overnight. It is a sick system which has badly needed reform for many years. However, the draconian solutions being proposed – that is, the medicine for the sickness – are likely to kill the patient in the process: it is estimated that the new regime will cause the loss of 100 000 jobs in Europe and put an end to sugar farming in countries such as Greece and Ireland. It is also likely to do incomparable damage to the economies of many European former colonies in Africa and the Caribbean, which were major beneficiaries of the old regime. I am also painfully aware that my own constituency in the east of England contains a major part of the UK’s sugar farming.
I recommend that a proper study of the effects of the new regime should be made without delay. Never let it be forgotten that our actions affect human beings out there in the real world, beyond our cloistered environment. It is a shameful indictment of this centralised bureaucratic form of government that it has taken so long to act, even then only under pressure from the WTO, and that so many people will suffer as a result.
Madam President, the reform of the sugar market that we are considering today is a pseudo-reform that is dangerous, unjust, dishonest and antisocial.
It is dangerous because it will result in the EU becoming dependent on sugar supplies from the rest of the world, which will be to the detriment of our continent’s food security. It is unjust because the subsidised exports of B sugar that cause so many problems were primarily the brainchild of France and Germany, yet it is the EU as a whole that pays the price, and the new Member States that suffer the most. Instead of eliminating export surpluses, the proposal strikes at the heart of sugar production throughout Europe.
Only a few years ago, the large sugar companies in Poland paid a very low price for factories that had been privatised. These same companies will now receive several times more money for closing the factories down. This is merely one example of why the reform is dishonest.
Finally, the reform is antisocial because it ignores the plight of thousands of farmers and sugar factory workers who will lose their livelihoods, and who will find it hard to find new jobs. This pseudo-reform is worthy of the title , like the gangster film. The large sugar companies will make hundreds of millions of euros by relocating their businesses outside the European Union. We should reject this pseudo-reform for Europe’s sake.
– Madam President, Commissioner, the common market for sugar had largely been working well since 1968, as borne out by the figures: we were producing 20 million, consuming 16 million and only exporting four million, as against Brazil’s figure of 13 million.
Free trade devotees tell us, however, that European sugar has created economic diabetes among the poor countries. Accordingly, in order to eradicate poverty in the sugar cane world, sugar must be eradicated from the Europe of sugar beet. This outlook has led to three Community regulations, along with a 36% price cut – and the accompanying drop in revenue – and the opening up of the market in 2009 to triangular trade in sugar via the Balkans or the least developed countries, to the benefit, of course, of the large operators.
The upshot of all this is clear to all. Despite Mr Fruteau’s laudable efforts, we are set to become sugar importers, the European taxpayer will have to foot the bill for a series of indemnities to the ACP and, after 2015, Europe’s agri-food industry will be shoved aside. Furthermore, given that by 2015 China and India are set to be huge agri-food importers, Brazil will be feeding Asia while Europe is out of the picture.
Just one question, Commissioner: why, 20 years on, do you dislike the small farmers of Europe ...
Madam President, Commissioner, I should like to express my particular thanks to the rapporteur for his work. I can support this compromise, which was reached in the Committee on Agriculture and Rural Development following intensive discussions and negotiations; but at the same time we have to be aware of the impact these three reports have on European agriculture in general and beet farmers in particular, and on the sugar industry.
The sugar sector is an example of the extent of the WTO’s influence on the economies of individual States, and also on that of the EU as a whole. The Agriculture Committee has succeeded in moderating quite a few of the Commission’s proposals, and I think that the result is most acceptable. I hope that the final negotiations between the Council and the Commission will see a good deal more of the Agriculture Committee’s demands taken on board.
The cultivation of energy crops offers farmers at least some opportunity to find alternatives to sugar-beet growing and to promote non-food production – which is vital and also forward looking. Following the reform of the CAP, European agriculture has to undergo its next major reform very soon. We must nevertheless accept that we live in an interconnected world, and that stubborn insistence on the status quo is certainly not a viable alternative.
The Agriculture Committee is of the opinion that, in future, there must be the possibility of obliging the Council to wait for Parliament to take its decisions before taking its own decision. This was an exceptional situation, in view of which I support the procedure. I hope that, in the final reckoning, we shall continue to have beet farmers and an active, attractive sugar industry, in the future.
Madam President, in November, the Council decided to reform the European sugar sector by reducing prices by 36% over four years, and paying compensation of more than EUR 7 billion to the European sugar sector. It is important that some of this compensation should go not only to the farmers and industry, but also to the workers who are likely to lose their jobs as a result of the reforms. They should not be overlooked, and I should like to hear the Commissioner commit to support for retraining them, thus allowing them to find appropriate employment.
I am behind the Council’s decision not to delay any longer free access for sugar from the least developed countries under ‘Everything But Arms’. This is about people for whom, certainly when prices plummet, sugar exports are of vital importance. We must deliver on our promises and open up our market in 2009; we have procrastinated long enough.
I regret the Council’s decision not to bite the bullet as far as abolishing C-sugar is concerned. Since C-sugar distorts the world market price, it would be better for us to look for alternative end uses for possible surpluses, such as energy production. I would like to ask the Commissioner if he can guarantee at this stage that C-sugar will be abolished. I can understand why you have decided to introduce a 25% regulation in order to counter triangular trade, but can you confirm that this investigation, if it reaches beyond 25%, is intended only to counter triangular trade and not to flag other issues? Can you confirm that it will not have a delaying effect?
Commissioner Mandelson said yesterday that it is true that we need 200 million if we are to be serious about helping the ACP countries. Mr Fruteau was right to say that 40 million is unacceptable. It is unclear where that money is to be found. It should be new and fresh funds. Can you promise that the Commission will in any event make every effort to find those 200 million per year and that this will not be at the expense of Category 4 development budget? The fact is that that really would be funding the poorest countries from their own pocket, and that is the wrong type of solidarity.
Madam President, all we can say is that this debate is a bit too late in the day. The Commissioner, whom I would like to congratulate on the fact that the bulk of her ideas have been adopted by the Council, was tactful enough to say that Parliament had had a great deal of influence. Although I should like to congratulate Mr Fruteau on this, I realise that what we will decide in a resolution today or tomorrow will have little effect on the final outcome.
I too felt that the sugar reforms were necessary. We have come in for some criticism from the WTO panel; we now have a weapons agreement which we must adhere to and allow for. The farmers in the Member States are getting a raw deal, as are the farmers in the ACP countries. I agree with the many who stated that sugar will not be the key product for the ACP countries; just as important will be the energy production.
We have the technology – which is already being applied in Brazil and elsewhere – by means of which sugar cane is directly converted into alcohol. I would encourage the Commission to give the ACP countries maximum support in this process, for it would be preferable to use sugar cane for energy production in those countries, provided, that is, that they are in the tropics.
Another problem has meanwhile cropped up. If I have been reliably informed, the European market will soon be flooded with a surplus of some 2 million tonnes of sugar. That is because exports have dropped and the harvest has been good. There is still a large supply of intervention sugar and it looks like in the first year, the level of participation in the restructuring process will be lower than expected. I would like to put a quick question to the Commission. What does it intend to do in the short term about this surplus of 2 millions tonnes of sugar?
Madam President, Commissioner, the sugar reform, as it is currently before us, will be pernicious to poor developing countries and ACP countries that are now losing their access to the market or are given lower prices for their products. As far as I am concerned, every agricultural reform that harms developing countries is a bad one.
This reform also deals a lethal blow to the incomes of thousands of farmers and workers in the sugar industry, and the absence of a proper social plan to mitigate it turns this into a worthless exercise.
Finally, this reform does not benefit the European taxpayer in any way because it is budget-neutral. Given these three considerations, we can sum this reform up as a disaster. There is no question that the European sugar policy should be reformed, but not in a way from which only major food producers benefit.
Madam President, today’s debate has raised many questions, in particular with regard to the impact the reform will have on the new Member States. The question we should be asking is whether something extraordinary has happened to the world’s sugar trade or sugar production in the two years since the EU underwent its last enlargement to justify such a sudden change in sugar policy, and the answer to this question is ‘no’.
I mention this because the effects of this reform will hit the new Member States hardest. It is not uncommon for farmers in these countries to have invested all their savings in their farms, even though they have been treated unfairly. I would remind the House that farmers in the old EU Member States receive three times more in land subsidies than those in the new Member States. This reform has no doubt been several years in the making, which means that the public in the new Member States was intentionally misled, or even deceived, at the time of accession.
Implementation of this reform will be further proof that the idea of European solidarity and genuine assistance for the new Member States is an illusion. Genuine assistance means giving the new Member States a real chance to develop their economies, rather than granting them subsidies on a short-term basis. One or even several countries can be outvoted, but the Polish public is opposed to a reform of this kind, and objects to being constantly cheated. I too would be happy to do without an EU that is run along these lines.
Madam President, ladies and gentlemen, first, I would like to thank the rapporteur Mr Fruteau for his accomplished work of such considerable scope. Sugar has always been and, I believe, will remain a strategic product. So the ongoing struggles in relation to the rules and regulations of sugar production and trade are not accidental.
We must not forget that a considerable part of the EU economy is related to this product, from agriculture to industry, with people working in all the sectors. These people create a large part of the GDP; they earn their livings, provide for their families and raise children. Thus, in pursuing the reforms, we have no right to disregard those people, our citizens. We cannot ignore their interests or allow any threat to their employment and income. And that is exactly the threat that I see.
It is a pity that whilst submitting the proposal, the Commission paid little regard to the opinion submitted by the European Parliament. The Committee on Agriculture and Rural Development and the rapporteur tried to improve the proposal, but I am not sure they fully succeeded. I tend to think that the reform is much more beneficial to developing countries and the transnational companies hiding behind them, or large businesses, rather than to the most vulnerable circle of the EU community, that is, farmers, factory workers, and in general, residents of the rural areas. Therefore, in my opinion, the submitted proposal, even though largely improved by the Agriculture Committee, is inappropriate, unfair and insensitive; and it will strike hard at millions of rural residents who already live poorly as it is.
Mr Didžiokas, you are talking too quickly, and reading out your speeches too quickly, and you are not the only one. The interpreters cannot keep up with you, and so time is wasted. It will be of much greater benefit to what you want to convey if you speak either more slowly or without a prepared speech.
– Madam President, as we know, from as early as 1968, Europe has sought to ensure that it is able to meet its own sugar needs; that is to say, that it is in a position to satisfy demand by means of its own production wherever possible. As with many good intentions, this went wrong along the way and undoubtedly began to constitute a problem.
Our sugar-beet farmers simply do not stand a chance of competing with the hot climate and low wages of the tropics – although it has to be said, of course, that our sugar is not produced using either slash-and-burn or child labour, nor is it transported halfway round the world, which undoubtedly protects the environment, too.
Allowing beet farmers to produce ever greater surpluses and sell them on the world market at subsidised prices, so to speak, and thus making them competitors to all of those who could actually produce sugar far more cheaply, created a system that was bound to collapse sooner or later. Yet instead of slow, sensitive regulatory intervention to avert the worst-case scenario, the response was to look the other way for decades.
The last straw seems to have been the agreement with ACP countries on the re-export of their sugar, which was subsidised to the tune of EUR 800 million. This is a most peculiar kind of development aid. Previously, subsidised EU sugar exports were regarded as immoral; now they are illegal.
We shall have to work hard, therefore, to ensure that our farmers, our sugar factories and the workers in these factories emerge unscathed, as far as possible, from this mess of our own making.
The debate is suspended until 9 p.m.
The next item is Question Time (B6-0676/2005).
The following questions are addressed to the Commission.
Interpol, which is an admirable and valuable organisation, and which is situated on European Union territory, has a number of databases – on stolen documents, on stolen works of art, on wanted criminals, on fingerprints, etc. These databases are available to the law enforcement forces of the world.
Is the Commission satisfied that the operation of these databases is fully in accord with the data privacy laws of the Union?
. The Commission supports cooperation between Interpol and European Member States as well as EU bodies such as Europol. At the same time, as pointed out in the 2004 Commission proposal for a Council common position on the transfer of certain data to Interpol, applicable data protection rules must be respected.
This was confirmed by the Council common position of 24 January 2005 on exchanging certain data with Interpol. It notably concerns lost or stolen passports. It underlined that the conditions of the exchange shall be agreed with Interpol in order to ensure – and I would like to stress the following – that the data exchanged will respect the data protection principles that lie at the heart of data exchange within the Union, particularly with regard to the exchange and automatic processing of such data.
I should add that the control of personal data by Interpol shall be ensured by the rules on the control of information and access to Interpol’s files. In particular these rules establish a commission for the control of Interpol’s files and govern the composition, role and functions of that commission. The current chairman of the commission is Mr Hustinx, who is currently also the EU data protection supervisor.
I wish to ask a supplementary question. I want to thank the Commissioner for his very careful reply and, although I am taking Italian lessons, I appreciate the fact that he gave it in his very good English.
It is a complicated reply, and therefore difficult to take on board. However, I noted that he referred to the Council position of January 2005 covering stolen passports. That is clearly in order. However, I wonder whether he could assure me that the other databases I mentioned – on works of art, wanted criminals and fingerprints – are also satisfactorily covered by the Council position?
Mr President, ladies and gentlemen, I thank the honourable Member for his supplementary question as well. The Council has laid down very clear guidelines and the Commission will monitor compliance with these rules, which will apply to all the databases on which Interpol works. I refer in particular to certain key principles regarding data protection: who is entitled to access the data; for what specific and predetermined purposes; how long can data be retained; and, above all, who will be entitled to use them and in what circumstances?
As you know, we have recently put forward a draft framework decision on data protection under the third pillar. This is the very first proposal of this kind, and it further expands the field of data protection in the context of police cooperation.
The conclusions of the last meeting (November 2005) of the Mediterranean countries' Environment Ministers portray an extremely alarming situation as regards the availability and management of water resources in the region. In particular, 50% of the wetlands have disappeared, adversely affecting the flora and fauna throughout the region, while it is estimated that only 60% of the rural areas along the southern coast of the Mediterranean have access to safe drinking water.
In the light of this data and scientists' estimates that, in the future, 38% of the population of the Mediterranean will live in areas where water is in short supply, will the Commission take practical initiatives in the context of Euro-Mediterranean cooperation to deal with this phenomenon jointly with the partnership countries, taking as a model Directive 2000/60/EC(1) establishing a framework for Community action in the field of water policy? Given that under the SMAP (Short and Medium Priority Environmental Action Programme), water and waste management is a priority field, does the Commission have an assessment of the measures and programmes implemented in that field? Does the Commission intend to implement new measures and initiatives under this programme?
. Mr President, the management of water resources in the area of the Mediterranean is a challenge for us all from the point of view both of the quality and the availability of water. The problem of water shortages in the Mediterranean is intensifying due, on the one hand, to the increased demand for water in certain sectors and areas and, on the other hand, to the repercussions of climate change.
As regards climate change, I would like to comment that, from a scientific point of view, it is difficult to maintain that isolated cases of droughts are directly connected to climate change; nonetheless, we know that climate change contributes to more severe phenomena which are manifesting more and more regularly and over larger geographical areas.
We requested and have received a report from the EU Joint Research Centre on the links between climate change and water, water shortages and droughts.
In general, protection of our water resources is one of the priorities of the environmental policy of the European Union. In fact, the European Union has radically restructured its policy in the water sector with the relevant framework directive. In this way it sent a political message well beyond its territory.
One of the basic principles of the European Union's policy in the water sector is cooperation between the regions in various Member States which share common water resources. For this purpose, the so-called EU Water Initiative was adopted, within the framework of which the European Union and its Member States have undertaken to achieve the Millennium Goals as regards the water sector.
Following this, the Commission launched a joint procedure between the framework directive and the EU Water Initiative, a procedure which Greece headed for the part of the initiative concerning the Mediterranean. The aim of this cooperation is to facilitate the application of policies of proper administration of water resources in the Mediterranean countries, by adhering to the principles of the Community Water Framework Directive.
Consequently, with the Member States of the European Union and third Mediterranean countries working together, working groups have been set up, one of which will address the issue of water shortages, and guidelines will be drafted by the end of this year, which will be addressed both to the countries of the European Union and to the other Mediterranean countries. Measures will also be proposed to prevent and manage water shortages and droughts.
Water is one of the priorities of the short-term environmental action plan, known as SΜΑΡ, which is being applied at regional level. Monitoring SMAP actions forms part of the programme and there are reports available for most of these actions. A detailed evaluation of the programme will be scheduled this year and the results will be at your disposal.
So far, evidence from the application of SΜΑΡ is positive and is contributing to the promotion and exchange of experiences and best practices, especially in the water sector. Under the SΜΑΡ 2 programme between 2000 and 2005, two of the eight projects – with a Community contribution of EUR 6.2 million – directly concerned water management.
The next generation of the SΜΑΡ programme, SΜΑΡ 3, will focus on the preparation of overall coastal zone management plans and will make provision for technical assistance to be provided to the Member States' governments. Already various relevant plans are at the signature stage and are expected to last three years from January 2006.
– Commissioner, thank you very much for the information you have given me in your reply as regards EU policy within the framework of the 25 countries and its cooperation with third countries in order to achieve the Millennium Development Goals, especially within the framework of the Mediterranean basin.
I wanted to ask if you currently have more detailed and more specific information available on the question of the guidelines which the European Commission will issue as regards public and private investment within the framework of Barcelona II, because the water sector is a very important sector for the quality of life and equal development which we want to achieve in the Mediterranean basin.
. To be specific, I should like to say first of all that we have various means of financing available both for the countries of the European Union and for neighbouring countries. Basically, they are: the Cohesion Fund, the Regional Development Fund, the Rural Development Fund and so forth. However, there is also money for neighbouring countries.
Of course, all this depends on progress with the adoption by the European Parliament and the Council of the financial perspectives for 2007 to 2013.
We also have a series of measures available both to European and to neighbouring Mediterranean countries from the EU Water Initiative, especially the initiative for water in the Mediterranean and, also, a series of directives for best practices which, of course, will have the relevant financial support.
Commissioner, in its 2004 report, the European Environment Agency stated that the temperature in Europe had increased by one degree above the average for the rest of the world. Has the Commission looked into the establishment of a European Drought Monitoring Centre?
Another consequence of the drought is the devastating fires. Has the Commission looked into any financial aid for preventing fires and alleviating their effects in the rural areas in question?
. Indeed, the European Environment Agency, in a report which it filed two months ago, noted and emphasised that environmental priorities for the Mediterranean area include drought and the prevention and management of drought situations and water shortages, which hit countries such as Portugal and Spain in particular this year.
As regards the drought in Portugal and Spain, the European Union Cohesion Fund provided funds to adapt and support measures already financed some time ago in order to deal with similar weather phenomena.
As regards long-term measures, the European Union will fund Spain with more than EUR 1 300 million to support the new Spanish plan on the management and use of water. In future, special attention will be paid to measures to prevent and manage droughts and water shortages.
I must also stress that the Environment Agency emphasised in its report the importance of other emergent threats in the area of the Mediterranean, especially for ecosystems, from changes in temperatures and rainfall in the area, which have various consequences.
– Mr President, Commissioner, ladies and gentlemen, this afternoon, we discussed the security of energy supply with Commissioner Piebalgs. What role does the Commissioner see in this Water Framework Directive for renewable energy, which, of course, represents a quite fundamental future strategy for the security of our energy supply?
. Renewable energy is one of our priorities at the moment. We have a green paper on renewable energy, which we are trying to promote by various means. We also have targets for the European Union for 2002 and 2020. We have not succeeded yet, but we hope to achieve those targets through the various means and measures we are proposing. To this effect, we have the second phase of the European climate change programme, which promotes renewable energy sources, and we are proposing a series of measures in support of such energy sources.
At the same time, the Commission is currently discussing a strategy for biofuels, which provide a means not only of securing energy resources within the European Union, but also of answering the problems that will be created for farmers by the new agricultural policy, as well as limiting greenhouse gases and dealing with other environmental problems.
Could the Commission outline what action it has taken in response to the resolution adopted by the European Parliament on 15 January 2004 on the implementation of Directive 96/71/EC(2) concerning the Posting of Workers in connection with the provision of services (P5_TA(2004)0030) which noted that the implementation, as intended by the Directive, of core labour standards in the free movement of services and the prevention of social dumping often fails to be achieved in practice, and, in particular, to point 10, which called on it to submit proposals to simplify and improve the existing Directive with a view to obtaining better implementation and application of the Directive in practice as well as better achieving the goals of the Directive, and point 14, which called on it to submit a second report to the Council and the European Parliament on the implementation of the Directive no later than by the end of 2004?
.   Mr President, ladies and gentlemen, the Commission attaches a great deal of importance to Parliament’s resolution on the Member States’ implementation of Directive 96/71/EC on the posting of workers in the framework of the provision of services. Social partners from all sectors were involved in discussions on the resolution, and asked to provide further information in the form of an extensive questionnaire. The latter was also forwarded to the administrative bodies of the Member States, which is the follow-up procedure for all Parliament resolutions. The Commission lent its support to a research project carried out by the European Federation of Building and Woodworkers on the practical impact of the Posting of Workers Directive, which was followed up by a conference. The end result was a draft second report on the implementation of Directive 96/71/EC, which covers the same issues as Parliament’s resolution. The Commission services are currently in the process of finalising this draft report, and it will be adopted in the near future. The Commission has played an active role in both implementing the Directive in practice and improving cooperation in the field of information provision by working together with a group of specialists from the Member States.
One of the outcomes of this group’s work has been a code of conduct, along with guidelines for cooperation and multilingual documents for informal exchanges of information. The aim of these latter is to facilitate communication between contact points and monitoring bodies. In addition, a dedicated website has been launched on the posting of workers, which contains key information in three languages on the legal framework governing the posting of workers and links to related documents and websites set up by the Member States that cover problems relating to the posting of workers. The website also provides the public with access to a list of contact points and monitoring bodies, which means that official bodies and individuals can find out about the appropriate contact points in the various Member States.
I have been informed that the Committee on Employment and Social Affairs has decided to draft an own-initiative report on the impact of Directive 96/71/EC on the posting of workers in the framework of the provision of services. A hearing on this report will be held on 26 January 2006. I will be very interested to learn the outcome of this hearing, and I would welcome the opportunity to cooperate with Parliament on this key issue.
Thank you for your reply, Commissioner Špidla. I should like some clarification on whether the report, which you indicate as being finalised, is the report dated 15 November 2005 that has already been circulated in draft form to the social partners. If so, would you undertake to circulate this report to the Members of the European Parliament, in particular to the Committee on Employment and Social Affairs?
Would you not agree that the experience to date of the Posting of Workers Directive indicates that amendments are required in order to clarify the application of that directive to the delivery of services from third countries, such as Turkey, and also from some other Member States? I am thinking in particular of the Vaxholm-Laval case, which is clearly a challenge in my view to the operation of the directive.
Finally, could you indicate what statistics you have with regard to the number of posted workers and labour inspectorates in the various Member States and the effectiveness of those inspectors?
.   Mr President, ladies and gentlemen, the document to which Mr De Rossa referred is indeed the report I mentioned. The document that has been distributed to the social partners is the original text, which we are still working on, and our assumption is that it will be discussed with Parliament.
I shall now move on to the subject of statistics. Statistical information will be included in the report, although some of the details still need to be finalised, since interpreting statistical data is always an extremely complex task. For the time being, the Commission does not believe that any legislative amendments to the Directive are needed. What is needed, however, is better enforcement of the Directive’s implementation in practice, and I have outlined some of the measures that the Commission has already taken to this end.
– Mr President, I am much obliged to the Commissioner for his clear statements. Am I right in assuming that he does not consider the setting of quotas for third-country workers to be the right course of action for the European internal market; and that, when he works on the proposals for the revision of the Posting of Workers Directive, he will actively take into account the French study that concludes that the existing system provided for in the directive is not working in the Member States?
.   Mr President, ladies and gentlemen, I have to admit that I was not able to identify the report to which Mr Schwab was referring from the quote he used. I will be able to provide a more accurate answer after I have checked the quote for myself.
Access for workers from third countries is a policy which is embodied in EU legislation, and which applies to all the Member States. If the honourable Member wishes to discuss amendments to the rules on third-country workers in more detail, I would of course be more than happy to do so.
I would thank the Commissioner for his answer and am pleased to see that the Commission will cooperate with the Committee on Employment and Social Affairs now that we are dealing with the issue in an own-initiative report introduced in connection with the Posting of Workers Directive. The fact is that it has become apparent – especially from the messages that have come from the Commission concerning various signals pertaining to the Vaxholm case – that the Posting of Workers Directive is not nearly so crystal clear as might be wished.
The intention, of course, is that posted workers should be allowed to work under roughly the same conditions as people in the country to which they have been posted. My question is as follows: is this directive adapted to all labour market models within the EU or only to those governed by legislation and collective agreements declared to be universally applicable? Do you think it is adapted to the Scandinavian model, which involves collective agreements that are not declared to be universally applicable and under which each company is negotiated with separately? Or is a change needed whereby that particular labour market model would also be included?
.   No opt-outs were provided for any of the Member States’ systems when the directive was debated and adopted, and it therefore applies universally. I can well imagine that interpretation of the directive is far from simple at times, since it incorporates a global concept of the European Union and covers all the different forms of labour relations.
As far as the Commission’s basic approach to this matter is concerned, you will be aware that the Laval case is pending before the European Court of Justice, and so I have no choice but to say that it would be wrong for me to adopt a specific position. Generally speaking, I can say that in principle the Commission’s comments should not call any Member State’s social model per se into question. They should, however, unfailingly uphold the principle that the economic freedoms enshrined in the Treaty can be combined with the various social models. In other words, the directive was intended from the outset to provide protection to posted workers at a level that is appropriate for the given Member State. Interpretation may be problematic in certain cases, as I said before, but this is the principle which underpins the Directive, and which applies to all the Member States.
Commissioner, could you just clarify for me, in your comments regarding the Vaxholm case, that you are not in a position to comment? Is the Commission not, in fact, permitted and indeed obliged to make a submission to the European Court of Justice with regard to its view on the issues at stake in that case? Has it not in fact been asked by the Court to make such a submission?
Mr De Rossa, although this is not strictly speaking a point of order, if Mr Špidla is able to answer this question in 15 seconds, I shall give him the floor.
. As you will be aware, and as I said a few minutes ago, the Laval case is currently pending before the European Court of Justice, and the Commission services are at present preparing the Commission’s comments. In principle, these latter should not call any Member State’s social model per se into question They should, however, unfailingly uphold the principle that the economic freedoms enshrined in the Treaty can be combined with the various social models.
As previous speakers have already noted, there need be no contradiction between the two goals of supporting fair economic competition and guaranteeing protection for workers. It is self-evident that any social model that is implemented must comply fully with the goals and fundamental principles of Community legislation and that it must observe these latter, in particular when it comes to such principles as legitimacy of aim, objective justification and proportionality.
Ladies and gentlemen, the Commission is in the process of preparing an opinion that will form part of proceedings before the European Court of Justice. As I have already said, it is impossible for me to go into details at this point in time, and indeed it would be wrong for me to do so.
In the Commission’s view, what will be the impact of the proposed harmonisation of direct company tax in terms of the stability of economic growth and employment, especially in vulnerable areas of sparsely-populated Member States?
. Thank you for the question, in response to which I can state that the Commission has absolutely no plans to harmonise direct company taxation.
As is outlined in the Commission communication of 25 October 2005 on the contribution of taxation and customs policies to the Lisbon Strategy, the Commission intends to carry out the necessary preparatory work towards a common consolidated tax base over the next three years, with a view to presenting a Community legislative measure by 2008. The Commission does not intend to propose a harmonised corporate tax rate, which is just part of the overall area we would like to harmonise.
As regards vulnerable areas of less populous Member States, it should be borne in mind that, under Community state aid rules, Member States have to respect strict conditions when providing for preferential tax regimes in favour of companies undertaking investments in assisted areas, under national regional state aid guidelines for promoting the economic development of certain disadvantaged areas of the European Union. State aid rules remain applicable to any state measures which may be enacted in the context of a common consolidated tax base initiative. The preparatory work by the Commission has not yet reached the stage of examining the impact of a common consolidated tax base on different regions within Member States. Any legislative proposal submitted by the Commission after this work has been carried out will, in any case, be accompanied by an appropriate impact assessment.
On the other hand, I should point out that the common consolidated tax base has been identified as an important tool for helping the Community achieve the Lisbon goals. It will help to reduce compliance costs and to encourage cross-border activities, which will lead to a higher rate of economic growth and employment and a higher level of competitiveness across the whole of the European Union.
– Commissioner, your reply satisfies me completely. I should like to ask you to comment on the question of small and medium-sized enterprises, by which I mean whether they will be taken into account by the Commission as a special group within European enterprises as a whole.
. My answer is a definite ‘yes’. The Commission considers the SMEs to be a special group which is to be supported as it provides a large number of jobs. According to my judgement, the common consolidated corporate tax base will give a special advantage to the SMEs, which are in a less favourable position than the multinationals. So, if there is one group which will profit from the common consolidated tax base, it will be the SMEs.
The recent judgment of the Court of Justice of the European Communities in favour of the Marks [amp] Spencer company, which had asked the UK authorities for tax relief to offset losses suffered by subsidiaries of the group in other European countries, creates a new set of conditions and will have a significant impact on government revenue from corporation tax.
Although the judgment recognises that Member States may prohibit the parent company from deducting tax so that national governments do not suffer losses through the actions of multinational companies endeavouring to exploit the loopholes in tax legislation in order to maximise their profits, I believe that a new area of competition has been opened up between Member States to attract investment. What view does the Commission take of the Court's judgment? Does it propose to take any legislative initiative?
. On 13 December 2005 the Commission welcomed the ruling of the Court of Justice in the Marks [amp] Spencer case on cross-border loss relief. The Court has interpreted the principle of freedom of establishment for cross-border loss relief in a way that is in compliance with the logic and philosophy of the single market and in a way that is supported by the Commission.
The Commission has to continue its efforts to eliminate all obstacles preventing companies from reaping the full benefits of the internal market. The Commission therefore intends to come forward with a communication in the near future in which it will outline its views on cross-border loss relief. This communication will go beyond the specific case of Marks [amp] Spencer and focus on the economic aspects.
The Commission knows that this is a difficult subject as Member States are rightly concerned about the need to protect their tax revenues, but at the same time it is clear that it cannot accept that obstacles to the internal market continue to hamper companies from making investments and creating growth and employment in line with the objectives which it has set itself as part of the Lisbon Strategy.
– Commissioner, you have not answered my question. The Marks [amp] Spencer case highlights double tax dumping. We have different rates and different approaches between the Member States to the taxation of multinational companies with parent companies and subsidiaries within the framework of the European Union.
The ruling by the Court of Justice perhaps highlights rather than deals with the problem. I ask you again: what does the Commission intend to do in order to limit tax evasion by large multinational groups and stem the loss of public revenue to the Member States?
Does it intend to take any legislative initiative? Otherwise, why do you talk of Economic and Monetary Union?
. The Commission’s interpretation of the ruling of the ECJ on the Marks [amp] Spencer case is fully in compliance with the ECJ’s ruling. The problem in that case was that while United Kingdom law permits loss relief inside the United Kingdom market, the same is not permitted in the case of other companies or branches of Marks [amp] Spencer in different Member States – one in Germany and one in Belgium. The ECJ ruling, in compliance with the philosophy of the internal market, was in favour of Marks [amp] Spencer and the Commission fully supported that.
The Commission wants to study carefully the budgetary consequences of such rulings and try to take the initiative to have better coordination within the tax policy of the Member States: if not harmonisation, at least coordination is needed in order to avoid such problems.
To conclude, I want to refer to the first question concerning the common consolidated corporate tax base, which would solve the problem. The difficulty is that, as I have already said, in the best case, if everything goes smoothly and well, we will come up with the legislative proposal no earlier than 2008, so we still have two years in which to provide some temporary solution.
The independent consultancy firm Wik has been tasked by the Commission with evaluating the deregulation of postal services in the EU. It has been reported in articles in the Swedish media that the consultancy firm has among other things proposed the following:
No EU country is to be allowed to impose a requirement on any postal operator to charge a standard rate for postage. Pricing must be free and market-based and not publicly regulated. This means that it may become cheaper to send a letter within a city than between two towns in the same country that are far away from one another. In addition, the rules stating how often mail must be delivered are to be curtailed to a minimum of one day per week instead of five days per week, which is the case at present.
How does the Commission view the above proposals? Does it believe that the abolition of a standard postage rate can have adverse consequences for inhabitants of remote localities in sparsely populated countries like Sweden and Finland?
. The sector study referred to by the honourable Member was commissioned by the Commission in 2004 from Wik Consult in order to assist ongoing work on the gradual opening-up to competition of the European postal market.
The views expressed in the study are those of the consultant. The study is merely one of several elements that the Commission is considering in looking at various options and their possible consequences. In addition to the regular consultation with stakeholders and notably an online public consultation currently under way, the study actually serves as a platform to engage in a transparent and open debate on the conditions for enabling the further phasing-in of competition in the postal market.
It is the understanding of the Commission that the approach taken by the consultancy on the issue of the uniform tariff and the frequency of delivery was an attempt to give more flexibility to the public postal operator in order to sustain a viable and efficient universal service in the long term.
The current Postal Directive 97/67/EC, as amended by Directive 2002/39/EC, does not impose a uniform tariff but requires a minimum frequency of delivery of five days a week.
The Commission can assure the honourable Member that on all aspects of the postal reform in the European Union, including both the issues mentioned, it will try its best to strike the right balance between the necessary degree of harmonisation at EU level and those conditions to be fixed at Member State level, which would reflect the very different characteristics of each national postal market.
Thank you, Commissioner. I should like to be given an answer to my final question: that about whether thought had been given to what the consequences might be for inhabitants of sparsely populated regions. This perhaps mainly affects ourselves up in the Nordic countries where there are many miles between different households and villages.
. As I said in my reply, this consultancy study will form only part of the Commission’s thinking. The purpose of this particular consultant’s report is to inform the Commission on its thinking and it does not prejudge the Commission’s final decision on these matters. The honourable Member may rest assured that this forms only part of our overall deliberative process and does not in any way commit the Commission to making a proposal one way or the other.
I am happy to say that it is not the only consideration, because lots of us use the post and would like it to be delivered each day rather than just once a week. But there is also uncertainty in terms of the actual post offices that will be distributed throughout rural Ireland as well as rural Europe. Can the Commissioner comment on what the Commission is thinking in relation to those services – other than the post – that are offered, and when a decision might be made by the Commission so that there will be more clarity?
. As the honourable Member may know, the Commission must come forward with a report, before the end of 2006, on the direction which it considers the liberalisation of the postal market should take. All the reports and consultations effected form part of our deliberative process in arriving at such a decision.
As Mrs McGuinness will be aware, the liberalisation of the postal market has been in progress for some time, and it is as part of that process that the Commission must bring forward its report on the direction to be taken.
The question of universal services is a key part of its deliberative process. It is, of course, a matter for Member States to organise their arrangements regarding rural post offices as they see fit and in line with their own requirements. Our specific role as the Commission is to consider that of the opening-up of the postal market.
Will the Commissioner pledge that he will not seek to allow a system to be put in place that will bestow a second-class service on rural communities? What specific steps does he have in mind to safeguard against private entrepreneurs creaming off the easy and the profitable aspects of the postal services, whilst leaving rural residents as the poor relations?
With regard to the recently introduced deregulation in the United Kingdom, does the Commissioner have any plans to monitor that, or any comments to make upon it?
. The point raised by the honourable Member will form part of our thinking in whatever proposals are put forward by the end of 2006. And, yes, I am very conscious of the importance of a universal service and particularly the importance of such a service to rural parts of Europe.
There is a risk that health care services will be excluded from the scope of the directive. Patients would not be able to enjoy the same rights as users of other services (right of information on providers, requirement to conclude indemnity insurance). Patients have already obtained the right to have health care costs in another Member State reimbursed thanks to the European Court of Justice, meaning that Article 23 would simply incorporate case law into national legislation, as well as providing patients with a higher level of certainty on account of the definition of hospital care.
What have the Member States done to incorporate the right of patients to have health care from another Member State reimbursed by their own social insurance systems? What does the Commission intend to do to safeguard these rights if Article 23 is not adopted?
. Article 23 of the proposal for a directive on services in the internal market does, as the honourable Member says in her question, codify existing rights to patient mobility. The case law of the Court of Justice has established that, subject to certain conditions, patients have the right to have the cost of healthcare received in other Member States assumed by the social security system in their own Member State. Patients are, without prior authorisation, entitled to get reimbursement for non-hospital care received in other Member States. For hospital care, prior authorisation may be required before a patient can go abroad to receive health care. Authorisations must be granted when the necessary care cannot be given in the patient’s Member State within a medically justifiable time limit.
Before the proposal for a services directive was tabled, the Commission carried out a study on the implementation of the rights of patients in the Member States. The conclusion was that ‘European citizens are encountering unjustified or disproportionate obstacles when they apply for reimbursement, from their Member State of residence, of costs for non-hospital treatment incurred in another Member State, or for authorisation for assumption of the costs in the case of hospital treatment’.
For an individual citizen, the right to receive treatment in other Member States and to have the cost covered by his or her own social security system is probably one of the most important benefits of the internal market. These are the reasons for the Commission to propose the inclusion of health services in the scope of the services directive and for proposing a specific provision on the assumption of health care costs incurred in other Member States.
The Commission has also been actively involved in the work of the high-level group on cross-border healthcare and patient mobility with a view to establishing how best the framework for guaranteeing and promoting patient rights in the single market can be developed.
This work has shown the clear benefits of cooperation between Member States on health and healthcare related issues, of which the reimbursement of costs is just one aspect. A number of Member States are concerned about the effects cross-border care and patient mobility may have on their national health budgets.
In the absence of a clear legal framework, we will continue to be confronted with developing ECJ case law. Pending the vote in this House on the first reading of the proposed services directive, it would be inappropriate to speculate on the position on certain articles, but I can confirm that where Member States impose disproportionate or unjustified restrictions, the Commission will act, including by launching infringement procedures.
I should like to thank the Commissioner for his well thought out answer. He rightly said that legal certainty that health care costs incurred in any Member State will be covered is a key benefit, and one that is of fundamental importance for the free movement of citizens and services within the European market.
There is one question I should like to ask, if I may, as a former minister for health and head of a large teaching hospital. Is the Commission aware of the fact that the Services Directive represents a key opportunity to lay down clear conditions and legal provisions concerning the reimbursement of non-urgent health care costs to citizens of the 25 Member States, without the principle of subsidiarity being violated? Furthermore, is it aware that it has already become untenable for the European Court of Justice to continue acting as the guarantor and interpreter of legislation on this issue, or for it to be possible for such a role to be performed by a high-level group that engages in ongoing discussions, yet has no legislative power and cannot provide any legal certainty?
. As I said in my reply, one of the reasons for the inclusion of health services in the scope of the Services Directive was to deal with some of the issues raised by the honourable Member. However, as the honourable Member will be aware, the debate on the Services Directive in the Committee on the Internal Market and Consumer Protection and in other committees has thrown up a number of other issues, and the Internal Market Committee voted in a particular direction. At next month’s part-session, the first reading of the Services Directive will come before the House and amendments will be debated. Therefore, there are many conflicting viewpoints among parliamentarians on this issue and there are conflicting viewpoints among Member State governments on the scope of the Services Directive to include healthcare costs.
As I have said on this issue and on any others relating to the Services Directive, I remain open to hearing the concerns and opinions of all stakeholders.
I wish particularly to thank the Commissioner for his excellent answer to Mrs Roithová’s question, and I wonder if the Commission might help bring about some understanding of these issues by producing basic data showing that this is an area in which genuine added value can be obtained. By this I mean that cross-border care could constitute added value for people, that we could obtain better specialist health care and that patients could obtain better care of higher quality, sometimes at lower cost but, above all, in a more efficient way. I am completely convinced that the Commission could come up with data which would help us. I wonder what the Commission thinks about helping bring about a better debate on these issues.
. As usual, Mrs Cederschiöld makes a very compelling argument for her case. However, as I said in reply to Mrs Roithová, there are differing views on this issue. I await the outcome, in the first instance, of the vote in the European Parliament next month and the various amendments that have been proposed in this and other areas.
Certainly Mrs Cederschiöld makes some very compelling points, but there are other views also.
The Commission's efforts gradually to create a more transparent and open European defence procurement market are moving in the right direction despite the particular features of this sector.
The procedure followed so far is based partly on Directive 2004/18/EC(3) and partly on Article 296 of the Treaty, which provides for derogations. To what extent does the Commission intend, provisionally, to define more clearly the criteria for implementing Article 296 concerning derogations, together with the criteria for the scrutiny and monitoring of the related national procedures?
To what extent can it be considered that derogations whereby government authorities negotiate with suppliers of their choice in respect of the manufacture of goods for the purposes of research, study and experiment and the supply of defence material by legal persons, in which the government holds more than 50% of the capital, are consistent with the conditions governing the application of Article 296?
. The honourable Member’s question can be split into two parts. The first issue is whether the Commission intends to clarify further the criteria governing the use of Article 296 of the Treaty. The second, more specific issue is the Commission assessment on the rules to be applied to research, study and experiment contracts in the field of defence.
On the first issue, we recently outlined our proposals for future initiatives to improve cross-border competition in defence procurement. Our communication of 6 December announced the adoption in 2006 of an interpretative communication on Article 296 in the field of defence procurement and the start of preparatory work on a possible defence procurement directive. Those initiatives are based on the results of the consultation launched with the green paper of 2004. The contribution of Parliament to this debate, voted on 17 November, explicitly supports the Commission in its initiative.
The interpretative communication will give guidance on how to use Article 296 of the Treaty, which allows Member States a derogation from internal market rules and from Directive 2004/18 when their essential security interests are at stake. This provision has to be applied on a case-by-case basis and cannot be interpreted widely. It is for the Member State that seeks to rely on this provision to provide evidence that the derogation is justified and proportionate to the objective pursued.
A possible directive would coordinate procedures for defence procurement in cases where the derogation under Article 296 is not applicable or where a Member State chooses not to take advantage of it. It would provide new, more flexible procurement rules, better suited to the specific nature of the defence sector. The adoption by the Commission of a possible proposal for such a directive is subject to the results of the impact assessment which will be carried out in 2006.
The Commission is not in a position to give an assessment of the facts described by the honourable Member in the second part of the question. Article 296 of the Treaty has to be applied on a case-by-case basis and according to the specific circumstances of each case. However, the principles that should be taken into account when establishing the rules to apply can be briefly outlined.
On the one hand, it is worth noting that public procurement in the field of research, study and experiment benefits, under certain conditions, from specific derogations within the existing directive and within the Government Procurement Agreement of the World Trade Organization. Defence contracts of this kind can also benefit from derogations within the Code of Conduct set up by the European Defence Agency for the Article 296 area.
On the other hand, the question of government ownership of the share capital of potential contractors, and the consequences in terms of the rules to be applied, is not an issue to be addressed on the basis of Article 296: this is linked to the ‘in-house’ derogation, as established by the Court of Justice. However, according to this case law, the derogation only applies in cases of 100% ownership.
– I should like to start by thanking the Commissioner for his transparency and comprehensive reply to my question.
I think that concern about the question of transparency of public procurement and public defence is an issue which preoccupies the European economy in general, but I shall bear in mind the Commissioner's explanation that he will clarify the derogations from Article 296 of the Treaty on the basis of the relevant decision by the Court of Justice, especially the stage of the procedure during which public arms procurement contracts are awarded.
What we need to know – and urgently – is how the Member States are to intervene with a consultation mechanism in relation to procurement as a result of research and technology.
. The honourable Member, Mrs Batzeli, reminds us of the advantages of having transparency in this particular area of public procurement. However, as she will be aware, Article 296 allows considerable discretion on the part of Member States as to how they organise such activity. Hopefully our recent communication of December 2005 and what we intend to do in cooperation with all stakeholders will open up that area even further.
I believe it is important to have a single European market in the defence production and procurement sector, which is vital for the future of the European Union. I believe that the Commission – in the past at least – has given an unreasonably generous and wide interpretation of Article 296. Could you say whether you would narrow that interpretation in future? Most importantly, if you do not have it, will you do an estimate at Commission level of the costs of not having a single market in the defence sector, in terms of the costs of purchases from overseas that might have been purchased in-house and the costs of having a fragmented and divided defence market in Europe with batch production rather than mass production?
. I understand that the sum total of defence budgets in the EU is in the order of EUR 169 billion, of which about EUR 82 billion is for procurement. Therefore, as the honourable Member implies in his question, any opening-up of the market in this area could lead to very substantial savings on the defence budget of many Member States, which would be much to the betterment of the public finances in all those Member States. So there is indeed considerable potential in this area.
On the other hand, if we are to open up this particular market even further, there must be cooperation among the Member States as to how to proceed. I wish to put these facts on this House’s record just to show the amount of money involved in this area.
Questions Nos 28 to 30 will be answered in writing.
How does the Commission assess developments in the Ukraine during the past 12 months, and what strategies has it drawn up for 2006 with a view to bringing this important and entirely European country closer to the EU?
. Thank you for the question. The European Neighbourhood Policy has brought and will continue to bring Ukraine closer to the European Union. Our cooperation with Ukraine can be seen as most successful. The European Neighbourhood Policy Action Plan adopted in February 2005 has proved to be an essential and efficient tool for encouraging reform through deeper political cooperation and closer economic integration between the EU and Ukraine.
Following the Orange Revolution, a renewed willingness on the Ukrainian side to boost EU-Ukraine cooperation could be observed. The implementation of the Action Plan by Ukraine in the course of 2005 can be assessed positively. At the summit with Ukraine in December 2005, President Barroso confirmed progress by Ukraine in political and economic reform. Progress in the EU-Ukraine relationship could be registered on economic integration; granting of market economy status by the EU to Ukraine; cooperation in the key sectors of energy and transport; a memorandum of understanding on energy cooperation; justice and home affairs; the opening of visa facilitation negotiations in parallel to negotiations on a readmission agreement; as well as in the area of foreign and security policy, namely, the launching of the EU border assistance mission on the Transnistrian segment of the Ukraine-Moldova border.
However, important steps remain to be taken by Ukraine in the implementation of the Action Plan, in areas such as the rule of law and in particular on the economic side: the fight against corruption; adopting relevant legislation for WTO accession; and improving the business climate.
The Commission hopes to build on the additional impetus given by the summit – the first with a Ukrainian Government fully committed to reform – to the development of our relationship with Ukraine. In February 2005 the EU committed to initiating early consultations on an enhanced agreement between the EU and Ukraine as soon as the main political priorities of the Action Plan have been addressed. That commitment remains valid; when we are able to do so depends on Ukraine and perseverance in the reform process to tackle outstanding issues. The March 2006 parliamentary elections will be an important test of Ukraine's continued commitment to democracy and will be essential in opening further perspectives in the relationship with Ukraine.
The future relationship will be based on several essential conditions: the success of the political reform, respect for fundamental rights and freedoms, and WTO membership, so as to fully integrate Ukraine into the world market. This will also open up prospects for the establishment of a free trade area between the EU and Ukraine.
The way ahead lies in a close partnership with Ukraine, based on common values and the objective of economic integration, as well as strengthened cooperation in a number of areas. The policy of constant progress and small, continued and common steps in the EU-Ukraine relationship has proved to be successful over the past year since the Orange Revolution and will allow us to tackle the challenges ahead.
– Mr President, on the one hand, I regret the absence of Commissioner Ferrero-Waldner – I do not think that that is right, as her name appears on the agenda – but, on the other, I am glad that the Austro-Hungarian cooperation in the Commission is working so well.
I have two brief questions for the Commissioner. Firstly, what aid, in the form of staff and funding, does he regard as conceivable for the coming year to prevent the reform process in Ukraine failing or toppling once more – as, indeed, certain neighbouring states obviously believe it will?
Secondly, what specific action is the Commission taking to improve the transport links between the European Union and Ukraine, and to develop common infrastructure concepts to strengthen Ukraine’s energy and transport links to the west?
. I am afraid it is too early to answer these questions. Perhaps Mrs Ferrero-Waldner has something in mind, but as far as the Commission is concerned, we have not reached the point of being able to answer this question because, first, political and economic reforms are needed to get Ukraine closer to the European Union. Then comes further and deeper cooperation.
I should like to put a question to the Commission. The fact is that, today, the European Parliament has almost unanimously adopted a very powerful report on human trafficking. We have given a very great deal of attention to this issue, and we have also addressed it in the contacts we have had with Ukraine. With today’s decision, Parliament is giving its position a higher profile. I should like the Commission to give particular attention to this issue, which has received an incredible amount of support today here in the European Parliament.
. I think that it will take a long time to bring Ukraine closer to the European Union and it will be a long road. Using my personal experience as a former foreign minister of neighbouring Hungary, I can say that Ukraine has come a long way, and since the Orange Revolution there is now no major question that Ukraine wants to get closer, that Ukraine wants to be a democratic country, wants to be a market economy. Nevertheless, it is still has a long way to go before it completely complies with EU norms and principles.
We have two options. Either we can be too demanding and push Ukraine away from the European Union, or we can be more tolerant, more cooperative, and bring Ukraine closer, bearing in mind that the domestic political situation in the country is not that simple. Ukraine is now facing general elections that will be a test of democracy in the country, whatever the outcome. What we have to take into consideration is not the outcome of the election, but the democratic nature of that event, which will be a test for Ukrainian democracy.
On 27 November 2005 Velupillai Pirapaharan, leader of the LTTE, made 'an urgent and final appeal' to the newly elected President of Sri Lanka, Mahinda Rajapaske, to reinvigorate the peace process and 'satisfy the political aspirations of the Tamil people.' Pirapaharan indicated that, if 'a reasonable political solution' was not offered soon, the LTTE would intensify its struggle for self-determination, possibly by violent means. What is the Commission's response to the tone and content of Pirapaharan's Hero's Day speech?
Given the stalemate in the peace process since the LTTE withdrew in 2003, and the seemingly irreconcilable zero-sum perspectives of Rajapaske, (who campaigned with promises not to share power with the LTTE) and Pirapaharan, does the EU not feel it has an overwhelming responsibility, as a Tokyo co-chair and a key donor, to open an urgent dialogue with both parties before they return to violence, to find a solution which realises the Tamil right to self-determination within a united Sri Lanka?
. Thank you for the question. There are strong reasons for concern about the situation in Sri Lanka. The year 2005 was a bad one for the peace process. The assassination of Foreign Minister Kadirgamar, the electoral boycott enforced by the LTTE in the north and east, and the numerous killings in the east and in Jaffna have put the ceasefire in jeopardy.
The failure of the post-tsunami operations management structure, the mechanism within which the government, the LTTE and Muslim representatives were to decide jointly about tsunami reconstruction in the north and east, has also been a heavy drawback, creating huge resentment among the Tamils.
What we are seeing now is a dangerous spiral. The Sri Lankan military has now lost more than 60 soldiers in indirect attacks by the LTTE in Jaffna and other parts of the north and east. So far, the government has acted with a remarkable sense of restraint, but this cannot last forever.
The European Union, and the Commission in particular, plays a strong part in the peace process. Sri Lanka is a personal priority of the Commissioner responsible for external relations, Mrs Ferrero-Waldner. She went there last March and fought hard to obtain an agreement on P-TOMS. She still feels this would have made a major difference. The EU passed strong messages to both sides throughout the year. In particular, the EU declaration of September 2005 announcing that high-level delegations of the LTTE would no longer be received in EU capitals was a major signal that, while seeking a balanced approach to the conflict, the EU would not tolerate further violence from the LTTE.
The Commission has also been instrumental in raising the profile of the co-chairs. The Commissioner responsible for external relations personally attended three of the four co-chair meetings held in 2005. Indeed, two of them were held in Brussels.
The Commission continued to support Norway’s facilitation through public, as well as private, messages throughout the year. The Commission also supported the idea that the next co-chair meeting should take place in Sri Lanka close to the fourth anniversary of the ceasefire agreement.
The Commission will intensify its efforts into the next year. Two priorities have been set for the Commission’s action. Firstly, the Commission will work towards an even stronger role for the co-chairs, including direct visits at ministerial level. The Commissioner responsible for external relations herself intends to return there in February, hopefully with all the co-chairs. She wants to be able to speak to Mr Pirapaharan in person and pass him the direct message that Europe will react very soon if the LTTE shows no sign of change.
Secondly, now that P-TOMS have failed, the Commission is working on an alternative base to deliver reconstruction to the north and east. It may seek to work more locally, say in one or two districts, to compensate for the absence of a larger consensus between the key players.
I thank the Commissioner for his detailed response. I have one issue that I wish to raise, following on from today's mine attack which resulted in the deaths of two civilians and the injury of 12 soldiers. That is the latest in a month of bloodshed. Given that both sides have agreed, in principle, to review the implementation of the ceasefire agreement, is the EU, as co-chair of the peace process, planning on taking this opportunity to push for a human rights declaration signed by both the government and the LTTE in order to put the protection of fundamental human rights at the heart of the peace process?
. Thank you for the supplementary question. As I am not the Commissioner responsible I can only give my personal view, and not that of the Commission, on this new development which the Commission has not had time to discuss. However, it would seem to me that an initiative such as the one you suggest as a possible option is fully in line with the Commission’s policy on the situation in Sri Lanka.
As the subject is covered later in this part-session Question No 33 will not be called.
As the author is not present, Question No 34 lapses.
We note with concern that the democratisation process in Colombia is constantly being disrupted by disturbances in the country. We are also concerned about the continuing human rights violations there. The armed conflict is escalating and drug-trafficking is continuing on a large scale. This constitutes a serious obstacle to development and peace in Colombia. A number of Swedish voluntary organisations send personnel to Colombia to work on peace projects and projects to defend the rights of local and indigenous people, including land rights. This should be seen against the background of the fact that, as in many other Latin American countries, large corporations are expanding rapidly, as, particularly, is palm oil production by them. Will the Commission propose any special measures to support the democratisation process in Colombia?
. The Commission shares the concern of the honourable Member regarding the continuing human rights violations and the persisting threats to democracy in the regions of Colombia affected by the longstanding internal armed conflict. Therefore the EU strategy for Colombia mainly aims at supporting comprehensive peace initiatives, with the strong involvement of local communities. It is thus the intention to directly contribute to the strengthening of democracy with an integrated set of instruments.
Among these, over the period from 2001 to 2005, more than EUR 16 million was committed for Colombia from the European Initiative for Democracy and Human Rights, for 53 projects supporting human rights and democratisation, and which have been implemented or are still under way.
Thank you, Commissioner. I asked this question precisely because Colombia is in the process of becoming the scene for our second largest refugee disaster. Where Colombia differs from other countries is in the fact that land there is still in the hands of local and regional landowners. That is why there is still an opportunity to help the local population and to ensure that people are allowed to retain their land. This factor will of course be what is important when we try to solve this conflict. Thank you very much for your answer, and I naturally hope that we shall jointly make progress in these peace initiatives being taken by the EU.
. I do not wish to take the floor on that, as I am not aware of the problem that the Member raised.
What view does the Commission take of the outcome of the ASEAN summit held in December, particularly as regards the protection of human rights in ASEAN countries such as Myanmar (Burma)?
. The Commission follows with interest the attempts by institutions and individuals in ASEAN countries to establish a human rights mechanism. The Commission supports those efforts and other human rights issues through various cooperation programmes in several ASEAN countries. An EC-sponsored ASEAN-wide human rights conference will be held in Manila in 2006.
We are encouraged to note that for the first time an ASEAN summit called for the release of political prisoners in Myanmar. ASEAN leaders also agreed to dispatch the foreign minister of Malaysia, the current chair of ASEAN, to assess the democratic process during a visit.
While those initiatives by ASEAN are positive, we should remain cautious about the prospects of immediate changes in Myanmar and especially about the release of Aung San Suu Kyi.
Commissioner, progress has indeed been made, at least in terms of the call that has been made for human rights to be respected in the country formerly known as Burma. I do, however, have a question, or rather a request and a proposal, for the European Commission. It is my belief that the Commission should monitor the situation on an ongoing basis, naturally with Parliament’s help. Truly international pressure, brought to bear by Europe as well as Asia, is our only hope of achieving any concrete results. I would urge the European Commission to take an ongoing interest in this issue.
. Thank you for your proposal, which I will certainly forward to Mrs Ferrero-Waldner. I think that the possibilities available to the European Union, which is not in the region, are more limited than those available to ASEAN, for instance. I think ASEAN could do more, but your proposal is certainly worthy of consideration.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
The next item is the debate on the following reports by Mr Fruteau, on behalf of the Committee on Agriculture and Rural Development.
Mr President, I would like firstly to congratulate Mr Fruteau on the effort he has made to improve the Commission’s proposal, which represents a u-turn in what has been the European Union's policy on the sugar sector since 1968 and which, furthermore, is going to put an end to sugar beet cultivation in many regions of the European Union.
Although this has been mentioned many times, I would like to comment on the lack of respect that the Council has shown towards this Parliament by reaching an agreement and communicating it to the media before hearing the opinion of this Parliament. The gentlemen’s agreement that has always existed within the institutions has been violated. Given anti-democratic gestures such as this, we should not be surprised that the citizens do not believe in the institutions and vote as they do and as they will continue to do.
With regard to the political agreement that the Council has reached, it is closer to the Commission’s proposal than to what the European Parliament is going to vote on tomorrow. I shall just refer to prices. You have agreed a reduction of 36%, while the Commission proposes 39% and we in Parliament are going to vote for a reduction of 30%.
I would also like to express my disagreement with the discrimination against the countries with a production share lower than their consumption and do not therefore produce the surpluses that in theory make this reform necessary. These countries are being penalised, while an extra quota is being provided for the large producers of C sugar.
Finally, everybody talks about producing biofuels as an alternative to the sugar beet that is going to be taken off the market, but how and when are the means going to be provided? I do not imagine that you believe, Commissioner, that with a million and a half hectares for energy crops and a subsidy of EUR 40 per hectare we can respond to the needs of the huge number of farmers who are going to lose their livelihood.
Mr President, the decision of the Council is brutal for the European, and therefore the Hungarian sugar industry, and hence it cannot be accepted. The European Parliament cannot allow the decapitation of the European sugar industry. If this brutal Council regulation remains in place, in 15 years’ time sugar production will be limited to two European Union Member States: France and Germany.
This could be avoided if the excellent, thorough and balanced report of rapporteur Jean-Claude Fruteau is taken on board, but even the version proposed by Mrs Fischer Boel would be more beneficial for European sugar producers.
The position of the European Parliament is that the price cut should be 30 percent, lower than the percentage specified in the decision of the Council, and compensation should be higher, of 100 percent if possible. It is also important to make sure that the transitional period does not exceed four years. Area-based aid should be linked to partial production, and this should be included as one of the conditions. This will be my request to the Commissioner.
A more moderate price cut, together with the conditions mentioned, would grant more chances of survival to sugar beet production and sugar industry in midfield Member States, such as Hungary. Unfortunately all five Hungarian sugar factories are owned by foreign, French, German and Austrian sugar beet growers, who may decide to restrict production to their own countries. This would present a risk for a country with an economic production at average European levels, such as Hungary. This is why I am asking my fellow Members: let us correct the wrong decision of the Council.
Ladies and gentlemen, the cost of sugar, currently Europe’s most subsidised agricultural product, is three times higher than the world price – an unfair and unacceptable situation indeed, and the reason why I think that sweeping reform was, and is, inevitable.
One question that arises is whether the Commission proposals go far enough. In my view, what is being overlooked is the sugar sector’s structural problem, namely a general overproduction. Far more sugar is already being produced than consumed. This situation will get worse as the price drops, which will only benefit major producers and distributors. In the final analysis, it is the agricultural industry that pockets the savings, while the small farmers receive less for their yields from sugar beet. Ultimately, the consumer ends up paying the same price for a kilo of sugar.
It is, in particular, the poorest countries that are at risk of being the victims of this reform. Preferential treatment has created local sugar crops, often small-scale with a minimum outlay, in various ACP countries. Those countries cannot possibly compete without further European support. Hence the importance of the Kinnock amendment to free up an annual amount of EUR 200 million for the ACP countries. In fact, Mrs Kinnock’s other amendments also deserve our support.
Failure to deliver on the commitments in the framework of the ‘Everything but Arms’ programme will seriously damage our credibility in respect of the LDCs. Moreover, this reform invites a discussion about a general abolition of all export subsidies, as recently promised in Hong Kong. I will conclude by summing up that sugar reform is necessary, but not if it is sweet for major producers while leaving poor farmers with indigestion.
– Mr President, as we stated in the Committee on Agriculture and Rural Development, we are very concerned about this sugar reform and about the positions that the Council unfortunately adopted ahead of this debate.
Our proposals in committee stressed the promotion of the principle of food sovereignty and safety, and the protection of farmers and the industry in regions and Member States experiencing difficulties. We also advocated an increase in production quotas, in countries in which there is a production shortfall in relation to consumption, as in the case of Portugal.
Accordingly, we proposed, and continue to advocate, an increase in production quotas at the Coruche factory in Portugal to 120 000 tonnes of sugar beet, in order to guarantee economic viability, jobs and sugar beet production, given the good conditions in Portugal and the major shortfall in sugar production in relation to consumption.
Mr President, they say it is better to give a fishing rod than a fish. If we are going to shut down sugar production in Ireland and in the EU, we can and must properly compensate the farmers and producers, even if just to salve our own conscience.
But are we crazy? Why are we shutting down sugar production when we desperately need to find alternatives to petroleum fuels? Why are we paying to have empty fields and rusting equipment when we need sugar production more than ever? Sugar has other uses besides sweets.
On the one hand, we are warning of the disappearance of oil and promoting alternatives; on the other hand, sugar – one of the viable alternatives – has been made to disappear. One hand does not seem to know what the other is doing. How can we accomplish anything?
While we are planning our own compensation package, let us remember third countries like Mauritius, which are being devastated by our sugar reforms.
Mr President, liberalisation of the sugar market is a complex problem, and one that requires our particular attention. The European Parliament demonstrated its awareness of this fact by adopting a resolution on the future reform of the common market organisation for sugar on 10 March 2005. Unfortunately, the European Commission ignored this resolution. In July 2005, it presented three proposals for regulations that undermined the meaning of the resolution that the House had adopted. Parliament was ignored for a second time on 24 November 2005, when the Council adopted a final version of the reform without asking the House for its opinion, and in the face of opposition from the Polish and Greek Agriculture Ministers. This has led to us being presented with proposals that violate the principle of European solidarity, and whose aim is to ensure that the sugar market is reformed at the expense of smaller countries, in particular the new EU Member States. A further aim is to ensure that European sugar production is concentrated in Germany and France.
The proposed solutions will work to the disadvantage of farmers and sugar factory workers, and to the advantage of the large sugar companies. The individual and the principle of partnership have fallen by the wayside in this reform. The new Member States have privatised their sugar factories, yet the vast majority of such factories in Poland were taken over by foreign owners at a mere one third of the price that they will now be paid for stopping production. The situation is similar in many other countries.
For these and many other reasons, I would suggest that all three proposals be rejected, and that a new reform be drafted that would in keeping with Parliament’s resolution of 10 March 2005.
Mr President, I am fully aware that ever more far-reaching reforms of the common agricultural policy must be and will be carried out. It is an unfortunate fact that these new reforms will work to the disadvantage of farmers, and that as usual the new Member States will suffer most. This is yet another example of the unjust terms upon which we joined the EU.
It will be no secret to the Commissioner that the reform of the sugar regime currently under way will not win her any friends in Poland. She should understand our point of view, however, and pay due attention to it. As the rapporteur said, our attention should be focused in particular on the men and women who earn their living from sugar production. The planned compensation should be targeted mainly at workers in sugar factories and at farmers, rather than at the owners of such factories. This is all the more true since the majority of sugar factories in Poland are under foreign control.
The transfer of production quotas from one country to another should be prohibited in order to avoid speculation. This reform of the sugar market is yet another wasted opportunity. Instead of acting as an expression of solidarity between EU Member States and with developing countries, it will result in insufficient aid for poor countries and fresh points of contention between Member States.
Mr President, Commissioner, there is an urgent need for a reform of the sugar market, since the present regulation governing quotas, prices and export subsides expires on 30 June 2006. Yet changes of the kind that have been proposed to us are unacceptable.
The view held not only by myself, but also by the majority of sugar beet farmers in Poland, is that the only word that can be used to describe these changes is scandalous. The political compromise that has now been reached by the Council is intolerable. It has even been claimed by Polish sugar beet farmers that the reform of the EU sugar market was delayed on purpose until after the new Member States had joined, so that sugar production in the EU could be scaled down at their expense. The European Commission has said time and time again that C sugar quotas destabilise the market. The WTO panel ruled against us, and we were unsuccessful in our appeal. Yet the compromise reached by the Council of Ministers provides for an additional 1.1 million tonnes of C sugar for the Member States that produce most of it.
There is an astonishing lack of consistency in the measures taken by the European Commission and the Council. Even though the goal of these institutions is to limit production, they have proposed an increase for countries producing large quantities of what is known as C sugar. We received several Christmas presents along these lines, but it is a shame that Father Christmas was not as generous to all the other countries. How do the Commissioner and the Council explain the fact that only selected countries will receive additional aid? How have these countries been selected? The cost of all these Christmas gifts, which will take the shape of more generous restructuring payments, will be met by other, much poorer countries, including Poland. I would ask the Commissioner whether the reform of the sugar market amounts to nothing but haggling, or whether it is based on consistent measures that will ensure that the European sugar market is competitive.
I would ask Parliament to adopt the amendments that I have tabled with a view to improving this reform of the sugar market, at least in part. Let us hope that the Commission and the Council take note of them. There is still a chance that they will do so, and I would be very grateful if they did.
– Mr President, Commissioner, ladies and gentlemen, this debate and subsequent vote will finally bring to a close more than a year of work in this Chamber, and I should like to highlight Mr Fruteau’s constructive approach, and express my backing for his reports. Rather than being the end of the road, however, this moment marks the start of a process of development in the sector.
Turning to you, Commissioner, I should like to say that the trend towards viewing the market as the be-all –and end-all has had devastating consequences, although we have helped somewhat to mitigate those consequences. If such a reform is, rightly, deemed inevitable, that is already cause to be wary of its effects. This is because, since the positions of the Council and Parliament came closer together, it has revolved around a drastic price cut of 36% in four years. Deregulation via price works in the interests of the large producers, which can continue to grow to the detriment of the environment and exploit even further an under-paid workforce outside Europe. It is also in the interests of the major users, who will buy sugar a great deal cheaper on the world market without this being reflected in the price of the end product, thereby maximising their profits. That is their definition of development, not to be confused with our concept of development.
On the other side of the coin, deregulation via price is damaging to the small producers here in Europe and, even more so, in the ACP countries and the least developed countries, who will sell their sugar for less and may even have to stop producing, without any viable alternative source of income. Nor will this be of benefit to small consumers: there are strong indications that they will not be paying any less. In Europe, moreover, some countries will stop producing and others will carry on with some difficulty, both for producers and for firms and their employees.
I should like, if I may, to introduce a particularly Belgian flavour at this point. I would welcome the possibility of restructuring in the chicory sector with a view to producing inulin, for which prospects are good. I tabled some amendments in this regard and I thank you, ladies and gentlemen, for accepting them. With regard to the Council, which is set to meet in February, I hope that greater prominence will be given to the amount of aid earmarked for farmers and to the conditions that firms seeking restructuring aid need to meet. I shall be keeping a close eye on this.
– Mr President, ladies and gentlemen, the agreement on the sugar COM has been called a historic agreement and a brave and bold decision on a situation that has remained crystallised for too many years. It has been said that action was needed today because it implies being able to find the necessary funds to carry out this painful but absolutely essential restructuring and to guarantee not only compensation for the farmers concerned, but also the long-term sustainability of the sector. This new policy will encourage trade and will strengthen the European Union’s negotiating position at the WTO meeting to be held in Hong Kong next month.
With this reform, the European Union will certainly be an attractive market for developing countries, to which they can export their sugar, although I personally believe that we shall lose a great deal in terms of quality and consumer health guarantees. In this respect, Commissioner, perhaps we need to take a tougher, more prudent and more cautious line. Lastly, this agreement will enable the European Union to offer its ACP partners financial assistance to adapt to the changes, but it will certainly end up simply protecting France and Germany, as always.
While expressing my great appreciation for the work done by the rapporteur and the Committee on Agriculture and Rural Development, I do not wish to linger over the terms of the agreement, which are now familiar to everybody. Once again, however, I must point out the extent to which the role of the European Parliament has been undervalued, in that all too often it has been bypassed by the Council and by the Commission itself.
While hoping, therefore, that the amendments to improve the text are accepted, I want to say how baffled I feel, since there has been no attempt at all to take a bolder stand on the CAP in order to ensure that the European Union has the energy independence that it needs, by focusing on alternative energies or energies integrated with oil, such as energy from biomass, as Professor Prodi maintained as well.
By transforming biomass, we can achieve earnings that far outweigh the losses on sugar. Is the Commissioner aware of that? Is the Commission? I believe it would be worthwhile for the European Union to invest in the biomass transformation sector which, incidentally, is a technology that produces hydrogen directly. Two tonnes of dry biomass, in fact, produces the same heat as one tonne of oil, but while the potential cost of biomass is EUR 200 per tonne, oil costs about EUR 400 per tonne. Let me give you an example: Italy would save about EUR 12 billion and Europe EUR 120 billion. With that we could implement a policy that combines the goals of reform with those of social justice in the best way possible and without unexpected and excessive trauma. We could adopt proactive, positive measures for the environment, for farmers and for the producers themselves, without promoting a benefit culture and, what is more, without losing jobs.
Mr President, today we are debating three reports tabled before Parliament on the reform of the sugar market. As a representative of a new Member State, Poland, I should like to raise two grave concerns about this reform.
Firstly, the reform has been made necessary by the excessive amounts of sugar exported by two countries in particular, namely Germany and France. These exports amount to nearly 2 million tonnes, and it is France and Germany that should bear the cost of this reform by significantly reducing the amount of sugar they export. Since Poland exports a mere 90 000 tonnes, it can only limit its production within these constraints.
Secondly, sugar production limits have been imposed on sugar factories rather than on farmers in Poland, unlike in other EU Member States. The majority of sugar factories in Poland were bought out by German and French investors, who paid around EUR 200 per tonne of production limit. Given that they will be compensated to the tune of EUR 730 per tonne of abandoned production, the owners of such factories will receive nearly four times more than they paid. What is more, they will still own the industrial assets, or in other words the buildings, land and machinery.
I should like to address these two grave concerns to the Commission and to the Council, as well as to the Commissioner, who is present in the Chamber today. All of these latter believe that they have come up with a first-rate idea for a reform of the sugar market.
– Mr President, ladies and gentlemen, Commissioner, we all agree that the sector needs to be reformed in order to make it sustainable, in line with the latest reform of the CAP and with the EU’s international obligations. Despite these new objectives, however, the reform proposed by the Commission would cause serious problems for Europe’s farmers, not least the swingeing reduction in the price of sugar.
I therefore endorse Mr Fruteau’s report, along with the work carried out by the various political groups in the Committee on Agriculture and Rural Development, which I feel sends out a very clear message to the Commission and the Council. In addition to the capping of price reductions to 30% in the common organisation of the market in sugar, I wish to highlight Amendment 3, on support schemes for farmers, which refers to the possibility of Member States continuing to enjoy production-linked subsidies, at least to some extent. This will help prevent the rapid disappearance of the sugar sector in the regions most under threat from this reform. I would say, however, that the Commission’s proposal was drawn up more from the point of view of the processing industry than that of agricultural producers, and more from the perspective of the interests of the major surplus producing countries than that of the smaller countries which do not even produce enough sugar beet to satisfy consumption, as in the case of Portugal.
The mainstay of sugar beet production in Portugal is a factory that produces some 70 000 tonnes of the 300 000 tonnes consumed across the country. In other words, it is not countries like Portugal that are unbalancing the international market with surplus production. Nevertheless, by safeguarding the possibility of the restructuring fund supporting those giving up on part of the quota, we will be helping the sugar industry in some countries, such as Portugal, and shifting it away from the agricultural sector towards sustaining the processing side of the industry.
Lastly, I should like to express my objection to the way in which the Council has approached this subject, from an institutional point of view. It does not matter how many times we hear that what we have is a political agreement and not a formal decision, the truth is that at a time when Europe’s citizens have expressed their concerns about the amount of transparency in the European institutions, this is not the best way to move forward. It is not simply a matter of following the interinstitutional agreement to the letter. We also have a duty, as politicians directly elected by the citizens of Europe, to demand respect, both ethically and politically, for the institutions.
Mr President, I welcome Mr Fruteau's reports and I would also pay tribute to the way he has gone about his work. It would be fair to say that we do not have identical views on the reform of the sugar regime, but I would like to think that we are now much closer at the end of the process than we were at the beginning.
Like the rapporteur and previous speakers, I think it is a pity that the Council chose to reach a political agreement in advance of the debate in this Parliament. I think it shows a lack of respect for this House. Nevertheless, I welcome the fact that the Council has recognised and supported the need to end the artificial support for the sugar sector and to make the European sugar regime more competitive in the world market, and I believe that the 36% reduction will make us WTO-compatible. It is not as radical as the 39% that the Commission proposes, but I think it brings us into line with WTO rules. The four-year implementation that the Council also recommends gives our producers a chance to adjust to the new realities.
Where I would like to see more action is in two specific areas. Firstly, in relation to C sugar. We should have a clear commitment to abolish C sugar, which clearly distorts world trade and could still be a subject of dispute at the WTO level. So I shall support Amendment 80 on Thursday, as I hope will the House.
I warmly welcome the EUR 7 billion compensation that has been given to European producers and I recognise that they need that support. However, like other speakers in this debate, I regret that we are not being as generous to ACP producers. The 18 ACP producers currently have stable earnings of around EUR 250 million a year from the sugar regime. The Commission proposal was for EUR 190 million a year between 2007 and 2013, which was good but not generous enough. The problem is that the Council agreement of 16 and 17 December does not meet the EUR 190 million that the Commission proposed, and as the budgetary authority in this, along with the Council, Parliament must press for EUR 190 million a year, if we are to be seen as genuine about our Millennium Development Goals objectives.
Finally, I would like to add my voice to those who say that using sugar as a biofuel is a potential way forward and a potential new market for sugar. The technology exists; it needs to be improved and adapted; that needs research and technical support, and I hope the Commission will look again more generously at that aspect of reform and do more to assist the wider use of sugar, both as an environmental measure and as a way of compensating European sugar producers for the loss of revenue they face from these proposals.
Mr President, I thank Mr Fruteau, not only for his work to date, but also for sticking with this marathon session; and I also thank the Commission. I think we should all get a clap on the back. Rather than repeat some of the comments made about these reforms, I just want to say that I have some concern about the severity of the price cut. I have urged this before, as an alternative to using a quota cut as a mechanism to control supply.
I have particular questions for the Commission. Perhaps the Commissioner could give me an answer. In relation to the levy to be deducted from processors, could the Commission say whether, if a country – and I am speaking of Ireland – grows beet in 2006, the company has to contribute to the restructuring levy this year, should it intend to stop production in 2007? It is a crucial issue and it will decide whether or not we grow beet this year – perhaps the last season for beet growing in Ireland.
My second question relates to a comment the Commissioner made earlier in the debate when she said that the 10% which is being set aside under the restructuring scheme for growers could be increased by Member States in particular circumstances. Perhaps the Commissioner might outline what those circumstances might be.
Without using all of my time, because we may all be tired and perhaps emotional, I shall just say, with regard to the developing world – and I share the concerns of others here in the House – that in reforming sugar we have upset the developing world, because we are offering it access to our markets at much reduced prices. What it wants is access at high prices, because that is the only way that it can grow and prosper. Those who have called for this to happen should think about what they have now succeeded in achieving.
Lastly, I hope the reforms do what the Commissioner says they will do: give us a competitive sugar industry. Alas, I think that for Ireland it will mean that we will have no industry at all.
– Mr President, Commissioner, the rapporteur, Mr Fruteau, deserves thanks for his committed work, which enabled the achievement of what was, after all, an acceptable compromise. He was not helped, of course, by the fact that the Agricultural and Fisheries Council had taken a preliminary decision. Although we do not have power of codecision in this field, this decision can only be tolerated in the light of the 2005 WTO negotiations.
The compromise that has now been reached remains a tremendous challenge for those affected: within the EU as well as the ACP and least developed countries. Even though the affected parties will receive compensatory payments, there will be losses of income one way or another.
In future, many sugar-beet-growing regions in the EU will not be able to grow as much sugar beet for food purposes or, in some cases, any at all. The Commission should follow the lead taken by the Committee on Agriculture and Rural Development in this regard and examine the possible scope for increasing the funds per hectare available for non-food crops.
In my view, the key proposals of the Agriculture Committee are similar to those of the Agricultural and Fisheries Council. I hope that the compromise is adopted in the end, as it will give beet growers planning security and enable sugar-beet production in the EU to continue in future in spite of severe cuts.
Sugar-factory operators also share responsibility, however. Their task is to implement the regime of the future market organisation in such a way that viable socio-economic solutions can be devised in cooperation with the trade unions and staff representatives.
Ladies and gentlemen, as you are no doubt all aware, sugar cubes are a Czech invention, and so as a Czech MEP I should like to make a number of comments on the proposal to reform the Common Organisation of the Market for sugar, if I may.
The first comment I should like to make is that I welcome the attempts of the European Council and of the European Commission to reform the EU’s sugar policy. The policy as it stands is utterly ludicrous and costs taxpayers and consumers too much. This state of affairs must change as soon as possible and the market as a whole must be deregulated and liberalised.
Secondly, the fact that the sugar regime is being reformed only after the EU’s policy was ruled unfair by the World Trade Organisation is deplorable, and everyone in the EU should spend some time reflecting on it. Why are we incapable of liberalising our own markets, and why do we have to be forced into doing so by other countries? After all, free trade and free markets have brought nothing but prosperity to the European nations throughout their history, whereas economic protectionism brings nothing but poverty. Yet it would appear that advocates of protectionism are well represented in this House. I am fundamentally opposed to their views and I will not vote in favour of their amendments. The sugar regime must be reformed as soon as possible.
The third point I should like to make relates to the fact that a sugar refinery operated in my home town from 1890 until 1994. The reason it went bankrupt was the opening up of the sugar market after the fall of Communism in my country. The sugar refinery in my home town of Lysá nad Labem went bankrupt because it was unable to compete with the subsidised sugar refineries in the European Union. In the course of the 1990s, more than 50 sugar refineries in the Czech Republic went bankrupt or were closed down for this reason. The people who worked in them lost their jobs and received no compensation, and the refinery owners and sugar beet farmers received no compensation either. It is now the turn of the sugar sector in the old EU Member States to undergo the same process of market adjustment. The compensation that has been proposed is extremely generous, which should make such adjustment a simple task. I am therefore in favour of the reform of the sugar regime, and indeed I believe that it could go further. Our experiences in the Czech Republic show that such a reform is both feasible and manageable.
Mr President, I would like firstly to highlight the efforts made by the Committee on Agriculture and Rural Development in order to be able to reach an agreement amongst all of the political groups, which is not at all easy given that the Commission’s initial proposal was aimed more towards the disappearance of sugar cultivation than its reform, without taking account of the resulting social cost. I therefore believe that this intense year of work has been worthwhile.
Secondly, I would like to congratulate the rapporteur, Mr Fruteau, whose three regulations have incorporated moderation, balance, solidarity and, above all, a realistic approach to the future of the sector, not just the 21 European Union producer countries, but also the ACP and least-developed countries.
I would also like to add my voice to the many criticisms heard in this House at the fact that the Council should adopt a political agreement without awaiting Parliament’s report. We hope that this will not have set a precedent for future reforms.
Finally, after so much work, I would like to refer to the double speak that some Members have been indulging in from the outset – I feel that I should point this out now that we have come to the end – voting in favour of the Fruteau report in the Committee on Agriculture and Rural Development and then, when they get back to their country, criticising everything about it. Some of us have been working to reach agreements, to bring positions closer together, in order to achieve what in the end has become a reality. Despite everything, we believe that the current situation is much better than the situation at the outset; we do not like the reforms, we have never liked them, but we must recognise that we have improved on the difficult initial situation.
I believe that this is the moment to send a clear message from this European Parliament. Ladies and gentlemen, it is always better as a rule to build rather than destroy. It is preferable to do things with an eye to future generations rather than to the next elections, because we will always be proven right in the end and the strategy of confrontation without arguments which has taken hold in my country will not bring about any positive solution.
I shall end by calling on Parliament to support the Fruteau report, which is a good report and which may improve the Council's agreement, and, if it is strengthened by this Parliament, we will be able to move forward towards a better future for the sector.
– Mr President, Commissioner, the new sugar regime being outlined will be particularly unfortunate for growers. In many areas this means an end to the cultivation of sugar beet. The closure of sugar factories will send farmers and industrial workers into unemployment. Unfortunately, the first demonstrations have already started in my country.
We must set as our objective the survival of our farmers on their farms. We do not need any more urban drift. If we want to replace sugar beet with energy crops, we must be more generous with our aid. Besides, we owe it to the environment, because energy crops mean that we are protecting the environment, although the ACP countries will not fare better in the future under the new regime.
Commissioner, you are a sober, honest and able person. You work with Mr Fruteau, who has made very good proposals, you work with the chairman of the Committee on Agriculture and Rural Development, Mr Daul, you make improvements, you make brave proposals, you demonstrate to those who criticise you that you are not here as a formality and that everything has been decided, but that you want – truly and constructively – to listen to Parliament. In this way you protect the European Union, the European Parliament and European agriculture.
Otherwise, in many disadvantaged areas of Europe we shall see farming disappear, villages abandoned and the ecological deterioration of Europe. For heaven's sake, I do not think that is what you want.
Mr President, sugar reform is first and foremost a social problem for farmers and workers in Europe and in the developing world. For social justice to be successful on a world scale, the European market has to be opened up. This reform is inevitable and painful, but if you have to jump through fire, you may as well make a good job of it. The Commissioner succeeded in making an enormous leap, the Council managed a smaller jump and this House would like to take a somewhat smaller jump still.
Workers and farmers are worried, though, and are right to demand strong social guarantees. In that sense, the restructuring fund is vital. Thanks to the pressure we have exerted, we now have a bigger restructuring fund, which is important. We would like the fund to grow even more, for workers want more than retraining. They want alternative employment when their factories close down.
Bio-ethanol is a solution, provided it can be produced using low levels of energy. More funding is needed for research into this. Only in that way is a social and sustainable future for the sector possible. Only in that way can the sector accept this reform.
– Mr President, Commissioner, ladies and gentlemen, for a change, I should like to speak in favour of the current process of reforming the common organisation of the market in sugar, albeit with a very specific eye on sugar in the outermost regions.
While the EU is committed to cutting back sugar production to bring it into line with world trade rules, the French overseas departments are on a diametrically opposite course, which consists of further increasing production in order to ensure that sustainable jobs are maintained and created, and that the fragile balance of both farming and industrial operations is preserved.
As regards the Commission’s proposals, it can be said that Réunion, Guadeloupe and Martinique are pioneers in adapting their sugar cane sector. This is firstly because their level of production have remained well below authorised quotas, and they are thus not part of Community overproduction, and secondly because, in the past thirty years, factories have gradually merged. Accordingly, it is no longer possible to envisage either stopping or cutting back activities without upsetting the whole balance of the sector.
Sugar cane has become a valuable commodity, capable of producing not only sugar but also energy, using bagasse or indeed natural manure. In the overseas departments, multifunctionality in agriculture is not merely some theoretical project, it is a reality. Moreover, it is precisely because they were pioneers that the overseas departments cannot go any further.
Whereas the Commission and the Council have refused any further financial concessions to the departments, France has been authorised to implement provisions paving the way for state aid to be granted, in addition to the Community funds, via the political agreement in the Council ahead of the WTO summit in Hong Kong.
There could be compensation for price cuts, with some leeway for increased production, which would return some sense of stability and visibility to a sector that has endured two years of uncertainty.
I should like to congratulate the rapporteur, Mr Fruteau, on his efforts and would formally ask you, Commissioner, to retain the provisions in the Council’s compromise on sugar in the overseas departments in order to ensure the sector’s future.
– Mr President, Commissioner, ladies and gentlemen, sugar reform was one of the most complex Community policy dossiers. Before finding political agreement, the Council should have taken Parliament’s opinion into consideration, in order to strengthen cooperation among the European institutions and to provide solutions commensurate with our expectations and the impending challenges. The outcome that has been achieved is, however, positive and moderately satisfying. I believe that Parliament’s contribution to the establishment of the compromise was vital.
The own-initiative report adopted by this House last March provided a number of decisive pointers for drawing up the new proposal. The emphasis that this House placed on the social impact of the reform, with the establishment of a restructuring fund for the industry, is an essential part of our position which has been taken up in the agreement. It is certainly a painful reform, but it is inevitable if Europe is to meet its international commitments and at the same time ensure that the sector has a sustainable, competitive, long-term future.
The compromise that has been reached is much more balanced than the Commission’s proposal in June and it provides for a series of positive measures: the chance to retain a proportion of coupled aid for those who continue producing; the support measures for sugar beet growers; the attention given to the regions penalised by the dismantling of the industry; and the creation of a diversification fund. The reform thus avoids totally abandoning production and its social and employment repercussions will be much less disastrous than we feared.
Mr President, Commissioner, this is not the first time that Parliament has made known its opinion on the reform of the sugar regime. I was one of the Members who voted in favour of the resolution we adopted last year. Among other things, this resolution called for the quota reduction measures to be reconsidered, in particular in the case of the new Member States. I am delighted that the Commission has revised its original strategy and proposed a reform based on a reduction in the guaranteed price of sugar that will meet competitive sugar producers and sugar beet farmers halfway. I have certain reservations about the report we are discussing today, however, since it calls for a smaller reduction in the price of sugar than that to which the Member States agreed in December. This agreement itself was the result of a compromise that was achieved by toning down the harder-hitting proposal by the Commission.
Firstly, it should not be forgotten that we suffered defeat at the hands of the WTO. We must therefore meet the requirement to open up our sugar market by 2009. In this connection, I can only wonder at the exaggerated amount of attention being paid to the interests of the least-developed countries. On the one hand, these countries would like the price of sugar to be reduced in markets outside Europe, but on the other, they want prices to remain high on the European market, to which they have privileged access.
Secondly, I should like to stress that reducing the price of sugar over a longer period would work to the advantage of less competitive businesses, and help perpetuate distortions in the sugar market. It would not only be competitive sugar producers who would lose out, but above all European consumers, since they would be the ones paying most of the cost – quite literally – of a more moderate fall in prices. At present, they have to pay three times more for sugar than consumers in other parts of the world. Is it acceptable for them to continue subsidising an extensive protectionist system every time they buy a product containing sugar?
We should remember that the main purpose of the European Union is to remove barriers to mutual trade, not to perpetuate and strengthen them. We should therefore prove that we are a truly European Parliament, and that we are not afraid of implementing market mechanisms, in the fields of sugar production and sales.
Mr President, the political agreement reached by the Agriculture Ministers − including the Spanish Socialist Minister, for which she should have been dismissed − will undoubtedly be adopted at the end of the month among points A of the agenda, that is to say without any debate whatsoever. There is no need, everything has been debated.
Unfortunately, the discussion we are holding today in the European Parliament will have no impact on the final decision. In the future, we must prevent Parliament's voice from being ignored again in such a blatant manner, particularly on decisions with such significant economic and social importance. To this end, however, the European Commission must not use any excuse it likes to ignore the opinion of Parliament, as it has done on this occasion.
I would like to make it clear, in case there is still any doubt, that this report, which will be put to the vote on Thursday, is a very long way from the political agreement reached by the Member States, with regard both to sugar prices and to compensation for farmers or the Member States' freedom to maintain part of the coupled aid, which in the agreement amongst the 25 in the Council is not taken up. Parliament’s report distributes the efforts for reducing production in a fairer manner, by removing the additional allocation of a million tonnes previously known as ‘C’.
These are just a few of the examples that we may find if we compare the different texts, but the list would get very much longer if we were to carry out a detailed analysis of the agreement.
In short, we do not like the reform, we did not like the European Commission’s reform because it was horrible. Nevertheless, the agreement that is going to be voted on in this Parliament on Thursday seems to us to be the least bad option.
. Mr President, I have listened carefully to the debate. Its intensity is a sign that quite a lot is at stake. However, it is also a sign of the commitment with which you have engaged yourselves in the process of making this new reform.
Let me first deal with the amendments. I believe that I have found in them a lot of common ground with my own views. I shall start with the proposed new common market organisation. You have argued that the safety net is necessary during the restructuring period ending in 2009-2010 in order to limit undesirable market disturbances. I can accept that. I can therefore endorse the substance of Amendments 2, 29 and 54.
In order not to encourage overproduction and subsequent building-up of stocks, it will be necessary to set the intervention price at a level considerably lower than the reference price of the following campaign. Intervention will also have to be limited to a certain maximum quantity. Finally, I think that during the restructuring period we need to dispose of all management tools, including private storage.
You also argue that as long as our international commitments are respected some quantities of quota sugar should or could be exported. For the sake of the market balance, this is an idea that I can live with and thus I accept in principle Amendments 20, 39, 49, 51 and 68.
Many of you have mentioned bioethanol. I share your analysis that future energy production could become a outlet for Community beet. Along these lines, I can support Amendments 11 and 42, raising the political profile of bioethanol in the reform package.
As you are aware, the Commission is working on a whole set of political initiatives. On 1 February we shall adopt a proposal on the promotion of biofuels based on agricultural raw materials. I am also aware that Mr Parish is currently working on a Parliament resolution on exactly the same subject. I think we need to take this debate when these contributions have been adopted, rather than to take it now within the context of the sugar reform. I must underline that I am very interested in coming back to this debate as it is very important.
I share the view that we need to address the specific problem arising for those growers who practise autumn growing. This is specifically a problem in the Mediterranean countries. That would require a provisional extension of the quota without restructuring levy for the marketing year 2006/2007. The Commission can thus agree with the principle of Amendments 23 and 69.
I can share your concerns as regards the income of beet growers, and consent to the relevant part of Amendment 31 concerning the removal of the additional 10% flexibility for the sugar price.
On industrial sugar, I can accept the substance of Amendment 43. Strict and complex rules that are difficult to monitor should be avoided.
There is also a series of technical amendments that were already accepted in the technical discussions on the Commission proposal. Other amendments cover minor issues that could better be settled in the framework of the implementing rules. I am not in a position to accept the other amendments on the reform of the COM.
Let me now move to the draft regulation amending Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes. I can support the principle of increased flexibility for Member States in the context of the compensatory payments and therefore accept the substance of Amendments 5, 6, 8 and 11, adjusted as necessary.
Building on my vision to underpin the development of bioethanol production in the Community, I can also live with the notion of Amendment 7, whereby sugar beet for purposes other than sugar production could be grown on set-aside land.
Amendment 4 and Amendment 13 present a compensation system based on the amount of sugar produced from beet from each individual farmer. I am in favour of the proportionality principle of this reform, for instance, by advancing higher levels of compensation to Member States facing severe reductions on their quotas. However, the draft report proposes a system that would differentiate payments based on the volume of the sugar beet produced. Such a system would create enormous practical difficulties for a very limited added value, which would go against the shared objective of simplification, and I therefore cannot accept it. Nor can I accept the other amendments.
Finally, let me refer to the draft regulation establishing the restructuring funds. I can endorse the idea underlying Amendments 4 and 14, whereby beet growers can benefit from a part of the restructuring aid. However, given the very different conditions faced by Member States, a minimum of 50% would be too high. Let us not forget the many obligations that need to be dealt with through this restructuring fund. There are some environmental, and some social obligations that are very important. If we were to impose a minimum of 50%, there would be cases where we would have difficulty in meeting these different obligations. Therefore I cannot accept it.
As mentioned already in my opening statement, a of 10%, with the possibility for the Member States to increase this percentage, seems much more appropriate. Mrs McGuinness, this is addressed specifically to you: I would never dare interfere in the decisions taken by the Member States to decide at what level they would agree on this compensation percentage.
Likewise, I can support the principle set down in Amendment 5, and the relevant part of Amendment 10, relating to the extended flexibility for industries ceasing sugar production and moving to alternative sectors, such as the production of bioethanol. The same applies to the notion of the partial quota surrender which is in Amendment 7.
The social element is already well covered in the proposal and additional administrative requirements would only slow down the restructuring process. Therefore, I am of the view that Amendments 6, 9 and the relevant part of Amendment 7 should not be accepted.
Some last-minute amendments have also been tabled. I am positive about the idea of Amendment 17. Sugar beet growers who continue sugar beet production in Member States which significantly reduce their sugar quota should be eligible for some kind of state aid for a transitional period.
The proposed amendments to which I have not referred are of minor importance and for technical reasons I do not consider it necessary to take them on board. This also includes the last-minute amendments tabled last week.
I took note of the particularly harsh comments that were made concerning the treatment of the ACP countries. Indeed, this has been the subject of very intense discussion, but we have not forgotten the ACP countries. The foreseen price cut only kicks in for the ACP countries in 2008, two years after it is imposed on the European farmers. Let us not forget that after the full implementation of the reform, the ACP countries will still benefit from a price that is twice as high as the world market price.
The Commission has always proposed an action plan for the ACP countries, with EUR 40 million for 2006. These funds are expected to be at their disposal in 2006, even if the prices are not lowered until 2008. Funding of EUR 40 million is certainly not a lot, but it is enough to get started and it has always been the intention to provide significant funds for the remaining period from 2007 to 2013. It is quite clear that the size of these funds will depend on the ongoing discussions on the financial perspectives.
The reform also introduces a number of obligations for undertakings that want to take up the restructuring fund. I must say that I am sorry and disappointed that quite a lot of Members – among others the Polish Members – are obviously unable to be here, because it must be completely clear that sugar companies cannot, I repeat,just take or cash in the restructuring fund and leave the country. They simply have to provide measures for employees in the sugar industry. These rules apply to training or early retirement, or what you will. This money is going to be spent in cooperation with the government. There seems to have been a complete misunderstanding about these restructuring funds.
I can answer Mrs McGuinness' question on the levy, which is: yes, the only way to avoid this payment to the restructuring fund would be to do away with the production in 2006/2007.
Lastly, some Members criticised the fact that the Council agreed on a political line for the sugar reform on 24 November 2005. The definition of a political line at the November Council was driven by exceptional circumstances. The current regime remains applicable only during the ongoing campaign and our growers and operators face some very difficult choices. We owe it to them to provide, in a timely fashion, acceptable conditions in which they could make those choices.
We have lost in the WTO panel on sugar, and compliance with the panel's conclusion is a matter of urgency. Finally, we had to prepare for Hong Kong in order to be able to defend our sugar sector, and we therefore needed to know what we had to defend.
However, I must emphasise that these circumstances should not have come as a surprise to anyone. Since I presented my reform proposal before this Parliament on 22 June, I made it absolutely clear that the Council would have to define its political line on the sugar reform at the November Council. I repeated this when I appeared before the Committee on Agriculture on 13 September 2005 and when I wrote a follow-up letter to all the members of that committee on 26 September 2005. I have operated in full transparency throughout the process to allow Parliament to play its role to the fullest.
But, finally, let me say to those of you who are critical here today that we owe much credit to the many committees and members of this House who have provided very valuable input over the last 12 months. The reality is that you have managed successfully to influence the shape of the reform – a reform that will secure sustainability of this sector in Europe and a reform that allows us to offer a real alternative to those farmers and to those regions that will be most affected by the restructuring. That is the result and it is a good one.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the recommendation for second reading (A6-0381/2005) by Mrs Korhola, on behalf of the Committee on the Environment, Public Health and Food Safety, on the common position adopted by the Council with a view to the adoption of a regulation of the European Parliament and of the Council on the application of the provisions of the Århus Convention on access to information, public participation in decision-making and access to justice in environmental matters to Community institutions and bodies (06273/2/2005 – C6-0297/2005 – 2003/0242(COD)).
. Mr President, the regulation to be voted on tomorrow on the application of the provisions of the Århus Convention to Community institutions will force us to confront decisions which are very political in nature. It concerns important environmental legislation which relates to access to environmental information and the right of citizens to participate in decision-making.
The Århus Convention, ratified in the European Community by the Member States and the EU, will be implemented by means of three directives, for which the first two pillars have already passed through the codecision procedure and conciliation. During the entire process I have been rapporteur for the reports on the Århus Convention. These pillars concern the transparency of environmental information and the Community’s right to be involved. The third directive, access to justice, will probably not go ahead, because the Member States have not achieved consensus in the matter and there has been a general feeling that the project should be shelved. The right to access to justice has also proven to be the biggest problem area in this regulation.
I have always stressed the importance of the rights of citizens regarding matters of the environment. Openness and transparency are the lifeblood of democracy and a fundamental component of our own safety. The regulation now before us, which extends the scope of the provisions of the Århus Convention to Community level, is nevertheless in danger of acquiring some worrying features. The European Parliament’s Committee on the Environment, Public Health and Food Safety, when it voted, clearly altered the focus of the provisions, taking the Convention to what in my opinion was an undesirable level. It is one thing to monitor and regulate how, for example, an authority applies and interprets the provisions of environmental legislation but quite another to monitor and regulate how a democratically elected legislator goes about his or her task. The committee’s design as it stands would in practice give all non-governmental organisations that fit the description very loosely the right to take the Community institutions to the Court of Justice of the European Communities, thus according them a kind of watchdog status with regard to said institutions. As a politician, I am not, however, prepared to delegate in this way the power democratically bestowed on me and controlled by the people, and I hope that tomorrow this matter will be put right in the plenary vote.
The most crucial areas in tomorrow’s vote relate to Amendments 22, 24 and 25. Article 230 of the Treaty allows citizens to institute proceedings in the Court of Justice of the European Communities if a decision affects the citizen directly and individually, which is only right and proper from the point of view of democracy. The position of Parliament’s Committee on the Environment now means, however, that any NGO within the EU can evade this provision by requesting an internal review, which the Community institution must reply to with a formal decision. This decision, in conjunction with Amendment 25, will clear the way for examining the legality of the original decision, and not only its procedural but also its substantive legality, and will thus give NGOs the power ultimately to evaluate the work of the Community’s institutions. This would automatically allow them to take the Community’s institutions to court, and, with such supreme authority, oversee our work.
In a democracy it is the people who are the highest authority, and the decision-makers whom they elect implement their will. Now, however, we would be placing NGOs above the people and that is difficult for me to accept. This is a political matter and one of principle. Please do not misunderstand me: we need environmental organisations, and the world would be a much poorer place if NGOs had not justifiably raised many important questions. Nevertheless, what they are now trying to drive through for themselves, with some heavy lobbying, is disquieting.
Furthermore, the definition of NGOs in the regulation is a very loose one, and for that reason I have tabled two amendments for the House which set out the criteria in greater detail. The first states that an NGO must have operated in more than one EU country for at least two years. The other amendment adds the words ‘compliant with the law’ to the definition. These amendments are essential for requests for reviews to remain within controllable limits and in order to obtain additional criteria for the nature of the work of NGOs.
The members of our committee in this report have tabled amendments which I am happy to agree with. I myself have emphasised the importance, for example, of the quality and comparability of environmental information. Similarly, I support the democratic nature and transparency of our decision-making whenever I can.
In fact, however, that is all I want from the environmental organisations. If they themselves complied with what they demand of us, if they were more transparent in their activities and funding procedures, and if they gave less misleading and mistaken information, we would not need to impose these restrictions and criteria. From the global point of view, it has been disappointing to observe that NGOs do not by any means always disseminate the correct information or correct what has been shown to be mistaken information.
A good example of this is the letter that came this week from the biggest environmental organisations, which gives the wrong picture of the opportunity that is possibly now opening up to them of access to justice in court. They mention that industrial companies are able to institute proceedings in the Court of Justice, and now this legislation would only bring them to the same level. The letter fails to mention that the environmental organisations do by no means aspire to the same level as companies, regarding which there is a call for this decision to affect them ‘directly and individually’, in other words, as an interested party. Instead, the environmental organisations should now be able to choose, within the entire Union and ignoring criteria relating to interested parties, which area they are interested in. It was misleading that this essential detail was left unsaid.
The Århus agreement is an important part of viable democracy. For that reason, citizens’ rights should not abuse the right to access to justice in order to put the brakes on projects or provide a forum for organisations’ fund collecting campaigns. Neither can I accept that the work of political decision-makers should flounder amid endless complaints from organisations. It is not appropriate to resort to the right to appeal incessantly. Abuses would undermine those citizens’ rights which we originally set out to defend. Accordingly, at the plenary reading we now have to be careful regarding how the Community actually applies the right to access to justice. I hope that Parliament will move closer to the Council’s view, which I hold to be a balanced one.
. I should like to thank the European Parliament and the Committee on the Environment, Public Health and Food Safety for their perseverance in drafting this report at second reading. I am particularly grateful to the rapporteur, Mrs Korhola, for her contribution to efforts to apply the Århus Convention to Community institutions.
It is worth noting that, following the directives on access to environmental information and public participation, this proposal for a regulation is the third legislative proposal in succession on the application of the Århus Convention, this time to the Community institutions, and Mrs Korhola has made a valuable contribution.
This regulation has been proposed in parallel to the decision to ratify the Århus Convention, which contains obligations not only for the public authorities in the Member States, but also for the Community institutions. Consequently, the provisions on this matter already in existence needed to be supplemented.
That is why the proposal covers all three parts of the Convention, namely access to environmental information, public participation and access to justice.
The Community became a contracting party to the Convention in May 2005, just before the second conference of the parties in Almaty. At that time, the first reading of the regulation had already taken place and political agreement had been achieved at Council level in view of the common position.
The common position improves and completes the initial Commission proposal from numerous points of view. It also incorporates, either literally or materially, many of the amendments which the European Parliament formulated at first reading.
To be specific, as far as access to environmental information is concerned, a new Article 6 is proposed which refers to the application of the exemptions relating to access to environmental information, as proposed in the European Parliament's amendment.
The common position also incorporates elements of the European Parliament's amendments relating to more detailed requirements for public participation in the preliminary preparation of plans and programmes relating to the environment.
As regards access to justice, the Council simplified the criteria and the procedures on the basis of which non-governmental organisations can file a request for an internal review of deeds of Community institutions. It is worth noting that the organisations in question no longer need to act at Community level in order to exercise this right.
The Commission is in a position to accept the changes in question, given that the current wording retains the obligation of the organisations in question to have environmental protection at Community level as their basic objective.
The Commission was also able to accept changes to the provisions which refer to the outcome of the internal review and the facility for non-governmental organisations to take recourse to the Court of Justice.
The Council effected the changes in question in a bid to avoid a text which might clash with the rules of the Convention concerning the right of access of individuals and groups of individuals.
The Commission, as the guardian of the Treaties, endorses the Council's intention in this case, especially given that the common position is in keeping with the Århus Convention, which allows the contracting parties to adopt criteria for public access to justice.
I hope that agreement will soon be reached on this specific proposal. We have already come a long way from the overall application of the Århus Convention and the adoption of this regulation will prove just how much we wish to apply it to the Community institutions.
. Mr President, I would like to express my agreement with Mrs Korhola; I really cannot agree with Amendments 22, 23 and 25. I believe that the Århus Convention, which is already being transposed in some countries, such as Spain, is clearly a victory for the possibility of transparency, training and so forth.
Nevertheless, I am extremely worried that positions that move away from the common sense demonstrated by the Council and from the Commission's position intend to give non-governmental organisations excessive legal capacity, in my view, as Mrs Korhola has said.
I believe that democracy must be symmetrical. It is not logical that non-governmental organisations should have more rights than local councils in this field. Neither do I believe that regions can have a particular capacity which we here would give them.
Furthermore, there is a principle in law, that of direct interest, which has been the subject of much debate in legal history and which is normally applied to the family or to certain problems that occur in the territory in question. Nevertheless, I believe that applying direct interest to any NGO in Europe would take us into the realm of infinite law, and we would have no idea where that would end.
I believe that this may create a huge number of problems, above all because, as we know, sustainable development requires knowledge of the direct resource, because not every case is the same. The main principle, which we have raised here many times, is that the concept of sustainable development is integral, it must relate to a specific place, and in one place certain things can be done for economic and social reasons which cannot be done in another place.
The idea, therefore, that certain NGOs, often not located in the relevant place, can demand this right by virtue of their interest in the environment, seems to me to be excessive. I therefore agree with the Council’s position.
. Mr President, I would like firstly to point out that this report by Parliament, which must facilitate the work of adapting to the Århus Convention, is a necessary and appropriate instrument. I therefore acknowledge the efforts of the rapporteur and the other Members to apply this Convention to the mechanisms currently in place in the Member States and the Community institutions with a view to guaranteeing the legitimate right to environmental information and justice. In this regard, we believe that better access to information and greater participation by the public in decision-making will make it possible to apply those decisions more effectively and will contribute to increasing awareness of environmental problems amongst the public.
The Convention will have to enhance transparency, responsibility and good governance in such diverse areas of public action as energy, agriculture, transport and tourism, by recognising a series of rights aimed at guaranteeing the effective participation of the citizens in public decision-making processes. That information must provide sufficient knowledge to allow them to participate actively and consistently in the different administrative procedures. Furthermore, the right to promote the administrative or legal resources they consider appropriate must be recognised when it is judged that those rights have been violated by public administrations.
With regard to the specific aspects of the report, I believe that in relation to access to justice for NGOs, the latter should not have excessively restrictive requirements, such as the requirement to work at international level and, above all, that of not having been registered for more than two years for the presentation of requests. I believe that in many cases that would be a serious injustice.
Furthermore, with a view to ensuring that justice is universal, I believe that we should reject the idea of the European Investment Bank being able to deny access to environmental information, since the Århus Convention states that exceptions must be interpreted narrowly and the inclusion of the term ‘banking’ enlarges the notion of confidentiality. In fact, the directive on public access to environmental information does not lay down specific rules for banks. I would like the Commission to agree on these two specific issues because I believe them to be the most important ones.
I hope that this Regulation will be applied as soon as possible, in order to guarantee access to justice on all environmental issues.
. Mr President, the application of the Arhus Convention to the European institutions constitutes a major step forward, because it helps – as is necessary – to make the process of drawing up European legislation transparent, so that the public has more of a say in the preparation of environmental plans and environmental programmes.
This regulation enhances democracy in the environmental area. The provisions of Arhus with regard to access to information, participation in decision-making and judicial access for environmental issues will apply across the whole of the EU. From now on, not only the Member States, but also the Community institutions, will need to comply with these provisions.
Accessing justice, as provided for in the Arhus Convention, entails that the public must have the option of bringing environmental decisions taken by the EU institutions before the European Court. At the moment, citizens with an environmental interest or environmental NGOs have no opportunity of raising any issues with the Court because they are rarely affected personally – the conditions included in the EC Treaty apply to access to justice, something that is often easier to demonstrate in the case of economic operators. It is, of course, important for NGOs to enjoy the same level of access to justice, although the way in which this has been fleshed out by the Commission and the Committee on the Environment, Public Health and Food Safety – particularly in Amendments 22 and 25 – is liable to attract some criticism.
To prevent many hundreds of NGOs from bringing minor objections before the court, amendments are used to prescribe strict conditions for NGOs who can make a request for internal review. Even with those conditions – that are now before us and that the rapporteur has presented to us separately – in place, there will be many NGOs who can submit requests of this kind.
It is not the intention to bring every single environmental decision taken by the European institutions before the Court, for that generates legal uncertainty and will only increase the European Court’s heavy workload. On the other hand, at times when there is serious doubt as to a certain environmental decision, it must be possible to raise this with the relevant authorities.
My group is divided over this issue. Whilst some are great fans of Amendments 22 and 25, because they feel that these remove an imbalance, that the Arhus Convention is thus better implemented and that this is in line with the EC Treaty, others think the reverse, namely that these create inequality because environmental NGOs would be given a privileged position and that moreover, the Convention would be at least at loggerheads with the Treaty.
I can only regret that there is no room for a middle way, as a result of which NGOs would have the opportunity of having their say at times when it is really necessary, without there being the risk of numerous insignificant objections being lodged. In fact, I now believe that it would be preferable if the Convention were to simply give greater opportunities for access to justice, which is, in fact, what the late Constitutional Treaty would have done had it not now been abandoned.
Mr President, if the Århus Convention is to work as intended in the EU, it is crucial that the rules also guarantee certain environmental organisations’ access to testing by the courts. The Council’s common position does not, however, give the NGOs such access. The Committee on the Environment, Public Health and Food Safety has therefore, quite correctly, supported the Commission’s original proposal and re-introduced this element. I regret that many members of the Group of the European People’s Party (Christian Democrats) and European Democrats are attempting to prevent the Århus Convention from being fairly implemented. Have they learned nothing from the French and Dutch ‘no’ votes? If we are to increase understanding of, and support for, the EU project, grass-roots participation and control are hugely important.
Take a current example. The European Parliament has decided to take proceedings against the Commission in the case of the brominated flame retardant BDE, on which the Commission has lifted the ban without having been given the right to do so by the legislator. Moreover, the Danish Government has followed suit by taking similar legal proceedings. The environmental organisations too need, however, to be able to take action when EU laws are broken. Now, the chemicals industry has been at its tricks again, keeping the citizens at bay. Individual citizens cannot have decisions in the environmental sphere tested because there is no individual interest. However, NGOs take care of public interests within the environmental and health spheres, so they should have access, in the EU too, to testing by the courts.
What we have here, of course, is a case of David and Goliath. The environmental organisations take care of public interests, while the chemicals industry, with huge sums of money behind it, can force decisions through the EU system. We saw this with REACH. Without transparency and grass-roots access to the Court of Justice, the EU is developing into an apology for a democracy.
Mr President, the Confederal Group of the European United Left/Nordic Green Left supports all the amendments by the Committee on the Environment, Public Health and Food Safety to this regulation on the EU’s application of the Århus Convention. Two points are of special importance to us.
Firstly, it is crucial that the decision be comprehensive in scope so that projects funded by the European Union are also covered by the regulations. The European Investment Bank too needs to be covered by the rules. Much criticism has been directed over the years at the EIB’s handling of environmental issues, its failure to take due account of the environment and its considerable lack of transparency.
Secondly, we want environmental organisations to be given a genuine right to take legal proceedings when the environmental rules are not observed. We are therefore opposed to any restriction on this right, for example that proposed by the rapporteur in Amendments 28 to 30. Such a restriction would in practice mean that many of the most important national environmental movements would not have the opportunity to take legal proceedings, and that is unacceptable to us.
– Mr President, Commissioner, ladies and gentlemen, the aim of the present proposal for a regulation is to create greater transparency by means of increased public participation in the drafting of legislative texts, something which I very much welcome.
We MEPs are dependent on receiving information from associations, organisations, non-governmental organisations and interested citizens, and reflect these in our legislative procedures. Only by incorporating the individual interests of the relevant groups in compromise legislative texts can we produce good legislation.
That being the case, the public naturally needs access to information, something which – I should like to emphasise – is also extremely important, and there needs to be more of it.
It surprises me, of course, that the Commission occasionally sends information to NGOs and associations rather than to the Members of the European Parliament; I have discovered – for example, in connection with REACH – that many organisations and associations have been getting such information before it reaches our pigeonholes. That does not worry me, but what does worry me is the shape and form of the amendments to the present regulation.
Stipulating that NGOs – which, incidentally, safeguard sectoral interests – may take legal action to see their views incorporated into legislative texts actually presupposes considerable mistrust in Parliament. As a rule, all European institutions seem to be regarded with general suspicion.
Permit me to allude to my previous occupation as a veterinary surgeon when I say that we are castrating ourselves and depriving ourselves of power here. We are calling ourselves into question and, in my opinion, we cannot allow this to happen. It would be a grave error to endorse this proposal; we should firmly oppose it.
I am not implying that any NGO intends to exert a harmful influence on social developments, but I do request that it not be implied that Parliament is not up to its job.
I wholeheartedly support the Council’s views on the second reading; everything else goes distinctly too far. That includes the proceedings for infringement of Community law, where intervention in ongoing proceedings is permitted: this does not benefit the public, either.
– Mr President, there is a particular need for the full and integrated application of the Convention in all the Member States. Its importance is decisive for further progress with environmental policy.
We need to place particular emphasis on the need for the integrated provision of electronically digitised information, as this will provide the basis for the proper implementation of public participation in all environmental control and awareness-raising procedures. This will quickly smooth out the problems of bureaucracy which have to date been the basic brake on all similar endeavours.
Finally, it is most important that there should be a direct and intense response from the public sector to all aspects of the report and the proposed actions, because in numerous states the public sector is also the provider of most of the environmental information. The Korhola report, which carefully and cautiously addresses the complicated points of such a venture must, as far as non-governmental organisations are concerned, be open to these questions and not only strict or unfair towards them.
To close, I believe that an important job has been done and I wish to congratulate the rapporteur on her efforts.
From its inception the Århus Convention was praised as one of the most ambitious achievements of democracy in the area of the protection of the human environment, not merely because it lays down a human right of the new generation, namely the right of people to a healthy and high-quality environment, but also because of the logical assumption that involving citizens would raise the level of environmental protection, firstly through the adoption of measures and then through the implementation of those measures.
This assumption needs to be taken further, however. Rules need to be established whereby the authorities are required to share environmental information with citizens, and they in turn must be able in extreme cases to demand that standards are enforced in the courts. We are talking about the implemented regulations of an environmentally-protective participatory democracy. In view of the fact that the European Union is drafting a White Paper with which it will endeavour to bridge the information gap separating it from its citizens, the content of the regulation under discussion is highly topical in the broader sense of relations with citizens.
On the basis of the Århus Convention, in pursuit of an improved implementation of environmental protection legislation, the Commission envisaged certain non-governmental organisations having the right of access to the highest judicial instance, the European Court. The logical conclusion to be drawn with regard to this regulation is that non-governmental organisations play an important role in the protection of the environment. Yet the common position of the Council with regards to this area reveals a different interpretation of the Convention. It is based on fear of an improper use of the European Court, although this is not a logical interpretation.
Half-measures in the efforts to implement environmental protection legislation and the removal of certain areas of work of the European institutions from democratic control would send the wrong political signal to Member States. It is possible that this would lead to a reduction rather than an increase in their responsibility in the implementation of environmental legislation.
– Mr President, I would ask the Commissioner to conclude this debate with a few explanations.
I believe that there is a fundamental flaw in this evening’s debate. The common position that is the subject of Mrs Korhola’s report contains no rules whatsoever on access to justice. The Commissioner has presented rules for access to the first part of the Århus Convention: access to information, but, as things stand, there is no treatment whatsoever of the third pillar of this Convention.
I believe that there is some confusion in this regard. In my view, the opportunity to request an internal review, for which provision is made in the common position, should not be confused with access to justice. I would ask the Commissioner to clarify this point.
I should like to add, however, that I consider it absolutely indispensable that non-governmental organisations be given access to justice in the environmental field at European level, so that, if necessary, the practical transposition of European legislation can be examined on site.
Experience with the right of collective action in Germany has been very positive: there has not been an abundance of actions, and actions have been purposeful, with most of those brought by associations there ending in success.
Mr President, the Århus Convention, signed by all 25 Member States, gives the public rights in the three areas of accessing environmental information, participating in environmental decision-making and accessing justice in environmental matters. This regulation before us has the objective of applying these rights against the EU institutions: Parliament, the Council, the Commission, the ECJ, the European Investment Bank, .
It is essential that individuals who are directly affected by breaches of environmental law have a means of redress, whether through an appeal body, the Ombudsman or, if necessary, through the courts. This does not mean, however, drafting a lawyers’ charter, which is what we are in danger of doing.
While there are many excellent NGOs and pressure groups, which bring to our attention legitimate concerns on environmental matters and act as watchdogs holding the institutions to account on our behalf, I would urge caution in allowing any self-legitimising group to put an added burden on the institutions and clog up an already overburdened justice system. While I am opposed to Amendments 2, 7 and 12, my biggest problem is with Amendment 26, which proposes that all NGOs, regardless of the legitimacy of their interests or the transparency of their constitutions, should be granted the right of unfettered instigation of court proceedings against Community institutions for their administrative acts or omissions, such as in enforcing the implementation of EU environmental law.
In some countries, an NGO can be formed with a membership of less than five people. Such a body is not democratically accountable by any definition, but these amendments would allow them to challenge the Commission without providing evidence of how or by whom they are funded or for what purpose. It is a long-established principle of EU law – built up over many years of case law and underpinned by Article 230(4) of the EC Treaty – that citizens need to have a direct and individual concern in order to have a standing in the ECJ. Bypassing the Treaty with secondary legislation such as the amendments to this regulation makes a mockery of the idea that it is the victim of infringements of the law rather than interested observers – whose motivation and support base may not always be clear – who should be able to seek a remedy.
If the European Parliament wishes to extend the internal or judicial review process, it should do so through an amendment to the Treaty in the first instance. As a politician, democratically accountable to my electorate, I am also not prepared to delegate my responsibility to unelected, unaccountable bodies.
Mr President, the role of the Århus Convention is to promote public control on environmental issues. In this way it helps to make our societies more environmentally conscious and encourages NGOs to be active in environmental policy. The most important part of the Convention is public participation in the decision-making process. Member States were not brave enough to accept the entire concept of the Convention. However, that is the way forward. We politicians will be judged by our voters on the state of the environment and on a sustainable future, and not on empty promises.
I have tabled an amendment along with other colleagues, which is the 23rd one on this matter. Some Members of this House oppose it. Nevertheless, the amendment is only a retabling of the Commission’s original words. It says that if an internal review concludes that there is a contradiction with environmental law, then the body concerned should take a decision to eliminate the problem. I think that is quite obvious. If we realise there is an environmental problem and we do not do anything about it, then the whole process is senseless. By the way, all Member States – and I mean all – signed the original Convention, which contains this idea.
The PSE Group is working in general, and in this particular case, for a clean environment and for public participation in the decision-making process. That is why we support this report in the form that the Committee on the Environment, Public Health and Food Safety adopted it.
Mr President, ladies and gentlemen, this regulation must indeed ensure that all Community institutions apply the provisions of the Århus Convention, an agreement that intends to increase public involvement in environmental concerns. Whatever some Members may claim, it is certainly not the intention to go beyond what is needed to enable the Community to be a party to the Århus Convention. I am delighted that the Committee on the Environment, Public Health and Food Safety has firmed up the Council’s common position. I am therefore completely behind the report and hope that it will be adopted in its entirety without the need for any amendments.
Given the increasing importance of Community environmental policy, the challenge for the regulation to comply with all provisions of the Århus Convention is significant, not least in terms of retaining some credibility in the eyes of the Member States and at international level. In other words, the same obligations and rights should exist at EU level as they do at Member State level. That certainly applies to the establishment of possible grounds for refusal of environmental information.
The main point of discussion has already been mentioned here, namely the transposal of the third pillar of the Convention, the one on access to justice. Clearly, the general interest of the environment cannot only be upheld by people who have a direct or personal interest, as the Convention provides. For that reason, the Commission wanted to restrict access to justice to environmental organisations that meet certain conditions. The wish to remove anything or add additional conditions is not only unacceptable but also contravenes the Århus Convention. I therefore sincerely hope that those Members who endorse open and transparent environmental policy in the EU will also approve the present report as it currently stands.
. I would like to thank the speakers this evening for their very important speeches. I shall make an appraisal of the basic amendments and, at the same time, reply to the main issues raised today.
As far as access to environmental information is concerned, the Commission cannot accept Amendments 4, 14 or 15, which aim to apply the regime of exceptions to the provisions of the 2003-2004 directive to access to environmental information and requests for information addressed to Community institutions.
The proposed regulation is being extended so that existing Community legislation on access to documents, as provided for in Regulation No 1049/2001, covers all Community institutions.
The specific amendments by the European Parliament could bring about, as a corollary, the creation of two, partially overlapping regimes of access to documents, which would not help transparency and legal clarity.
The new Article 6 of the common position already covers the exceptions in question and access to environmental information; these exceptions must be expressly clarified anyway in accordance with the requirements of the Århus Convention.
Amendments 7 and 12, which aim to include in the definition of environmental information the degree of progress of access procedures cannot be accepted. There is no such provision in the Århus Convention. Similarly, access procedures are not environmental information per se.
Nonetheless, it should be noted that it is the Commission's practice to publish on its website information relating to access procedures for all policy sectors.
The Commission can accept Amendment 16 making provision for a deadline of 15 working days for persons applying for access to be informed, if the Community institution does not have the information requested, and to be referred to the public authority which appears to have the information in question.
As far as public participation is concerned, the Commission cannot accept its extension to policies, as called for in Amendment 5 and, partially, in Amendments 19 and 20. The Århus Convention encourages public participation in the preliminary preparation of policies within the framework of a best effort clause. This is a broad meaning and no such requirement is contained in the legislation addressed to Member States.
Nonetheless, it should be noted that the practice applied today, at Community level, makes provision for public consultation with the interested parties during the drafting of Community policies. In addition, the definition of environmental plans and programmes is broad and covers programmes of a strategic nature.
The Commission cannot accept there is a need to call for public participation for plans and programmes funded by Community institutions, as provided for in Amendment 8. The Århus Convention refers to public participation for plans and programmes prepared by public authorities.
In addition, permission for infrastructure works with a significant environmental impact is granted at the level of the Member State, where public participation is provided for.
The Commission is able to accept in part Amendment 19, as regards the extension to the deadline for submitting comments within the framework of written consultations from 4 to 8 weeks. It can also accept Amendment 20 adding the obligation of the Community institution to take account of the results of public participation.
This specific obligation derives from the Århus Convention and corresponds to the Commission's current administrative practice.
The Commission cannot accept Amendment 23 extending the circle of organisations with the right to request an internal review from non-governmental organisations with the basic objective of protecting the environment to those which also or alternatively promote sustainable development.
This specific criterion would be very difficult to define and might cover a broad range of organisations for which there would be no justification in recognising, for environmental purposes, the right of access to such a review procedure.
The recognition of a special regime for environmental non-governmental organisations, the basic object of which is to defend environmental interests, is perfectly in keeping with the spirit of the Århus Convention.
Similarly, as regards the criteria for legalising non-governmental organisations, the Commission cannot accept the final amendment proposed by the rapporteur, namely that non-governmental organisations should develop activities in more than one Member State.
Even though it is true that the initial Commission proposal talked of activities at Community level, it became clear during discussions prior to the common position that such a decision would cause unjustified barriers to the right of access to justice.
The Commission is satisfied with the present provision in the common position, which talks of the Community dimension of the environmental objective which the non-governmental organisation should promote within the Community.
Finally, Amendments 22, 24 and 25 refer to the outcome of the internal review of administrative acts adopted by the Community institutions in accordance with Article 10 and how they relate to the provisions on access to the Court of Justice in accordance with Article 12.
For the reasons I have already mentioned at the beginning of my statement, the Commission cannot accept them because they would exceed provisions governing the legalisation of litigants under the Convention.
The Commission can accept in principle Amendments 26 and 27 concerning adaptation to the rules of procedure and the date of entry into force of the regulation.
I shall send the European Parliament Secretariat a full list of the Commission's views on the amendments.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the report (A6-0001/2006) by Mr Sjöstedt, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council on the management of waste from the extractive industries and amending Directive 2004/35/EC (PE-CONS 3665/2005 – C6-0405/2005 – 2003/0107(COD)).
Mr President, there is a very tangible and practical background to this directive on which we are now to take a decision. It is the major disasters that occurred a few years ago, involving collapsing mine embankments, above all in Romania and Spain. They were environmental disasters that had huge consequences for the surrounding environment and that also poisoned the water systems.
In addition, there are our constant environmental problems in which waste from existing and old plant spreads heavy metals and other poisons in our immediate environment. This means that a special directive is needed to regulate waste from the mining industry and other extractive industries.
When we look at the proposal put forward by the Commission a few years ago and at the proposal on which we are to take a decision tomorrow, there are significant differences. Parliament has definitely helped make this directive better and more forceful. A host of Parliament’s amendments were adopted as early as at first reading, and quite a few have been added at this reading.
I should like to highlight a number of specific parts of this report as being particularly important. Firstly, rules on embankment safety have been devised to prevent this type of disaster from occurring in the future. The method involving high concentrations of cyanide, used in Romania, is also banned by this directive. There will be clear rules on authorisation and on how this is to take place, and it will be possible to see which environmental problems can be remedied. An absolute obligation is also laid down to respect the Water Directive, whereby no water status deterioration may be caused.
There are also rules to the effect that the site at which the mining takes place must be rehabilitated. This directive is to put an end to the era in which waste and damaged sites were left behind. So that it might do this, a financial guarantee is introduced for which companies must earmark resources for the purpose of rehabilitating the sites at which they have engaged in mining.
When it comes to the new Member States, above all Romania but also Bulgaria, we reached a stage during the conciliation when these countries produced declarations in which they undertook not to seek exemptions but instead to respect all the rules of the directive. This is important, especially because Romania has significant problems in this area. When it comes to historical waste, the Member States are required to compile an inventory whereby they have to investigate where there may be historic waste causing environmental problems. Overall, there will be a significant improvement in the environmental situation in the EU.
The arguments against these measures have mainly been financial in the sense that the measures would cost companies money. It is important to realise, however, that the environmental costs of rehabilitating the land would be part of companies’ production costs and that this is only right. Not including them in production costs would benefit the less than serious players. A directive such as this favours serious mining companies that accept responsibility for their environmental policy. This directive will also make it easier to produce new environmental technology, enabling the historical waste to be dealt with, and it will provide European industry with an opportunity in this sphere. Last but not least – and most important of all – is the fact that it will benefit the environment and the health of those who live in the areas concerned.
The directive is not, of course, perfect. Directives are very rarely perfect. There are a few aspects of it I should like to have seen given more weight. The rules governing waste not classified as dangerous are weaker than they should be. This is due to the Council, which made changes for the worse to the directive at first reading. I did not obtain the decision I should have liked from Parliament that would have enabled these changes to be negotiated away.
When it comes to waste plants, the definition is too weak and too generous towards the industry, and this is in danger of creating certain loopholes. Where historic waste is concerned, there are no clear requirements to take measures for dealing with this. It is important to realise, however, that under the EU’s other environmental legislation, above all the Framework Water Directive, there is an absolute obligation to deal with those cases in which historic waste is seen to lead to water status deterioration. This means that the directive as a whole is still sound. We can be satisfied with the work we have done during the last few years.
Finally, I should also like to take this opportunity to thank those with whom I have worked, including the shadow rapporteurs for the various groups whose constructive cooperation I have enjoyed. I should like to thank the officials of the European Commission who, this time, have been excellent to collaborate with, together with the Presidency, which conducted a very constructive conciliation. It has been a simple matter to cooperate with them and to find practical solutions to the various problems we faced.
Mr President, I shall be very brief. I should like to thank the European Parliament teams which took part in the conciliation meeting with the Council on 6 December 2005.
I extend my particular thanks to Vice-President Roth-Behrendt and to rapporteur Jonas Sjöstedt, whom I also congratulate on the result.
The discussions in the Conciliation Committee were constructive and I believe that Parliament achieved concessions on the vitally important issues of financial guarantees, excavation sites, transitional provisions and acceding countries and on a number of other important points.
The Commission supports the conciliation text with particular satisfaction and I hope that Parliament will ratify the positive result achieved by its negotiating team.
. – Mr President, Commissioner, ladies and gentlemen, we have travelled a long road, with many ground-breaking discussions along the way, and today we are meeting for the finale, so to speak. There are only a few of us left now, this being the third reading. I should like to thank the rapporteur, Mr Sjöstedt – our ‘pacesetter’ – who, with expert knowledge and a great deal of energy, managed to maintain the momentum of the negotiations all the way to the Conciliation Committee. Mr Sjöstedt succeeded in never losing sight of the goal, whilst clearly recognising when the time had come for closure and ultimately also for final compromises. I am much obliged to him for this.
The directive on the management of waste from the extractive industries is, therefore, a success for the environment, for enterprises in the mining industry, and thus also for human beings. Environmentally sustainable activity does not just consist in doing nothing and making unspoilt nature the measure of all things, so to speak. Instead, we human beings have been set the – even biblical – task of subduing the earth.
Europe is not characterised by primeval forest and unspoilt landscapes, but rather is known worldwide for its cultivated landscapes, developed over centuries. These should be used by people for people according to the principle of sustainability. Yet all intervention in nature also has concomitant effects; it would not be correct to say that mining has no impact on nature and the environment. Therefore, when assessing all intervention, return must be weighed up against expenditure, benefit against burden. As a result of the positive developments, technical possibilities and heightened environmental sensitivity of today, the yardsticks we use now are different from those we used just 50 years ago. We must put these achievements to good use in the interests of human safety and of preserving the health of our environment. We must also continue to stay on the ball at all times so that we can make use of the new possibilities that will undoubtedly present themselves in 5, 10 or even 20 years’ time.
It was the serious accidents in the metal ore mining sector in Spain and Romania in the last 10 years that induced Parliament to call for this directive. Now that we have it, I think that we are on the right track towards achieving something positive for the environment and for human beings.
. Mr President, some five years ago the cyanide pollution of the River Tisza caused by a gold mine in Baia Mare, Romania, showed us Hungarians how dangerous mining waste can be. At that time my country was not a member of the European Union. Still the Commission and the European Parliament understood the problem and initiated a directive on the management of such waste. Mr Sjöstedt went to the site of the pollution, studied the facts, heard all the witnesses and experts, and then drew up an excellent report. That is what I call a good and responsible job of a politician. His report is based on real facts, on real dangers, and provides us with real solutions. Thank you, Mr Sjöstedt.
The PSE Group supported the report from the beginning. At second reading, together with other colleagues, I tabled many amendments for stricter regulation. Most of them were accepted by the rapporteur and later by the Conciliation Committee. On water pollution issues, we tried to ensure compliance with other Community obligations, most of which were imposed under the Water Framework Directive. The compromise reached by conciliation is not ideal, but it is acceptable.
The financial guarantees must be sufficient to cover the cost of the rehabilitation of the land affected by the waste facility. This is a success for us.
We are also satisfied with clarification of the closure operation. However, we lost an important battle. We Socialist MEPs wanted the discharge of waste to any receiving body of water to be authorised before the operation. For me, prevention is the most environmentally friendly solution. Perhaps later everybody will understand this principle, not only in this House, but in the whole of Europe.
In general we obtained a good directive. Member States, would-be Member States and third countries should respect the new regulatory framework. We have to monitor the strict implementation of this directive.
Mr President, the directive of the European Parliament and of the Council on the management of waste from various extractive industry sites is a key document in terms of environmental and health protection. It is also of major significance for the extractive industries, which will have to bear the cost of implementing it, and it will have a major impact in that it will allow an agreement to be reached and the interests of all parties to be reconciled.
This directive is worthy of our approval. Nevertheless, like every document it will be subject to changing economic conditions, and we will only discover how effective it is once it has been implemented in practice. Future revisions will provide us with an opportunity to make certain amendments to it. For example, mining waste frequently contains mineral components that should be reclaimed in order to limit the need for further excavations.
Mr President, the European Union and its Parliament are frequently criticised by many, for introducing laws that are unnecessary or at least not absolutely necessary. No one will say this about the Directive tabled before us. On the contrary, we succeeded in creating an internationally groundbreaking, milestone regulation. This regulation was created in the aftermath of the mining disaster that took place in 2000 in Baia Mare, Romania, to make sure that the environment and nature do not suffer such pollution ever again.
When disaster strikes, all we can do is to limit and mitigate damages and pay compensation, but, as we have seen in this case, with little success. Natural environment was destroyed, and so far there have been no judgments passed in any of the damage compensation trials, which have almost stalled.
Therefore the directive tabled before us emphasises prevention, which is always a key issue in making our future safe and avoiding environmental disasters caused by human negligence. However, the Directive does not only regulate future mines and their waste material, but also the old, abandoned mines and those that are still operating, often in a deplorable technical condition. As a member of Parliament’s Conciliation Committee, I would like to say a particular thank you for the work of Mr Sjöstedt, Mr Roth-Behrendt and Mr Florenz who took part in the trialogue. On behalf of Hungary, I would also like to thank them for identifying with my concern and proposal, as a result of which we achieved that the acceding Romania and Bulgaria are not applying for transitional exemption from the implementation of the Directive, as demonstrated in their attached statement.
The Eastern Carpathians hold many treasures, and their extraction constitutes an important economic foundation of regional development. However, extraction should only be performed in a sustainable manner, taking into account the interests of the environment and nature to the highest extent. This is the subject matter of this directive, and this is what it facilitates. I am delighted that I had the privilege to participate in the creation of this regulation, which is so important for our common future.
– Mr President, Commissioner, I am obliged to Mr Sjöstedt, who negotiated very prudently on behalf of Parliament, and also to the Commission, which lent us its support in our endeavours to reach a compromise in the Council.
Let me echo my colleague Mr Olajos, who rightly emphasised that, with this legislative proposal, we have really hit upon an issue that directly affects the safety of the public and of the environment, and thus we are by no means creating superfluous European regulations that, as it were, only serve to burden the economy. In this case, too, of course, a compromise does mean that the regulation gives rise to certain costs, but I believe that these costs are justified and can certainly be borne by industry, since assets as important as human health are at stake.
A particularly important achievement of the compromise is that financial guarantees are now required to cover the potential cost arising from land affected by a waste facility. Arrangements such as these have to be made in advance, of course, as accidents very often result in mine operators declaring bankruptcy. This means that the funds necessary to at least institute countervailing measures are lacking, and the general public is left to bear the consequences again.
Various aspects of waste management have also been specified much more precisely, particularly for the eventuality that the operator puts extractive waste into excavation voids during rehabilitation of the site. This kind of rehabilitation requires strict compliance with the legal provisions so as to preclude any soil or water pollution. In addition, operators have to take monitoring, maintenance and remedial measures: for example, they are obliged to collect or treat contaminated water or leachate. It is important that the acceding countries, Bulgaria and Romania, too, make statements pledging to respect the new provisions – let us not forget Baia Mare.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the report (A6-0415/2005) by Mr Maaten, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council concerning the management of bathing water quality and repealing Directive 76/160/EEC (03659/2005 – C6-0373/2005 – 2002/0254(COD)).
. Mr President, in the past few days and in fact, in general, during the discussion of this directive, the question of whether it is really necessary to prescribe standards for bathing water at European level has been put to me on a regular basis. Is this not a classic example of a matter that could be dealt with at Member State level? I am aware of the fact that Members belonging to the Dutch Social Democrats, who are sadly not here at the moment, even referred to it in a report as a disgraceful directive for swimming pool water. Well, it is not a directive for swimming pools, let alone a directive for bath water. It deals, of course, with coastal waters and lakes.
The question has been raised as to whether European action in this field adds any value. Parliament did not have any doubts about this when the House debated this very point at first reading. What is more important though, is that the Member States, and especially the Member States, felt that a directive was needed. If that is what they want, that is what they should get, but I do believe that it should be a serious directive rather than one that allows for more exceptions than anything else.
In any event, after more than 12 years of discussion, a compromise has been struck – albeit with difficulty – between the Council and Parliament, which I assume will be translated into legislation tomorrow. The new directive provides for cleaner bathing water along beaches and lakes in Europe, better information for bathers and less red tape for local authorities.
Across the whole of the European Union, more than 80% of bathing water locations already meet the stricter standards and in a number of Member States, even more than 90% of the swimming locations comply with them. At present, some 12% of bathers annually suffer from nausea, from stomach infections, rashes, tightness of the chest or eye or ear infections. The effect of the new directive is to tighten up health standards, as a result of which only 8% of bathers are expected to contract an illness.
From 2015, bathers will also be informed of the current bathing water quality at their bathing locations by means of symbols that will be identical across Europe. At the moment, bathers can only access the quality that pertains to the previous year with some difficulty and only on the Internet. What appeals to me is that before long, I will be able to see for myself what the quality of the water is on the spot, because I do not know about you, but I only take my laptop to the beach on very rare occasions. Instead of 19 parameters, Member States will only need to measure 2 parameters, and that is an example of how the red tape will be cut when water is measured.
For a long time, the European Parliament and the governments were at loggerheads over the question of how strict the standards should be and how high the associated costs for the Member States. We have reached a compromise that is satisfactory for all parties, and I think that in this respect, whilst the British Presidency deserves a compliment, it is the Commission – and you, Commissioner, in particular – who have been instrumental in bringing this compromise about. I should also like to thank many of the shadow rapporteurs for their cooperation in this respect.
Bathing water will not only be cleaner, it will be cleaner, the costs will be manageable and deregulation is underway. In conclusion, I am interested to hear what comments the Commission will have to make on the article that is soon to appear in the scientific magazine ‘Environmental Health Perspectives’, written by Mr Albrecht Wiedenmann and which carries the rather complex English title ‘Concentration responsive effects with no observed adverse effect levels’, abbreviated to NOAELS.
I cannot quite describe the term myself, but I am sure that you can. I am at any rate interested to see if the Commission will also use this study in its 2008 assessment report, because it contains quite a few terse comments about the directive as we are about to adopt it. I would add, though, time for incorporating it is rapidly running out. I will be delighted when the directive will actually be adopted tomorrow. I think it is a success for all of us, including myself, even though I am not exactly a keen swimmer. I only go in if I have no other choice. After 2015, I will be at least happier to take a dip. I hope, Commissioner, that I will be able to do so without any concerns in your Member State too.
Mr President, I love the sea and swimming and I am therefore interested for personal reasons in the seas and waters of Europe being as clean as possible.
I should like to thank the delegation of the European Parliament which took part in the conciliation meeting with the Council on 12 October 2005, and vice-president Mr Trakatellis and the rapporteur Mr Maaten in particular, and to congratulate them on their outstanding work and on the result achieved.
Discussions in the Conciliation Committee were complicated. However, at least, as far as the vital question of introducing ambitious standards for the classification category of adequate quality is concerned, I consider that Parliament achieved noteworthy results and a significant improvement in comparison with the Council's original position.
The quality standards may not ultimately be as strict as certain would have wished – and indeed the minimum quality standards are not as strict as those which the Commission had originally proposed. Nonetheless, they were strengthened considerably during discussions in the Conciliation Committee, with the result that the final text is a considerable improvement over the provisions which apply today and which date from the time when the directive was issued in 1975 and, as such, have been overtaken by modern scientific data.
The Commission supports the conciliation text with particular satisfaction and, as such, I would like to hope that Parliament will ratify the positive result achieved by its negotiating team.
Thus, this evening, we are closing the debate on two very important directives, which no doubt will improve the environment and protect the health of European citizens.
. – Mr President, I am obliged to the rapporteur for the very good work he has done, and to the Commission for this proposal for a directive, in particular.
To be frank, I was a little disappointed in the Commission when it gave its opinion on the Council common position. I should really have liked to see more support for a tougher, more sharply defined line on bathing water quality as, after all, we have considerably watered down the standards to which the Commissioner referred. With the support of the Commission, we could have put together a tougher directive, one that obliged Member States to introduce higher standards without the States being faced with the heavy spending that is so often talked about.
Let us not forget that the main problem today as regards the pollution of bathing water is not localised pollution, but diffuse sources of pollution – agricultural sources in particular, of course. We could have achieved a substantial improvement on this issue with a relatively small amount of money. Yet we have reached a compromise, and one should stand by compromises; which is why I would appeal for the adoption of the proposal for a directive in Parliament tomorrow.
We have, however, taken a step in the right direction. I am now pinning my hopes on 2008, when the Commission is due to review the directive and assess the situation prevailing by then. May I, then, anticipate this by asking the Commissioner, who is of course a keen swimmer, to make sure that his services carry out this assessment accordingly and perhaps after all raise the health standards to OECD levels, on which all States have in fact agreed, so that we do not find ourselves attempting to level down the health standards in this field. Bathing water undoubtedly has a strong ally in the Commissioner.
. Mr President, as a Hungarian Member of the Socialist Group I am satisfied with the outcome of conciliation on the Bathing Water Directive. We have had extensive debates both in the Committee on the Environment, Public Health and Food Safety and later in the Conciliation Committee. It was not easy to make clear that we cannot apply the same criteria to inland and coastal waters and lakes – such as Lake Balaton in Hungary – as we apply to the Atlantic Ocean. That does not mean that we do not want to have strict rules as regards our inland waterways. However, lakes and oceans are obviously different.
Landlocked countries such as Hungary and Austria should have a right to their own bathing water as well. The area around Hungary’s bathing lakes is subject to a ban on certain industrial and agricultural activities, and the sewage system covers almost 100% of households. We can improve many things, but we cannot turn a lake into an ocean.
The present compromise is acceptable to us but means a lot of work for my country: some beaches will be closed and many others should be improved, but that is the cost of a clean and healthy environment. The compromise on a stricter version of the category ‘sufficient’ is to be welcomed. Public information on water quality at bathing sites is also very important. Indeed, on all beaches around Lake Balaton there are huge information signs written in Hungarian, English, German and Russian. Of course, we could add French, hoping that more tourists will come from France and other French-speaking countries.
In my last speech, at second reading, I had a rather tough tone, due to the one-minute limit and the speed of a heavy debate. Now I should like to thank Mr Maaten for his report and readiness for constructive compromise. He did a good job.
I hope, when I welcome him to Hungary, that he will be able to see how clean and sweet our Lake Balaton is.
. Mr President, hundreds of thousands of European citizens fall ill every year as a result of entering contaminated bathing waters. The diseases acquired in this way range widely in severity. Most are clinically benign to moderate, but some are serious and a few are fatal. As expected, children, the elderly and the immunosuppressed are the most vulnerable. It is thus imperative for the legislative bodies of the EU to be greatly concerned with the quality of bathing waters.
They have indeed been working on this issue for many years, and one would expect the parameters used to monitor the quality of bathing water to be as strict as possible. Unfortunately this is not quite the case, and the reason for that is simple. It is that vast amounts of money are involved in the recreational and tourist industries associated with bathing waters, and if an area is pronounced to be of low bathing water quality then this has a serious economic impact on that region and that country. So the doctor’s opinion is no longer paramount, and ‘political compromises’ are the order of the day. Thus it is that after many years of talking, discussion and arguing – mainly about things that, if seen purely from a common sense point of view, are crystal clear – we end up in a conciliatory position in which we reduce the possible economic damage to countries with unhygienic bathing waters and increase the collateral risk of causing ill health among our citizens.
Many colleagues will disagree strongly with what I say, but how else can it be explained when, for example, we have invented a distinction, as far as health risks are concerned, between inland and coastal bathing waters, and we are prepared to accept that inland waters can be almost twice as unhealthy as coastal waters yet still be of sufficient quality for bathing in. And how else can it be explained when we are prepared to label bathing waters as being of good quality when the risk of falling ill after swimming in them is of the order of 5% – i.e. 1 in 20 swimmers. Although I will support this directive, it does not go far enough to make our bathing waters really safe. It just makes them less hazardous.
In conclusion, many thanks are due to everyone who has worked so hard to produce this directive, and especially to my colleague Mr Maaten – although he is not a swimmer he has still worked extremely hard – to the Commission and, of course, to the members of the Conciliation Committee.
. Mr President, on behalf of my group, I wish to say that, in spite of the good offices of the rapporteur, we believe the compromise in front of us is unacceptably weak. That is why my group will be abstaining in tomorrow’s vote.
With that abstention, we intend to indicate the following. First, that the values agreed on fresh water protection are completely unclear: the parameters have been so tampered with by statistical changes that the degree of protection they will provide is extremely dubious. According to the peer-reviewed article about to appear in the scientific journal , which was mentioned by Mr Maaten, these values will bring no improvement for the quality of fresh water at all.
Second, the real opportunity we had to extend this directive to cover recreational uses has been completely lost in the compromise.
Third, after a strong fight for higher standards, Parliament’s delegation suddenly dropped all of its demands after the Council offered a minimal increase of one of the two standards of the sufficient category.
Finally, the process by which this final agreement was reached was highly unsatisfactory, with last-minute technical proposals being introduced – verbally, not in writing – and with no time to properly study their implications.
This is a disappointing result, but, in spite of that, I should like to thank everyone involved. I appreciate that it is not an easy business, but we will be abstaining tomorrow.
. Mr President, first of all, I should like to congratulate Mr Maaten on the achieved result. It is partly thanks to his efforts that we will be able to adopt the review of the bathing water directive. I should also like to thank the Commission for its cooperation, because without the ambitious proposal it tabled, it would not have been possible to tighten up the criteria.
I can inform you that I will agree to the result of the conciliation, even though I am not entirely satisfied with it. The category ‘acceptable’ that has been created is nothing but an excuse for covering up the fact that the standards have not been seriously firmed up. Moreover, the division that has been created between salt and fresh water is based on very limited information, and all of this means that the protection of bathers has improved far less than it might have done.
I should like to draw the attention of the Commission and the Council to the article that Mr Maaten mentioned, which will be published next month. In that article, the standards are set out as to what we need in order to really protect bathers. I hope, Commissioner Dimas, that you will be prepared to use this data in your next review, which I hope will not be as long in coming.
Mr President, clean and safe bathing water is an obvious necessity, and an essential aid to a prosperous tourist industry.
In my region of Northern Ireland there are many beautiful beaches, several of which proudly boast blue flag status. We have others yet to attain that accolade. I trust that this directive will assist in their achievement of that status. Equally relevant is compliance with the Urban Waste Water Treatment Directive. This has been easier for countries eligible for cohesion funding, which makes available grants precisely for such projects. However, regions like mine, which have not and still do not qualify for cohesion funding, have greater difficulty in bringing their water treatment infrastructure up to acceptable standards. Extra national funding is, therefore, the only resort and has to be found. It is important to realise that the Bathing Water Directive should be considered in that wider context.
Mr President, I would like to point out that the ten years of effort it has taken to draw up this document have been ten years of constant agreement and cooperation. This demonstrates how effective European Union policy can be, because, from the outset, local councils, local authorities and the States began to work to improve the condition of beaches and bathing waters, both inland and on the coast.
I believe that it is important to stress – whenever I am teaching in the future, I shall explain this to my students – that this is a genuine example of the extent to which environmental policy is an added value for the economic system, for the wellbeing of the citizens and also in terms of increased land values.
A beach with clean water is a welcoming and high-quality tourist area. If it is not clean, we know that the public will not go and will become increasingly conditioned. This is the result of a policy of cooperation and of a mutual effort. I therefore believe it to be satisfactory and furthermore the introduction of the category of ‘sufficient’ for water seems to me to be very realistic, because we must remain within the bounds of reality.
Ensuring that waters are clean costs an enormous amount of money and takes an enormous amount of management effort, many sanctions for dumping along river banks and an integrated policy. We politicians must be aware that that effort comes from the citizens’ pockets and from a very significant scientific policy for controlling dumping, and that it is not easy to achieve all of this. I am therefore pleased and I would point out that this demonstrates the extent to which the quality of the environment adds value to the economic system, to industries and also to social welfare.
– Mr President, ladies and gentlemen, first of all, I am much obliged to Mr Maaten for the good work he has done and for the negotiations conducted by the delegation from this House in the run-up to the third reading.
I should like to confine myself to a few of the medical aspects of the directive. Bathing water is not free from germs, but low in germs. In principle, bathing water should be of drinking-water quality, as many bathers and swimmers do end up drinking it. In southern Germany, for example, we have one of the largest drinking-water reservoirs in the whole of Europe in the shape of Lake Constance. It must be mentioned, however, that even drinking water is not completely free from germs, but only low in germs, and that many germs – albeit of varying pathogenicity – are present throughout our daily lives.
The degree of protection we have now achieved with this directive is not perfect, of course, but is an initial step in the right direction. After all, the limit values of 330 intestinal enterococchi for inland waters and 185 for coastal waters that have now been agreed – for the ‘sufficient’ category – represent a reduction in health risk to bathers from 12% to 8%, and ‘health risk’ does not necessarily mean illness. The same goes for bacteria, with counts of 900 and 500 for the ‘sufficient’ and ‘excellent quality’ categories, respectively. In my view, standardised laboratory methods should be as much a matter of course as uniform sampling quality. The main concern as far as I am concerned should be that the public be informed sufficiently and in good time and that the ‘excellent quality’ designation be achieved in all our waters.
A further aim – subject to strict scientific provisos at first – must be to control the viral load of the waters. This is progressively gaining in importance: there has been a rapid increase in the number of people falling ill in Europe as a result of enteroviruses and noroviruses. If only for this reason, we can expect a further revision of the directive in the not-too-distant future. I support the directive.
– Mr President, Commissioner, ladies and gentlemen, I should like to follow on seamlessly from where Mr Ulmer left off. For my electoral district, which directly adjoins Lake Constance, the Bathing Water Directive represents a difficult balancing act between protection of consumers – bathers – on the one hand, and nature conservation and tourism on the other. The compromise we have reached on pollution requirements and quality standards in the ‘sufficient’ category, as Mr Ulmer put it, is a fair compromise between all the three interests that meet there. For this reason, I have found that this compromise has met with a great deal of acceptance back home, for which I am much obliged to all the MEPs concerned, the rapporteur included.
It is also important to point out, however, that, by reducing the number of categories of polluter from 19 to just 2, we have found a solution that also serves the objectives of better lawmaking and less-bureaucratic regulation. This is a good example to demonstrate that we are all at pains to cut down the excessively numerous regulations that were commonplace in the past to the really important aspects, and for this, too, I am very much obliged to everyone involved.
In the view of my group, the scope of the directive as a whole is very satisfactory. It is also to be welcomed that Parliament did not keep to its original intention of extending the scope of the Bathing Water Directive to other water-related leisure activities, too, and for this I am obliged to all the MEPs concerned.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the report (A6-0383/2005) by Mrs Ferreira, on behalf of the Committee on the Environment, Public Health and Food Safety, on the environmental aspects of sustainable development (2005/2051(INI)).
. – Mr President, Commissioner, ladies and gentlemen, I should first like to thank all those who helped improve my report, and I should like to say straightaway that I shall be supporting the amendments tabled by the Group of the Greens/European Free Alliance.
It is worth remembering that if all the inhabitants of Earth were to adopt the West’s lifestyle we would need several planets to meet their needs, and that the West, and primarily the EU, is duty-bound to carry out a root-and-branch rethink of its modes of production and consumption. This assessment is undisputed in the Chamber, cutting across traditional political boundaries, and has led the Commission to incorporate sustainable development into the Union’s priorities. The time has come for us to take stock of our actions in this area, and the results so far have been mixed. Progress has been made, but there have been setbacks or, at least, some shortcomings.
Under pressure from public concern about the continued degradation of our environment, the EU has worked hard to warn the international community about ecology issues. Assessment of the situation has led to a large amount of rhetoric, but this has not always been followed up by action – far from it. The time has come for action to be taken, because there is an urgent need for a proactive policy aimed at reversing climate change, especially in light of the magnitude of recent natural disasters. I welcome the conclusions of the Montreal conference and the positive role played by EU representatives should not go unmentioned.
Whilst the Union has adopted important legislation intended to reduce industrial waste and to make the cars we use more energy efficient and environmentally friendly, the significant increase in road traffic has meant that its efforts have come to nothing. This is a clear illustration of one of the paradoxes facing the EU: on the one hand, the free movement of goods and, on the other, the detrimental impact of the free movement of goods on the EU’s environmental objectives. There are two approaches to addressing this problem: firstly, to encourage the use of more environmentally-friendly means of transport, with the Union providing financial support for large structural projects, and secondly, to incorporate the environmental cost of transport into the price of goods or to tax transport in relation to its environmental impact.
There is an urgent need for proactive policy on water. In spite of the laws that have been adopted and the measures that have been taken, the state of water remains unsatisfactory. Do we need to point out once again that chemical pollution levels are still too high? Do we not have a duty to hold certain farming methods responsible, as they are such a major consumer of water and various fertilisers? The forthcoming reform of the CAP should take this into account and press ahead with the reform of grants and environmental cross-compliance.
There is an urgent need for a proactive policy to maintain biodiversity. The list does not stop there. There is an urgent need for measures to be taken – such as the reports already adopted, the one by Mrs Ries and the one expected to be adopted on REACH – to offset the negative impact of the environment on health. There is an urgent need to take action on development aid, because inequality on Earth generates more and more conflict and the poorest countries are the first victims of natural disasters. Sustainable development provides part of the answer, because it represents a model of production and consumption that could and should be extended to all countries.
The Union needs to be proactive and propose effective measures if it is to be up to the task of reversing the most worrying trends and of preventing irreversible situations from arising. To this end, it is essential that each sector be set quantified objectives and be subject to regular, strictly timetabled, evaluation.
On a broader level, the political foundations of the EU must be further strengthened. This entails greater solidarity and more effective coordination; to encourage widespread dumping is incompatible with the requirements of sustainable development. It also entails a breakdown of the implementation of sustainable development at all international, national and local levels. Every legislative proposal would benefit from being viewed from the perspective of sustainable development. We have much to do in this area. Similarly, if we want to move sustainable development forward, we should no longer accept that the legal basis for draft laws on the environment or health should be the sacred cow of the free movement of goods.
The Commission has a responsibility, but protecting the environment is not sufficiently high on its agenda. While it may have published five of the seven thematic strategies, these do not mask the weakness of the proposed review of the sustainable development strategy of the end of 2005. I must say I am concerned about the plans presented to us by the Commission. For example, when one reads in the thematic strategy on waste that there could be a return to national approaches whereby the Member States themselves would set their modes of managing waste, that, to my mind, would be a retrograde step.
When the Commission announces that it wants to make fewer laws by refusing to propose laws that would indeed be burdensome for the Member States or for business in the short term, but that are necessary for the future, it is condemning the Union to political losses. It is all the more incomprehensible for the citizens that the Commission persists with certain legislative proposals that have either already been rejected by Parliament, such as the directives on port services, or been subject to fierce objections from the citizens, such as the directive on services in the internal market.
I should like to conclude on a positive note. As much bad news for the Union as for our idea of development …
. I should like to start by assuring you in connection with the thematic strategy on waste that, whenever we need to legislate in order to protect the environment and the health of European citizens, we shall legislate.
Consequently, you need have no concerns on that account and the thematic strategy on waste truly is a step forward. We shall debate this when the time comes.
I should like now, on behalf of the Commission, to welcome the contribution by the European Parliament to the review of the European Union sustainable development strategy. The exceptional Ferreira report contains many valuable proposals for the review, putting particular emphasis on the environmental aspects of sustainable development. Many of the proposals are reflected in the Commission communication.
Following the approval of the Commission communication on the sustainable development strategy, the Commission wishes to cooperate more closely with Parliament and the Council and, on the basis of this communication, to get a European sustainable development strategy approved in June. The Ferreira report will be very useful in the consultations leading up to the European Council in June.
Allow me to analyse further the Commission communication which we approved on 13 December and to add certain comments on the Ferreira report. The Commission communication is the third and final stage in a detailed review procedure which has lasted over 18 months and in which many interested agencies have participated from the whole of Europe.
It is true that a fair amount of time was needed for the review but careful discussions were needed on such an important, broad-ranging strategy.
The Commission presented three communications on the strategy in 2005: the guidelines in February, the draft statement of principles on sustainable development which the Council approved in June and the revised strategy with objectives and a more effective monitoring procedure on 13 December 2005.
The Ferreira report focuses mainly on the environmental aspects of sustainable development. These aspects are indeed very important, given that non-sustainable environmental trends constitute some of the main threats in relation to our present and future prosperity.
Nonetheless, it should be emphasised that the sustainable development strategy refers to all three aspects of sustainable development, namely the social, economic and environmental problems.
In an effort to suppress all non-sustainable trends, it also aims to maximum possible synergisms between these three dimensions. The broad range of challenges covered includes climate change and clean energy, natural resources, transport, public health, social exclusion, demographics and immigration and global poverty.
Sustainable development addresses issues which truly relate to citizens. They want prosperity but they also want a clean environment, good health, social protection and justice. The new strategy proposes a long-term vision for a sustainable Europe which goes well beyond 2010.
Sustainable development is the primary objective of the Union. Both the Lisbon Strategy and the sustainable development strategy are predicated on implementing this objective in a fast-changing world.
The Lisbon Strategy and the sustainable development strategy reinforce each other. The new strategy addresses some of the weaknesses in the previous strategy, such as unclear priorities and the lack of a clear monitoring mechanism and it confirms the main challenges, clarifies the objectives, responds to the existing, often fairly questionable objectives within the framework of the corresponding policies and defines a new and stricter monitoring mechanism.
It pays particular attention to action and effective application in all policy sectors and the participation of all the interested agencies in the relevant procedure.
We wish to go beyond words and to identify priorities for the next five years. The Commission wishes to cooperate with Parliament and the Council over the coming months, under the aegis of the Austrian Presidency, so that a common strategy can be agreed which will be broadly supported by all the institutions of the European Union and the Member States.
A strategy agreed at European level is needed if we want to galvanise European society into making important changes and to put the European Union on a more sustainable course.
. – Mr President, this report by Mrs Ferreira is a very extensive, healthy, sound and also critical policy paper on the key fields of environmental and social policy, and I am obliged to her for it.
Yet the more we in this House discuss this issue, all the stronger is my impression that, while we espouse quite wonderful principles at heart, the unfortunate fact is that the reality of practical implementation does not look so rosy. Most of us here probably agree, at heart, with the Commission’s proposal – that new market instruments are necessary, for example ecotaxes and the internalisation of all costs. Yet if we think back to the last sitting before Christmas, we recall that the majority in this House decided the opposite, under pressure from the Council and the transport lobby – here I am referring to the Eurovignette Directive – thus precluding any chance of recovering external costs, specifically costs to the environment and health.
I am glad that the tone is reversed here. The many fine principles of environmental and social policy must also find expression in tangible measures. The Commission must set medium- and short-term objectives. Monitoring and evaluation activities are also necessary, as indicated in the conclusions in paragraph 64 of this motion for a resolution. A real change in our modes of production and consumption is needed: inaction on this will come at a high price and have serious consequences, especially for the growing number of poor people in our society. The EU has an ethical obligation to remain the leading actor on global sustainability. We politicians must not let ourselves be governed by the momentum of capital.
.   Mr President, the European Union is making every effort to ensure that environmental concerns are incorporated into all of its policies. The rate of natural resource consumption in Europe currently exceeds our biological capacity by more than a factor of two. What this means is that our continent is appropriating a disproportionate share of the world’s natural resources, whether terrestrial or marine.
Let me refer Members to the communication adopted by the European Commission on 15 October 1998, which committed the EU to improving the integration of its environmental and energy policies, and which contained concrete measures to this end. Eight years have passed, and yet none of the goals set out in this document have been achieved. Before our very eyes, a decision has been taken by politicians to construct the largest energy network of its kind, incorporating a double gas pipeline and a system of electric cables, along the bottom of the Baltic Sea. Its construction poses a threat to environmental safety, and will have a disastrous impact on the marine environment in the land-locked basin of the Baltic Sea.
There are a number of key questions that we must ask ourselves. How much longer will we go on drafting legislation that is divorced from reality? How much longer will our legislative acts and opinions continue to be nothing but empty slogans and platitudes that are not followed up by practical measures? Instead of focusing our attention on solving the most pressing problems at hand, proposals have been put forward for an alternative project, namely the introduction of an environmental tax. I am opposed to this approach.
Environmental problems will not be solved by creating tax systems. They will instead be aggravated, since an increased tax burden will have a direct and negative impact on investment in costly new technologies. There will also be additional costs for employers that may lead to redundancies.
– Mr President, I should like to congratulate the rapporteur on her work, as it shows clearly how many different issues we are actually talking about when we use the expression ‘sustainable development strategy’. Sustainable development concerns all Union policies, including, in particular, cooperation with the rest of the world.
The Commission communication makes good reading, with many well-meant, kind words, but I am disappointed that the chapter entitled ‘Setting objectives, targets and milestones’ has turned out very short and also very superficial. One has the impression that the authors are well acquainted with the problems and have analysed them well but that, as soon as it comes to combating them, they fail to penetrate beneath the surface. I hope that the strategy announced under the Austrian Presidency is more ambitious and gives more specific answers on the subject.
We must not confine ourselves to this single strategy, however. How seriously we take the concerns of sustainable development will also become clear from the development of Union finances in future. If environmental and species protection are important Community objectives, that must also be reflected in the budget. We must do our utmost to ensure that instruments, such as LIFE, that work well and are so important for the environment in Europe are allocated sufficient funds. The Commission communication lists a number of unsustainable trends, predominantly climate change. The Commission is therefore called upon to take those measures that represent important instruments for combating climate change. The Eco-design Directive adopted last year provides it with ample opportunities for this. I hope that the Commission’s first implementing measures to this directive will soon be in place, namely for those products with high potential for reducing emissions of greenhouse gases at low cost.
Mr President, firstly, I should like to thank Mrs Ferreira for a splendid report, which unfortunately received a couple of nasty dents in the Committee on the Environment, Public Health and Food Safety. The report contains some fine objectives. I shall not repeat them in this Chamber, but they are all important. Whenever something is really about to happen, the EU’s good intentions often all but evaporate. Unfortunately, there is reason for fearing that that will also happen where this matter is concerned, and I was not in any degree reassured to hear the Commissioner’s contribution, which contained very few practical elements.
The Group of the Greens/European Free Alliance has put forward three amendments: one calling for more ambitious targets in terms of reducing greenhouse gases, another calling for an end to dependence on nuclear energy and a practical one concerning the problems with waste that we have due to an inconsistent approach to drinks packaging. Each year, Denmark alone has 400 to 600 million German beer and soft drink cans floating about the countryside or on their way through the waste incineration system because the Germans allow the Danes to avoid paying deposits on beer cans bought in Germany. With a common European deposit system, the Danish countryside and environment would fare much better, as would the cows that at present suffer torture when they chew on some of the many German beer cans lying around the countryside.
– Mr President, I am much obliged to you for giving me the floor at so late an hour, on what is indeed a very important and interesting report. I should like to start by agreeing with Mrs Scheele: it is true that all the policies dealt with by the Union are, and must be, subject to the principles of sustainability. The financial situation undoubtedly forms part of this, too, and so not only should we be deliberating where we could be spending still more money, but we must also ask ourselves how we can spare the young generation excessive debt within our financial programming, whilst setting – possibly different – priorities; because debts left behind by Member States for the young generation surely cannot be considered sustainable either.
I should like to examine one point that seems to me to be very important in connection with this directive. Firstly, I believe that strengthening ownership by improving cooperation with the actors in this field is an important tool for actually reinforcing the understanding at grass-roots level that sustainability is not a hollow principle that we only uphold when we get up on our soapboxes – to quote my fellow Members here – but that it affects each one of us quite specifically.
I should now like to discuss a specific point, namely the financing of Natura 2000 sites. As we are of course aware, we in Western Europe, in particular, have a very high level of prosperity, and this is not god-given. If farmers suddenly see large sections of their land marked out as Natura 2000 sites with stock protection in force, it will be very difficult to convince them that sustainability is something tangible. We have to show these farmers that sustainability has benefits for them, too, by paying them compensation or offering them other ways of earning a living.
For this reason, we must stipulate in this directive that an effective financing system is necessary for the Natura 2000 network. I therefore support this directive.
Mr President, Commissioner, my thanks go in particular to Anne Ferreira, and it is an agreeable opportunity to be here speaking on this subject.
Sustainable development is a phrase that should apply to all EU policy and decision-making. Sustainable development cannot be separated from industrial, competition or economic policy, and even less so from energy, traffic or agricultural policies. For this reason, it was a slight disappointment that this sustainable development strategy was not reviewed at the same time as the EU’s strategy on competitiveness.
EU competitiveness, of course, relies on increased growth being environmentally friendly both in production and consumption. Consumption can be influenced by products and services at the right price. The cost to the environment must be priced in. This will provide an incentive for environmentally better production.
To achieve real results, reliable indicators need to be found for policy on sustainable development. The rapporteur, among others, is of the same opinion. Such indicators can only be obtained by establishing sufficiently ambitious quantitative and qualitative targets. Quantitative objectives, if they are set correctly, tell us where the successes have been and what needs improving for us to achieve a state of the environment which no longer causes harm to human health anymore than to nature’s ability to withstand pollution.
If we set sufficiently high targets, they will also encourage the development, for example, of new environmental technologies, which in turn will boost European growth, and in this way we will attain real sustainable development.
The debate is closed.
The vote will take place on Wednesday at 12 noon.